Exhibit 10.1

EXECUTION VERSION

LOAN FINANCING AND SERVICING AGREEMENT

dated as of September 24, 2018

OCSI SENIOR FUNDING LTD.

as Borrower

OAKTREE STRATEGIC INCOME CORPORATION

as Equityholder,

OAKTREE STRATEGIC INCOME CORPORATION

as Servicer,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Facility Agent

THE OTHER AGENTS PARTIES HERETO,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent and as Collateral Custodian



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I         DEFINITIONS

     1  

Section 1.1

 

Defined Terms

     1  

Section 1.2

 

Other Definitional Provisions

     46  

ARTICLE II         THE FACILITY, ADVANCE PROCEDURES AND NOTES

     48  

Section 2.1

 

Advances

     48  

Section 2.2

 

Funding of Advances

     48  

Section 2.3

 

Notes

     49  

Section 2.4

 

Repayment and Prepayments

     50  

Section 2.5

 

Permanent Reduction of Facility Amount

     50  

Section 2.6

 

Extension of Revolving Period

     51  

Section 2.7

 

Calculation of Discount Factor

     51  

Section 2.8

 

Increase in Facility Amount

     52  

Section 2.9

 

Defaulting Lenders

     52  

ARTICLE III       YIELD, UNDRAWN FEE, ETC

     53  

Section 3.1

 

Yield and Undrawn Fee

     53  

Section 3.2

 

Yield Distribution Dates

     54  

Section 3.3

 

Yield Calculation

     54  

Section 3.4

 

Computation of Yield, Fees, Etc

     54  

ARTICLE IV       PAYMENTS; TAXES

     54  

Section 4.1

 

Making of Payments

     54  

Section 4.2

 

Due Date Extension

     55  

Section 4.3

 

Taxes

     55  

 

-i-



--------------------------------------------------------------------------------

ARTICLE V         INCREASED COSTS, ETC

     59  

Section 5.1

 

Increased Costs, Capital Adequacy

     59  

ARTICLE VI EFFECTIVENESS; CONDITIONS TO ADVANCES

     60  

Section 6.1

 

Effectiveness

     60  

Section 6.2

 

Advances and Reinvestments

     62  

Section 6.3

 

Transfer of Collateral Obligations and Permitted Investments

     64  

            ARTICLE VII       ADMINISTRATION AND SERVICING OF COLLATERAL
OBLIGATIONS

     65  

Section 7.1

 

Retention and Termination of the Servicer

     65  

Section 7.2

 

Resignation and Removal of the Servicer; Appointment of Successor Servicer

     66  

Section 7.3

 

Duties of the Servicer

     67  

Section 7.4

 

Representations and Warranties of the Servicer

     68  

Section 7.5

 

Covenants of the Servicer

     70  

Section 7.6

 

Servicing Fees; Payment of Certain Expenses by Servicer

     74  

Section 7.7

 

Collateral Reporting

     74  

Section 7.8

 

Notices

     74  

Section 7.9

  Procedural Review of Collateral Obligations; Access to Servicer and Servicer’s
Records      74  

Section 7.10

 

Optional Sales

     75  

Section 7.11

 

Repurchase or Substitution of Warranty Collateral Obligations

     77  

Section 7.12

 

Servicing of REO Assets

     77  

Section 7.13

 

Required Sale Date

     79  

ARTICLE VIII     ACCOUNTS; PAYMENTS

     79  

Section 8.1

 

Accounts

     79  

Section 8.2

 

Excluded Amounts

     81  

 

-ii-



--------------------------------------------------------------------------------

Section 8.3

 

Distributions, Reinvestment and Dividends

     81  

Section 8.4

 

Fees

     84  

Section 8.5

 

Monthly Report

     84  

ARTICLE IX       REPRESENTATIONS AND WARRANTIES OF THE BORROWER

     85  

Section 9.1

 

Organization and Good Standing

     85  

Section 9.2

 

Due Qualification

     85  

Section 9.3

 

Power and Authority

     86  

Section 9.4

 

Binding Obligations

     86  

Section 9.5

 

Security Interest

     86  

Section 9.6

 

No Violation

     87  

Section 9.7

 

No Proceedings

     87  

Section 9.8

 

No Consents

     87  

Section 9.9

 

Solvency

     88  

Section 9.10

 

Compliance with Laws

     88  

Section 9.11

 

Taxes

     88  

Section 9.12

 

Monthly Report

     88  

Section 9.13

 

No Liens, Etc

     88  

Section 9.14

 

Information True and Correct

     89  

Section 9.15

 

Bulk Sales

     89  

Section 9.16

 

Collateral

     89  

Section 9.17

 

Selection Procedures

     89  

Section 9.18

 

Indebtedness

     89  

Section 9.19

 

No Injunctions

     89  

Section 9.20

 

No Subsidiaries

     90  

Section 9.21

 

ERISA Compliance

     90  

 

-iii-



--------------------------------------------------------------------------------

Section 9.22

 

Investment Company Status

     90  

Section 9.23

 

Set-Off, Etc

     90  

Section 9.24

 

Collections

     90  

Section 9.25

 

Value Given

     90  

Section 9.26

 

Use of Proceeds

     90  

Section 9.27

 

Separate Existence

     90  

Section 9.28

 

Transaction Documents

     91  

Section 9.29

 

Anti-Terrorism, Anti-Money Laundering

     91  

ARTICLE X       COVENANTS

     92  

Section 10.1

 

Protection of Security Interest of the Secured Parties

     92  

Section 10.2

 

Other Liens or Interests

     93  

Section 10.3

 

Costs and Expenses

     94  

Section 10.4

 

Reporting Requirements

     94  

Section 10.5

 

Separate Existence

     94  

Section 10.6

 

Hedging Agreements

     96  

Section 10.7

 

Tangible Net Worth

     98  

Section 10.8

 

Taxes

     98  

Section 10.9

 

Merger, Consolidation, Etc

     98  

Section 10.10

 

Deposit of Collections

     99  

Section 10.11

 

Indebtedness; Guarantees

     99  

Section 10.12

 

Limitation on Purchases from Affiliates

     99  

Section 10.13

 

Documents

     99  

Section 10.14

 

Preservation of Existence

     99  

Section 10.15

 

Limitation on Investments

     99  

Section 10.16

 

Distributions

     99  

 

-iv-



--------------------------------------------------------------------------------

Section 10.17

 

Performance of Borrower Assigned Agreements

     100  

Section 10.18

 

Reserved

     100  

Section 10.19

 

Further Assurances; Financing Statements

     100  

Section 10.20

 

Obligor Payment Instructions

     101  

Section 10.21

 

Delivery of Collateral Obligation Files

     101  

Section 10.22

 

Collateral Obligation Schedule

     101  

Section 10.23

 

Notice to Specified Obligors

     101  

Section 10.24

 

Risk Retention

     101  

Section 10.25

 

Moody’s RiskCalc

     102  

ARTICLE XI       THE COLLATERAL AGENT

     102  

Section 11.1

 

Appointment of Collateral Agent

     102  

Section 11.2

 

Monthly Reports

     103  

Section 11.3

 

Collateral Administration

     103  

Section 11.4

 

Removal or Resignation of Collateral Agent

     106  

Section 11.5

 

Representations and Warranties

     107  

Section 11.6

 

No Adverse Interest of Collateral Agent

     107  

Section 11.7

 

Reliance of Collateral Agent

     107  

Section 11.8

 

Limitation of Liability and Collateral Agent Rights

     108  

Section 11.9

 

Tax Reports

     110  

Section 11.10

 

Merger or Consolidation

     110  

Section 11.11

 

Collateral Agent Compensation

     111  

Section 11.12

 

Anti-Terrorism Laws

     111  

Section 11.13

 

Collateral Agent’s Website

     110  

ARTICLE XII       GRANT OF SECURITY INTEREST

     111  

Section 12.1

 

Borrower’s Grant of Security Interest

     111  

 

-v-



--------------------------------------------------------------------------------

Section 12.2

 

Borrower Remains Liable

     113  

Section 12.3

 

Release of Collateral

     113  

ARTICLE XIII     EVENTS OF DEFAULT

     113  

Section 13.1

 

Events of Default

     113  

Section 13.2

 

Effect of Event of Default

     116  

Section 13.3

 

Rights upon Event of Default

     116  

Section 13.4

 

Collateral Agent May Enforce Claims Without Possession of Notes

     117  

Section 13.5

 

Collective Proceedings

     117  

Section 13.6

 

Insolvency Proceedings

     117  

Section 13.7

 

Delay or Omission Not Waiver

     118  

Section 13.8

 

Waiver of Stay or Extension Laws

     118  

Section 13.9

 

Limitation on Duty of Collateral Agent in Respect of Collateral

     119  

Section 13.10

 

Power of Attorney

     119  

ARTICLE XIV     THE FACILITY AGENT

     120  

Section 14.1

 

Appointment

     120  

Section 14.2

 

Delegation of Duties

     120  

Section 14.3

 

Exculpatory Provisions

     120  

Section 14.4

 

Reliance by Note Agents

     121  

Section 14.5

 

Notices

     121  

Section 14.6

 

Non-Reliance on Note Agents

     122  

Section 14.7

 

Indemnification

     122  

Section 14.8

 

Successor Note Agent

     123  

Section 14.9

 

Note Agents in their Individual Capacity

     123  

 

-vi-



--------------------------------------------------------------------------------

ARTICLE XV     ASSIGNMENTS

     123  

Section 15.1

 

Restrictions on Assignments by the Borrower and the Servicer

     123  

Section 15.2

 

Documentation

     123  

Section 15.3

 

Rights of Assignee

     124  

Section 15.4

 

Assignment by Lenders

     124  

Section 15.5

 

Registration; Registration of Transfer and Exchange

     124  

Section 15.6

 

Mutilated, Destroyed, Lost and Stolen Notes

     125  

Section 15.7

 

Persons Deemed Owners

     126  

Section 15.8

 

Cancellation

     126  

Section 15.9

 

Participations; Pledge

     126  

ARTICLE XVI     INDEMNIFICATION

     127  

Section 16.1

 

Borrower Indemnity

     127  

Section 16.2

 

Servicer Indemnity

     128  

Section 16.3

 

Contribution

     128  

ARTICLE XVII     MISCELLANEOUS

     129  

Section 17.1

 

No Waiver; Remedies

     129  

Section 17.2

 

Amendments, Waivers

     129  

Section 17.3

 

Notices, Etc

     130  

Section 17.4

 

Costs and Expenses

     130  

Section 17.5

 

Binding Effect; Survival

     131  

Section 17.6

 

Captions and Cross References

     131  

Section 17.7

 

Severability

     131  

Section 17.8

 

GOVERNING LAW

     131  

Section 17.9

 

Counterparts

     131  

Section 17.10

 

WAIVER OF JURY TRIAL

     131  

 

-vii-



--------------------------------------------------------------------------------

Section 17.11

 

No Proceedings

     132  

Section 17.12

 

Limited Recourse

     132  

Section 17.13

 

ENTIRE AGREEMENT

     134  

Section 17.14

 

Confidentiality

     134  

Section 17.15

 

Non-Confidentiality of Tax Treatment

     135  

Section 17.16

 

Replacement of Lenders

     135  

Section 17.17

 

Consent to Jurisdiction

     136  

Section 17.18

 

Option to Acquire Rating

     136  

Section 17.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     137  

ARTICLE XVIII   COLLATERAL CUSTODIAN

     137  

Section 18.1

 

Designation of Collateral Custodian

     137  

Section 18.2

 

Duties of the Collateral Custodian

     137  

Section 18.3

 

Delivery of Collateral Obligation Files

     139  

Section 18.4

 

Collateral Obligation File Certification

     140  

Section 18.5

 

Release of Collateral Obligation Files

     141  

Section 18.6

 

Examination of Collateral Obligation Files

     142  

Section 18.7

 

Lost Note Affidavit

     143  

Section 18.8

 

Transmission of Collateral Obligation Files

     143  

Section 18.9

 

Merger or Consolidation

     143  

Section 18.10

 

Collateral Custodian Compensation

     143  

Section 18.11

 

Removal or Resignation of Collateral Custodian

     144  

Section 18.12

 

Limitations on Liability

     144  

Section 18.13

 

Collateral Custodian as Agent of Collateral Agent

     146  

 

-viii-



--------------------------------------------------------------------------------

EXHIBIT A   Form of Note EXHIBIT B   Audit Standards EXHIBIT C-1   Form of
Advance Request EXHIBIT C-2   Form of Reinvestment Request EXHIBIT C-3   Form of
Asset Approval Request EXHIBIT D   Form of Monthly Report EXHIBIT E   Form of
Approval Notice EXHIBIT F-1   Authorized Representatives of Servicer EXHIBIT F-2
  Request for Release and Receipt EXHIBIT F-3   Request for Release of Request
for Release and Receipt EXHIBIT G-1   U.S. Tax Compliance Certificate (Foreign
Lender - non-Partnerships) EXHIBIT G-2   U.S. Tax Compliance Certificate
(Foreign Participant - non-Partnerships) EXHIBIT G-3   U.S. Tax Compliance
Certificate (Foreign Participants - Partnerships) EXHIBIT G-4   U.S. Tax
Compliance Certificate (Foreign Lenders - Partnerships) EXHIBIT H   Schedule of
Collateral Obligations Certification SCHEDULE 1   Diversity Score Calculation
SCHEDULE 2   Moody’s Industry Classification Group List SCHEDULE 3   Collateral
Obligations SCHEDULE 4   Moody’s RiskCalc Calculation SCHEDULE 5   Moody’s
Definitions

 

-ix-



--------------------------------------------------------------------------------

LOAN FINANCING AND SERVICING AGREEMENT

THIS LOAN FINANCING AND SERVICING AGREEMENT is made and entered into as of
September 24, 2018, among OCSI SENIOR FUNDING LTD., an exempted company
incorporated with limited liability under the laws of the Cayman Islands (the
“Borrower”), OAKTREE STRATEGIC INCOME CORPORATION, a Delaware corporation, as
equityholder (in such capacity, together with its successors and permitted
assigns in such capacity, the “Equityholder”), OAKTREE STRATEGIC INCOME
CORPORATION, a Delaware corporation, as servicer (in such capacity, together
with its successors and permitted assigns in such capacity, the “Servicer”),
each LENDER (as hereinafter defined) FROM TIME TO TIME PARTY HERETO, the AGENTS
for each Lender Group (as hereinafter defined) from time to time parties hereto
(each such party, in such capacity, together with their respective successors
and permitted assigns in such capacity, an “Agent”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent and Collateral Custodian (each as hereinafter
defined), and DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Facility Agent”).

RECITALS

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Servicer to perform
certain servicing functions related to the Collateral Obligations (as defined
herein) on the terms and conditions set forth herein; and

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Servicer desires to perform certain servicing functions
related to the Collateral Obligations on the terms and conditions set forth
herein.

WHEREAS, it is the intent of the parties that the Advances be repaid from the
proceeds of the CLO Securities upon the CLO Takeout.

NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Defined Terms. As used in this Agreement, the following terms
have the following meanings:

“1940 Act” means the Investment Company Act of 1940.



--------------------------------------------------------------------------------

“Account” means the Unfunded Exposure Account, the Principal Collection Account
and the Interest Collection Account, together with any sub-accounts deemed
appropriate or necessary by the Securities Intermediary after consultation with
the Borrower, for convenience in administering such accounts.

“Account Collateral” has the meaning set forth in Section 12.1(d).

“Account Control Agreement” means the Securities Account Control Agreement,
dated as of the Effective Date, by and among the Borrower, as pledgor, the
Collateral Agent on behalf of the Secured Parties, as secured party, and the
Collateral Custodian, as Securities Intermediary.

“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.

“Adjusted Aggregate Eligible Collateral Obligation Balance” means, as of any
date, the Aggregate Eligible Collateral Obligation Amount minus the Excess
Concentration Amount on such date.

“Administration Agreement” means the administration agreement entered into or to
be entered into on or about the date hereof between the Borrower and the Cayman
Administrator (as administrator and as share owner), as amended from time to
time.

“Advance” has the meaning set forth in Section 2.1(a).

“Advance Date” has the meaning set forth in Section 2.1(a).

“Advance Rate” means, with respect to any Eligible Collateral Obligation on any
date of determination (x) other than during the Post-Pricing Period, (a) that is
a First Lien Loan and a Broadly Syndicated Loan, 75%, (b) that is a First Lien
Loan that is not a Broadly Syndicated Loan, 70%, (c) that is a Second Lien Loan,
40%, or (d) that is not a First Lien Loan or Second Lien Loan, 40% (or any other
percentage set forth in the related Approval Notice by the Facility Agent in its
sole discretion) and (y) during the Post-Pricing Period, the Maximum Portfolio
Advance Rate.

“Advance Request” has the meaning set forth in Section 2.2(a).

“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.

“Affected Person” has the meaning set forth in Section 5.1.

“Affiliate” of any Person means any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan). For the purposes of this definition,
“Control” shall mean the possession, directly or indirectly (including through
affiliated entities), of the power to direct or cause the direction of the
management or policies of a

 

-2-



--------------------------------------------------------------------------------

Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.

“Agency Rating” means, as of any date of determination, with respect to any
Collateral Obligation (a) if a public rating of such Collateral Obligation is
available from a Rating Agency, then such rating, (b) if no such rating
described in clause (a) is available but such Collateral Obligation has a credit
estimate assigned (or affirmed) within the last twelve months by a Rating
Agency, then such credit estimate or (c) if no rating described in clause (a) or
(b) is available, the rating that is one notch below the .EDF (as defined on
Schedule 4) used to determine the Moody’s rating in accordance with Moody’s
RiskCalc for such Collateral Obligation, as updated in accordance with
Section 10.25; provided that for purposes of calculating an Agency Rating, each
applicable rating on credit watch by the applicable Rating Agency that is on
(i) positive watch will be treated as having been upgraded by one rating
subcategory, (ii) negative watch will be treated as having been downgraded by
two rating subcategories, (iii) positive outlook will not be treated as having
been upgraded by any rating subcategories and (iv) negative outlook will be
treated as having been downgraded by one rating subcategory.

“Agent” has the meaning set forth in the Preamble.

“Aggregate Eligible Collateral Obligation Amount” means, as of any date, the sum
of the Collateral Obligation Amounts for all Eligible Collateral Obligations.

“Aggregate Funded Spread” means, as of any day, the sum of: (a) in the case of
each Eligible Collateral Obligation (including, for any Deferrable Collateral
Obligation, only the required current cash pay interest thereon) that bears
interest at a spread over a London interbank offered rate based index, (i) the
sum of (I) the stated interest rate spread on each such Collateral Obligation
above such index plus (II) for each such Collateral Obligation that provides for
a minimum LIBOR, the excess, if any, of such minimum LIBOR over such index
multiplied by (ii) the Collateral Obligation Amount of each such Collateral
Obligation, plus (b) in the case of each Eligible Collateral Obligation
(including, for any Deferrable Collateral Obligation, only the required current
cash pay interest thereon) that bears interest at a spread over an index other
than a London interbank offered rate based index, (A) the excess for each such
Collateral Obligation of the sum of such spread for each such Collateral
Obligation and such index for each such Collateral Obligation over the LIBOR
Rate for such applicable period of time (which spread or excess may be expressed
as a negative percentage) multiplied by (B) the Collateral Obligation Amount of
each such Collateral Obligation plus (c) in the case of each Eligible Collateral
Obligation (including, for any Deferrable Collateral Obligation, only the
required current cash pay interest thereon) that is a Fixed Rate Collateral
Obligation, (x) the interest rate for such Collateral Obligation minus the
then-applicable LIBOR rate of a period matching the term to maturity of such
Collateral Obligation multiplied by (y) the Collateral Obligation Amount of each
such Collateral Obligation.

“Aggregate Notional Amount” shall mean, with respect to any date of
determination, an amount equal to the sum of the notional amounts or equivalent
amounts of all outstanding Hedging Agreements, Replacement Hedging Agreements
and Qualified Substitute Arrangements, each as of such date of determination.

 

-3-



--------------------------------------------------------------------------------

“Aggregate Unfunded Amount” shall mean, as of any date of determination, the sum
of the unfunded commitments and all other standby or contingent commitments
associated with each Variable Funding Asset included in the Collateral as of
such date. The Aggregate Unfunded Amount shall not include any commitments under
Variable Funding Assets that have expired, terminated or been reduced to zero,
and shall be reduced concurrently (and upon notice thereof to the Collateral
Agent, the Facility Agent and each Agent) with each documented reduction in
commitments of the Borrower under such Variable Funding Assets.

“Agreement” means this Loan Financing and Servicing Agreement (including each
annex hereto), as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:

(a)        the rate of interest announced publicly by DBNY in New York, New
York, from time to time as DBNY’s base commercial lending rate; and

(b)          1⁄2 of one percent above the Federal Funds Rate.

“Amount Available” means, with respect to any Distribution Date, the sum of
(a) the amount of Collections with respect to the related Collection Period,
plus (b) any investment income earned on amounts on deposit in the Collection
Account since the immediately prior Distribution Date (or since the Effective
Date in the case of the first Distribution Date).

“Anti-Bribery and Corruption Laws” has the meaning set forth in Section 9.30(a).

“Anti-Money Laundering Laws” has the meaning set forth in Section 9.29(b).

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

“Applicable Margin” means (i) prior to the occurrence of any Event of Default,
(x) prior to the end of the Revolving Period, 1.90% per annum and
(y) thereafter, 2.05% per annum and (ii) on and after the occurrence of any
Event of Default, 4.05% per annum.

“Appraised Value” means, with respect to any Asset Based Loan, the most recently
calculated appraised value of the pro rata portion of the underlying collateral
securing such Collateral Obligation as determined by an Approved Valuation Firm.

 

-4-



--------------------------------------------------------------------------------

“Approval Notice” means, with respect to any Collateral Obligation, a copy of a
notice executed by the Facility Agent in the form of Exhibit E, evidencing,
among other things, the approval of the Facility Agent, in its sole discretion,
of such Collateral Obligation and the applicable Discount Factor, the loan type
and lien priority (including the division of any unitranche Loan), the Original
Leverage Multiple (including, for Advance Rate purposes, the attaching Leverage
Multiple of any FILO Loan), the Original Effective LTV (if such Collateral
Obligation is an Asset Based Loan) and each other item listed in Section 6.2(h).

“Approved Custodian” means Bank of New York Mellon Trust Company, National
Association, State Street, Wells Fargo Bank, National Association or any other
custodian mutually agreed to by the Facility Agent and the Servicer.

“Approved Valuation Firm” means, with respect to any Collateral Obligation, each
of (a) Murray Devine, (b) Houlihan Lokey, (c) Lincoln International LLC,
(d) Duff & Phelps and (e) any other nationally recognized valuation firm
approved by the Borrower and the Facility Agent.

“Asset Approval Request” means a notice in the form of Exhibit C-3 which
requests an Approval Notice with respect to one or more Collateral Obligations
and shall include (among other things):

(a)         the proposed date of each related acquisition;

(b)         the Agency Rating for each such Collateral Obligation from each
Rating Agency and, if such Agency Rating is determined pursuant to clause (b),
as applicable, of the definition thereof, the date of the applicable credit
estimate and the applicable Rating Agency;

(c)         the Original Leverage Multiple and Original Effective LTV (if such
Collateral Obligation is an Asset Based Loan) for each such Collateral
Obligation, measured as of the date of such notice;

(d)        a related Schedule of Collateral Obligations;

(e)        any related Permitted Working Capital Liens; and

(f)        all Obligor Information (unless (x) such information is included in
the Servicer’s internal credit memo or (y) the Servicer has notified the
Facility Agent that such information is not available and the Facility Agent
determines, in its sole discretion, that such information is not required to
obtain favorable capital treatment in connection with the related Collateral
Obligation).

“Asset Based Loan” means any Loan where (i) the underwriting of such Loan was
based primarily on the appraised value of the assets securing such Loan and
(ii) advances in respect of such Loan are governed by a borrowing base relating
to the assets securing such Loan.

“Attachment Point” means the following fraction expressed as a percentage:
(i) the aggregate principal amount of all rated notes to be issued in connection
with a CLO Takeout divided by (ii) the Target CLO Amount less the aggregate
amount of deal expenses related to the CLO Takeout.

“Available Funds” has the meaning set forth in Section 17.12(c).

 

-5-



--------------------------------------------------------------------------------

“Average Life” means, as of any day and with respect to any Collateral
Obligation, the quotient obtained by dividing (i) the sum of the products of
(a) the number of years (rounded up to the nearest one hundredth thereof) from
such day to the respective dates of each successive Scheduled Collateral
Obligation Payment of principal on such Collateral Obligation (assuming, for
purposes of this definition, the full exercise of any option to extend the
maturity date or otherwise lengthen the maturity schedule that is exercisable
without the consent of the Borrower) multiplied by (b) the respective amounts of
principal of such Scheduled Collateral Obligation Payments by (ii) the sum of
all successive Scheduled Collateral Obligation Payments of principal on such
Collateral Obligation.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.

“Base Rate” for any Advance means a rate per annum equal to the LIBOR Rate for
such Advance or portion thereof; provided, that in the case of

(a)         any day on or after the first day on which a Committed Lender shall
have notified the Facility Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other Official Body asserts that it is unlawful, for such Committed
Lender to fund such Advance at the Base Rate set forth above (and such Committed
Lender shall not have subsequently notified the Facility Agent that such
circumstances no longer exist), or

(b)         any period in the event the LIBOR Rate is not reasonably available
to any Lender for such period,

the “Base Rate” shall be a floating rate per annum equal to the Alternate Base
Rate in effect on each day of such period; provided, further, for the avoidance
of doubt, immediately following the termination of any event set forth in
clauses (a) or (b) above, the “Base Rate” shall have the meaning set forth in
the first part of this definition.

“Basel III Regulation” shall mean, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having

 

-6-



--------------------------------------------------------------------------------

the force of law) of any governmental authority implementing, furthering or
complementing any of the principles set forth in the foregoing documents of
strengthening capital and liquidity, in each case as from time to time amended,
restated, supplemented or otherwise modified. Without limiting the generality of
the foregoing, “Basel III Regulation” shall include Part 6 of the European Union
regulation 575/2013 on prudential requirements for credit institutions and
investment firms (the “CRR”) and any law, regulation, standard, guideline,
directive or other publication supplementing or otherwise modifying the CRR.

“Benefit Plan Investor” means (a) any “employee benefit plan” (as defined in
Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (b) any “plan” as defined in
Section 4975(e) of the Code that is subject to Section 4975 of the Code, or
(c) any entity whose underlying assets include “plan assets” (within the meaning
of the DOL Regulations).

“Borrower” has the meaning set forth in the Preamble.

“Borrower Assigned Agreements” has the meaning set forth in Section 12.1(c).

“Borrowing Base” means, on any day of determination, the sum of (a)(i) the
product of the lower of (x) the Weighted Average Advance Rate and (y) the
Maximum Portfolio Advance Rate multiplied by the Adjusted Aggregate Eligible
Collateral Obligation Balance plus (b) the amount of Principal Collections on
deposit in the Principal Collection Account minus (c) the Aggregate Unfunded
Amount plus (d) the amount on deposit in the Unfunded Exposure Account.

“Broadly Syndicated Loan” means any Loan that (i) is rated B-/B3 or higher,
(ii) has a tranche size of at least $200,000,000, (iii) has a quote depth of at
least two (2) by Markit and (iv) the related Obligor has EBITDA greater than or
equal to $50,000,000.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or the city in which the
offices of the Collateral Agent or Collateral Custodian are located are
authorized or obligated by law, executive order or government decree to remain
closed; provided that, when used in connection with the LIBOR Rate, the term
“Business Day” shall also exclude any day on which dealings in deposits in
Dollars are not carried out in the London interbank market. All references to
any “day” or any particular day of any “calendar month” shall mean calendar day
unless otherwise specified.

“Capital Requirements Regulation” means the European Union Capital Requirements
Regulation (Regulation (EU) No 575/2013), as amended.

“Capped Fees/Expenses” means, on any Distribution Date, the sum of the
Collateral Agent Fees and Expenses and the Collateral Custodian Fees and
Expenses in an amount not to exceed $43,500 the (“Quarterly Cap”); provided
that, if the aggregate amount of the Collateral Agent Fees and Expenses and the
Collateral Custodian Fees and Expenses paid to the Collateral Agent and the
Collateral Custodian under clause (ii) of Section 8.3(a) and clause (i) of
Section 8.3(b) on any Distribution Date is less than the Quarterly Cap, the
unused portion of the Quarterly Cap may be carried forward to the next
succeeding Distribution Date and added to the Quarterly Cap for such
Distribution Date; provided further that the aggregate amount of the Collateral
Agent Fees and Expenses and the Collateral Custodian Fees and Expenses paid to
the Collateral Agent or the

 

-7-



--------------------------------------------------------------------------------

Collateral Custodian under clause (ii) of Section 8.3(a) and clause (i) of
Section 8.3(b) may not exceed $150,000 in any calendar year.

“Cayman Administrator” means Walkers Fiduciary Limited and any successor
thereto.

“Change of Control” means (x) the Equityholder shall cease to own at least 51%
of the outstanding Preference Shares of the Borrower or (y) Oaktree Strategic
Income Corporation or an Affiliate thereof ceases to be the Servicer.

“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Collateral
Obligations or any other property of the Borrower and (iii) any such taxes,
levies, assessment, charges or claims which constitute a Lien or encumbrance on
any property of the Borrower.

“CLO Marketing Period” means the date on which DBSI commences marketing of the
CLO Securities with the consent of the Servicer.

“CLO Securities” has the meaning set forth in the definition of “CLO Takeout”.

“CLO Takeout” means the day on which the Borrower issues subordinated notes and
secured notes (collectively, “CLO Securities”) pursuant to an indenture between,
among others, the Borrower and such trustee as may be agreed by the parties, as
trustee in respect of a collateralized loan obligation offering, in an amount at
least sufficient to repay all Obligations outstanding under this Agreement and
all other Transaction Documents.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 12.1.

“Collateral Agent” means Wells Fargo Bank, National Association, solely in its
capacity as Collateral Agent, together with its successors and permitted assigns
in such capacity.

“Collateral Agent and Collateral Custodian Fee Letter” means that certain letter
agreement among the Collateral Agent, the Collateral Custodian, the Securities
Intermediary and the Borrower and hereby acknowledged by the Servicer and the
Facility Agent, as the same may be amended, supplemented or otherwise modified
by the parties thereto with the consent of the Facility Agent.

“Collateral Agent Fees and Expenses” has the meaning set forth in Section 11.11.

“Collateral Custodian” means Wells Fargo Bank, National Association, solely in
its capacity as collateral custodian, together with its successors and permitted
assigns in such capacity.

“Collateral Custodian Fees and Expenses” has the meaning set forth in
Section 18.10.

“Collateral Database” has the meaning set forth in Section 11.3(a)(i).

 

-8-



--------------------------------------------------------------------------------

“Collateral Obligation” means all right, title and interest of the Borrower in a
Loan, excluding the Retained Interest thereon.

“Collateral Obligation Amount” means for any Collateral Obligation, as of any
date of determination, an amount equal to the lesser of (a) the Purchase Price
paid by the Borrower for such Collateral Obligation and (b) the product of
(i) the Discount Factor of such Collateral Obligation at such time multiplied by
(ii) the Principal Balance of such Collateral Obligation at such time; provided,
that if the Effective LTV of any Asset Based Loan exceeds (on any date of
determination) the limit for the applicable Loan type set forth below, then the
Principal Balance component of “Collateral Obligation Amount” of such Collateral
Obligation will be automatically (and without any action by the Facility Agent)
reduced by the amount necessary to cause such Collateral Obligation to comply
with the applicable limit set forth below:

 

Asset Based Loan Type (by collateral source)

                  Effective LTV Limit             

working capital

    90%

fixed assets

    75%

intellectual property

    60%

The Collateral Obligation Amount of any Collateral Obligation that ceases to be
or otherwise is not an Eligible Collateral Obligation shall be zero.

“Collateral Obligation File” means, with respect to each Collateral Obligation
as identified on the related Document Checklist, (i)(A) if the Collateral
Obligation includes a promissory note, (x) an original, executed copy of such
promissory note, or (y) in the case of a lost promissory note, a copy of the
executed underlying promissory note accompanied by an original executed
affidavit and indemnity endorsed by the Borrower or the prior holder of record
either in blank or to the Collateral Agent, in each case with respect to clause
(x) or clause (y) with an unbroken chain of endorsements from each prior holder
of such promissory note to the Borrower or to the Collateral Agent, or in blank,
or (B) in the case of a noteless Collateral Obligation, a copy of each executed
document or instrument evidencing the assignment of such Collateral Obligation
to the Borrower, (ii) paper or electronic copies of the related Credit Agreement
and each other agreement requested by the Facility Agent or determined by the
Servicer in its reasonable discretion to be material, (iii) paper or electronic
copies of the file-stamped (or the electronic equivalent of) UCC financing
statements and continuation statements (including amendments or modifications
thereof) authorized by the Obligor thereof or by another Person on the Obligor’s
behalf in respect of such Collateral Obligation or evidence that such financing
statements have been submitted for filing, in each case only to the extent
reasonably available to the Servicer, and (iv) any other document included on
the related Document Checklist that is reasonably requested by the Facility
Agent and reasonably available to the Servicer.

“Collateral Obligation Schedule” means the list of Collateral Obligations set
forth on Schedule 3, as the same may be updated by the Borrower (or the Servicer
on behalf of the Borrower) from time to time.

“Collateral Quality Tests” means, collectively or individually as the case may
be, the Minimum Diversity Test, the Minimum Weighted Average Spread Test, the
Maximum Weighted

 

-9-



--------------------------------------------------------------------------------

Average Moody’s Rating Factor Test, the Minimum Weighted Average Coupon Test and
the Maximum Weighted Average Life Test.

“Collection Account” means, collectively, the Principal Collection Account and
the Interest Collection Account.

“Collection Period” means, with respect to the first Distribution Date, the
period from and including the Effective Date to and including the Determination
Date preceding the first Distribution Date; and thereafter, the period from but
excluding the Determination Date preceding the previous Distribution Date to and
including the Determination Date preceding the current Distribution Date.

“Collections” means the sum of all Interest Collections and all Principal
Collections received with respect to the Collateral.

“Commercial Paper Rate” for Advances means, to the extent a Conduit Lender funds
such Advances by issuing commercial paper, the sum of (i) the weighted average
of the rates at which commercial paper notes of such Conduit Lender issued to
fund such Advances (which shall include commissions of placement agents and
dealers, incremental carrying costs incurred with respect to its commercial
paper maturing on dates other than those on which corresponding funds are
received by the Conduit Lender and costs or other borrowings by the Conduit
Lender (other than under any related support facility)) may be sold by any
placement agent or commercial paper dealer selected by such Conduit Lender, as
agreed in good faith between each such agent or dealer and such Conduit Lender;
provided, that if the rate (or rates) as agreed between any such agent or dealer
and such Conduit Lender for any Advance is a discount rate (or rates), then such
rate shall be the rate (or if more than one rate, the weighted average of the
rates) resulting from converting such discount rate (or rates) to an
interest-bearing equivalent rate per annum plus, without duplication, (ii) any
and all reasonable costs and expenses of any issuing and paying agent or other
Person responsible for the administration of such Conduit Lender’s commercial
paper program in connection with the preparation, completion, issuance, delivery
or payment of commercial paper issued to fund the making or maintenance of any
Advance. Each Conduit Lender shall notify the Facility Agent of its Commercial
Paper Rate applicable to any Advance promptly after the determination thereof.

“Commitment” means, for each Committed Lender, (a) prior to the Facility
Termination Date, the commitment of such Committed Lender to make Advances to
the Borrower in an amount not to exceed, in the aggregate, the amount set forth
opposite such Committed Lender’s name on Annex B or pursuant to the assignment
executed by such Committed Lender and its assignee(s) and delivered pursuant to
Article XV (as such Commitment may be reduced as set forth in Section 2.5 or
increased as set forth in Section 2.8), and (b) on and after the earlier to
occur of (i) Facility Termination Date and (ii) the end of the Revolving Period,
such Committed Lender’s pro rata share of all Advances outstanding.

“Committed Lenders” means, for any Lender Group, the Persons executing this
Agreement in the capacity of a “Committed Lender” for such Lender Group (or an
assignment hereof in accordance with Article XV) in accordance with the terms of
this Agreement.

 

-10-



--------------------------------------------------------------------------------

“Competitor” means (a) any Person primarily engaged in the business of lending
to middle-market or lower-middle-market companies or investing in loans to
middle-market or lower-middle-market companies, which is in direct or indirect
competition with the Borrower, the Equityholder, the Servicer, any sub-advisor
of the Servicer, or any Affiliate thereof that is an investment advisor, (b) any
Person controlled by, or controlling, or under common control with, a Person
referred to in clause (a) above, (c) any Person for which a Person referred to
in clause (a) above serves as an investment advisor with discretionary
investment authority or (d) any public or private business development company
(including any applicable external investment manager and Affiliates thereof).

“Conduit Advance Termination Date” means, with respect to a Conduit Lender, the
date of the delivery by such Conduit Lender to the Borrower of written notice
that such Conduit Lender elects, in its sole discretion, to permanently cease
funding Advances hereunder.

“Conduit Lender” means any Person that shall become a party to this Agreement in
the capacity as a “Conduit Lender” and any assignee of any of the foregoing.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent or the Collateral Custodian, as applicable, specified on
Annex A hereto, or such other address within the United States as it may
designate from time to time by notice to the Facility Agent.

“Cost of Funds Rate” means, for any Accrual Period and any Lender, the rate
determined as set forth below:

(a)          with respect to each Conduit Lender and each day of such Accrual
Period, such Conduit Lender’s Commercial Paper Rate for such day; provided, that
if and to the extent that, and only for so long as, a Conduit Lender at any time
determines in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of commercial paper notes in the commercial paper market of the United
States to finance its making or maintenance of its portion of any Advance or any
portion thereof (which determination may be based on any allocation method
employed in good faith by such Conduit Lender), upon notice from such Conduit
Lender to the Agent for its Lender Group and the Facility Agent, such Conduit
Lender’s portion of such Advance shall bear interest at a rate per annum equal
to the Alternate Base Rate; and

(b)          with respect to each Committed Lender, the Base Rate.

“Cov-Lite Loan” means a Collateral Obligation whose Underlying Instrument:
(a) does not contain any financial covenants; or (b) does not require the
underlying Obligor to comply with a Maintenance Covenant; provided that, for all
purposes, a loan described in clause (a) or (b) above which either contains a
cross-default or cross-acceleration provision to, or is pari passu with, another
loan of the underlying Obligor that requires the underlying Obligor to comply
with either an Incurrence Covenant or a Maintenance Covenant will be deemed not
to be a Cov-Lite Loan.

 

-11-



--------------------------------------------------------------------------------

For the avoidance of doubt, a loan that is capable of being described in clause
(a) or (b) above only (x) until the expiration of a certain period of time after
the initial issuance thereof or (y) for so long as there is no funded balance in
respect thereof, in each case as set forth in the related Underlying
Instruments, will be deemed not to be a Cov-Lite Loan.

“Credit Agreement” means the loan agreement, credit agreement or other customary
agreement pursuant to which a Collateral Obligation has been created or issued.

“Cut-Off Date” means, with respect to each Collateral Obligation, the date such
Collateral Obligation becomes a part of the Collateral.

“DBNY” means Deutsche Bank AG, New York Branch, and its successors.

“DBSI” means Deutsche Bank Securities, Inc., as sole structuring and debt
placement agent in respect of the CLO Securities.

“Defaulted Collateral Obligation” means any Collateral Obligation as to which
any one of the following events has occurred:

(a)         any Scheduled Collateral Obligation Payment or part thereof is
unpaid more than five Business Days beyond the grace period (if any) permitted
by the related Underlying Instrument;

(b)         an Insolvency Event occurs with respect to the Obligor thereof,
unless the related Loan is a DIP Loan;

(c)         a Responsible Officer of the Servicer has actual knowledge of the
occurrence of a default as to the payment of principal and/or interest that has
occurred and is continuing for more than five (5) Business Days beyond the grace
period (if any) permitted by the related Underlying Instruments with respect to
another debt obligation of the same Obligor secured by the same collateral which
is either full recourse or senior to or pari passu with in right of payment to
such Collateral Obligation unless the related Loan is a DIP Loan;

(d)         such Collateral Obligation has (x) a rating by Standard & Poor’s of
“CC” or below or “SD” or (y) a Moody’s probability of default rating (as
published by Moody’s) of “D” or “LD” or, in each case, had such ratings before
they were withdrawn by Standard & Poor’s or Moody’s, as applicable;

(e)         a Responsible Officer of the Servicer or the Borrower has actual
knowledge that such Collateral Obligation is pari passu or junior in right of
payment as to the payment of principal and/or interest to another debt
obligation of the same Obligor which has (i) a rating by Standard & Poor’s of
“CC” or below or “SD” or (ii) a Moody’s probability of default rating (as
published by Moody’s) of “D” or “LD”, and in each case such other debt
obligation remains outstanding (provided that both the Collateral Obligation and
such other debt obligation are full recourse obligations of the applicable
Obligor) unless the related Loan is a DIP Loan;

(f)         a Responsible Officer of the Servicer or the Borrower has received
written notice or has actual knowledge that a default has occurred under the
Underlying Instruments, any applicable grace period has expired and the holders
of such Collateral Obligation have accelerated the

 

-12-



--------------------------------------------------------------------------------

repayment of such Collateral Obligation (but only until such default is cured or
waived) in the manner provided in the Underlying Instruments;

(g)         with respect to any Related Collateral Obligation, (i) an Affiliate
of the Borrower that owns the related Variable Funding Asset fails to comply
with any funding obligation under such Variable Funding Asset, and (ii) the
Equityholder fails to notify the Facility Agent prior to such failure to fund
and in reasonable detail that (x) such failure to comply was not solely a result
of the Equityholder’s, or such other Affiliate’s with respect to such Related
Collateral Obligation, as applicable, inability to fund such obligation and
(y) no right of set-off will arise as a result of such failure;

(h)         the Servicer determines, in its sole discretion that all or a
material portion of such Collateral Obligation is not collectible or otherwise
places such Collateral Obligation on non-accrual status; or

(i)         is an Effective Date Participation Interest that has not been
elevated to a full assignment within 30 days of the Effective Date.

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Facility Agent, the Collateral Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless such amount is the subject of a good faith dispute,
(iii) has notified the Borrower, the Servicer, the Facility Agent, each Agent,
the Collateral Agent or any other Lender that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply or has failed to
comply with its funding obligations under this Agreement or generally under
other agreements in which it commits or is obligated to extend credit, (iv) has
failed, within one Business Day after request by the Facility Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund Advances under this Agreement, (v) has (or has a parent company that
has) become or is insolvent or has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
(vi) has become the subject of a Bail-In Action.

“Deferrable Collateral Obligation” means a Collateral Obligation that by its
terms permits the deferral or capitalization of payment of accrued and unpaid
interest, excluding, however, any Collateral Obligation that provides for
periodic payments of interest thereon in cash no less frequently than
semi-annually and the portion of interest required to be paid in cash under the
terms of the related Underlying Instruments results in the outstanding principal
amount of such Collateral Obligation having an effective rate of current
interest paid in cash on such day of not less than (i) if such Deferrable
Collateral Obligation is a Fixed Rate Collateral Obligation, 5.00% per annum
over the LIBOR Rate or (ii) otherwise, 6.00% per annum over the applicable index
rate.

“Determination Date” means the last calendar day of each month, or if such day
is not a Business Day, the next succeeding Business Day.

 

-13-



--------------------------------------------------------------------------------

“DIP Loan” means any Loan made to a debtor-in-possession pursuant to Section 364
of the Bankruptcy Code having the priority allowed by either Section 364(c) or
364(d) of the Bankruptcy Code and fully secured by senior Liens.

“Discount Factor” means, with respect to each Collateral Obligation and as of
any date of determination, the value (expressed as a percentage of par) of such
Collateral Obligation as determined by the Facility Agent in its sole discretion
in accordance with Section 2.7.

“Distribution Date” means the 15th calendar day of each January, April, July and
October, or if such date is not a Business Day, the next succeeding Business
Day.

“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 1 hereto, as such Diversity Scores shall be
updated at the option of the Facility Agent in its sole discretion if Moody’s
publishes revised criteria.

“Document Checklist” means an electronic list delivered by the Borrower (or by
the Servicer on behalf of the Borrower) to the Collateral Custodian that
identifies each of the documents that have been included in each Collateral
Obligation File and whether such document is an original or a copy and whether a
hard copy or electronic copy will be delivered to the Collateral Custodian
related to a Collateral Obligation and includes the name of the Obligor with
respect to such Collateral Obligation, in each case as of the related Funding
Date.

“DOL Regulations” means regulations promulgated by the U.S. Department of Labor
at 29 C.F.R. § 2510.3 101, as modified by Section 3(42) of ERISA and/or at 20
C.F.R. § 2550.401c-1.

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.

“EBITDA” means, with respect to any period and any Collateral Obligation, the
meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in the
Underlying Instruments for each such Collateral Obligation. In any case that
“EBITDA,” “Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the related Obligor and any of its
parents or Subsidiaries that are obligated with respect to such Collateral
Obligation pursuant to its Underlying Instruments (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus interest expense, income taxes,
depreciation, amortization and, to the extent approved by the Facility Agent in
the related Approval Notice or otherwise, any other non-cash charges and
organization costs deducted in determining earnings from continuing operations
for such period, and, to the extent approved by the Facility Agent on a
Collateral Obligation by Collateral Obligation basis, costs and expenses
reducing earnings and other extraordinary non-recurring costs and expenses for
such period (to the extent deducted in determining earnings from continuing
operations for such period).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member

 

-14-



--------------------------------------------------------------------------------

Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Advance Rate” means, on any date of determination, (a) the Advances
outstanding on such date divided by (b) the sum of (i) the Adjusted Aggregate
Eligible Collateral Obligation Balance on such date plus (ii) the amount of
Principal Collections on deposit in the Principal Collection Account on such
date minus (iii) the Aggregate Unfunded Amount on such date plus (iv) the amount
on deposit in the Unfunded Exposure Account on such date.

“Effective Date” has the meaning set forth in Section 6.1.

“Effective Date Participation Interest” means any participation interest
acquired by the Borrower pursuant to the Master Participation Agreement.

“Effective Equity” means, as of any day, the greater of (x) the sum of the
Principal Balances of all Eligible Collateral Obligations plus amounts on
deposit in the Principal Collection Account minus the outstanding principal
amount of all Advances and (y) $0.

“Effective LTV” means, with respect to any Asset Based Loan as of any date of
determination, the result, as expressed as a percentage, of (i) the Principal
Balance of such Collateral Obligation divided by (ii) the Appraised Value of
such Collateral Obligation as of such date of determination.

“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a securities intermediary
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s. In either case, such depository
institution or trust company shall have been approved by the Facility Agent,
acting in its reasonable discretion, by written notice to the Servicer. DBNY and
Wells Fargo Bank, National Association or any other Collateral Custodian
appointed in accordance with the terms hereunder are deemed to be acceptable
securities intermediaries to the Facility Agent.

“Eligible Collateral Obligation” means, on any Measurement Date, each Collateral
Obligation that satisfies the following conditions (unless otherwise waived by
the Facility Agent in its sole discretion in the applicable Approval Notice);
provided that, prior to the date that is five (5) days after the Effective Date,
the Collateral Obligation in respect of SMS Systems Maintenance Services Inc.
shall be deemed to be an Eligible Collateral Obligation:

(a)         the Facility Agent in its sole discretion has delivered an Approval
Notice with respect to such Collateral Obligation;

 

-15-



--------------------------------------------------------------------------------

(b)         such Collateral Obligation is not a Defaulted Collateral Obligation;

(c)         such Collateral Obligation is not an Equity Security and is not
convertible into an Equity Security at the option of the applicable Obligor or
any Person other than the Borrower;

(d)         such Collateral Obligation is not a Structured Finance Obligation;

(e)         such Collateral Obligation is denominated in Dollars and is not
convertible by the Obligor thereof into any currency other than Dollars;

(f)         such Collateral Obligation is not a single-purpose real estate based
loan (unless the related real estate is a hotel, casino or other operating
company), a construction loan or a project finance loan;

(g)         such Collateral Obligation is not a lease (including a financing
lease);

(h)         if such Collateral Obligation is a Deferrable Collateral Obligation,
it provides for periodic payments of interest thereon in cash no less frequently
than semi-annually and the portion of interest required to be paid in cash under
the terms of the related Underlying Instruments results in the outstanding
principal amount of such Collateral Obligation having an effective rate of
current interest paid in cash on such day of not less than (i) if such
Deferrable Collateral Obligation is a Fixed Rate Collateral Obligation,
5.00% per annum over the LIBOR Rate or (ii) otherwise, 6.00% per annum over the
applicable index rate;

(i)         as of the date of acquisition, the related Obligor had EBITDA
greater than or equal to $5,000,000;

(j)         such Collateral Obligation is not incurred or issued in connection
with a merger, acquisition, consolidation, sale of all or substantially all of
the assets of a Person, restructuring or similar transaction, which obligation
or security by its terms is required to be repaid within one year of the
incurrence thereof with proceeds from additional borrowings or other
refinancings (other than any additional borrowing or refinancing if one or more
financial institutions has provided the issuer of such obligation or security
with a binding written commitment to provide the same, so long as (i) such
commitment is equal to the outstanding principal amount of such Collateral
Obligation and (ii) such committed replacement facility has a maturity of at
least one year and cannot be extended beyond such one year maturity pursuant to
the terms thereof); provided that, for the avoidance of doubt, this clause
(j) shall not be deemed to exclude any DIP Loan;

(k)         such Collateral Obligation is not a trade claim;

(l)         such Collateral Obligation is not a bond or a Floating Rate Note;

(m)         the Obligor with respect to such Collateral Obligation is an
Eligible Obligor;

(n)         such Collateral Obligation is not a purpose credit advanced for the
acquisition of Margin Stock;

 

-16-



--------------------------------------------------------------------------------

(o)         such Collateral Obligation is not a security or swap transaction
that has payments associated with either payments of interest on and/or
principal of a reference obligation or the credit performance of a reference
obligation;

(p)         such Collateral Obligation provides for the periodic payment of cash
interest no less frequently than semi-annually;

(q)         such Collateral Obligation has a term to stated maturity that does
not exceed 8.0 years;

(r)         such Collateral Obligation is not subject to substantial non-credit
related risk, as determined by the Servicer in accordance with the Servicing
Standard;

(s)         the acquisition of such Collateral Obligation will not cause the
Borrower to be deemed to own 5.0% or more of any class of vested voting
securities of any Obligor or 25.0% or more of the total equity of any Obligor or
any securities that are immediately convertible into or immediately exercisable
or exchangeable for 5.0% or more of any class of vested voting securities of any
Obligor or 25.0% or more of the total equity of any Obligor, in each case as
determined by the Servicer;

(t)         the Underlying Instrument for which does not contain confidentiality
provisions that restrict the ability of the Facility Agent to exercise its
rights under the Transaction Documents, including, without limitation, its
rights to review such debt obligation, the Underlying Instrument and related
documents and credit approval file; provided that the Facility Agent has agreed
to comply with customary and market confidentiality obligations;

(u)         the acquisition of which is not in violation of Regulations T, U or
X of the FRS Board;

(v)         such Collateral Obligation is capable of being transferred to and
owned by the Borrower (whether directly or by means of a security entitlement)
and of being pledged, assigned or novated by the owner thereof or of an interest
therein, subject to customary qualifications for instruments similar to such
Collateral Obligation (i) to the Facility Agent, (ii) to any assignee of the
Facility Agent permitted or contemplated under this Agreement, (iii) to any
Person at any foreclosure or strict sale or other disposition initiated by a
secured creditor in furtherance of its security interest, and (iv) to commercial
banks, financial institutions, offshore and other funds (in each case, including
transfer permitted by operation of the UCC), subject, in the cases of clauses
(iii) and (iv), to customary and market restrictions on assignment;

(w)         the proceeds of such Collateral Obligation will not be used to
finance activities of the type engaged in by businesses classified under NAICS
Codes 2361 (Residential Building Construction), 2362 (Nonresidential Building
Construction), 2371 (Utility System Construction), or 2372 (Land Subdivision);

(x)         the Related Security for such Collateral Obligation is primarily
located in the United States;

(y)         (i) as of the Cut-Off Date, such Collateral Obligation, if rated,
does not have either (x) a public rating by Standard & Poor’s of “CCC-” or below
or (y) a Moody’s probability of default rating (as published by Moody’s) of
“Caa3” or below or (ii) if not rated by either Rating Agency, the Borrower (or
the Servicer on behalf of the Borrower) shall have requested from such Rating

 

-17-



--------------------------------------------------------------------------------

Agency a credit estimate, shadow rating or similar rating within 10 Business
Days of the applicable Cut-Off Date;

(z)         such Collateral Obligation has an Agency Rating;

(aa)         such Collateral Obligation is not the subject of an Offer, exchange
or tender by the related Obligor for cash, securities or any other type of
consideration, other than a Permitted Offer, but only to the extent of such
Offer and to the extent set forth on the related Asset Approval Request (or, in
the case of a Collateral Obligation that becomes subject to an Offer that is a
Permitted Offer after the Cut-Off Date with respect to such Collateral
Obligation, to the extent notified by the Servicer to the Facility Agent); and

(bb)         such Collateral Obligation is purchased for a Purchase Price of at
least 85%.

“Eligible Obligor” means, on any day, any Obligor that (i) is a Person (other
than a natural person) that is duly organized and validly existing under the
laws of, the United States or any State thereof, (ii) is a legal operating
entity or holding company, (iii) is not an Official Body, and (iv) is not an
Affiliate of, or controlled by, the Borrower, the Servicer or the Equityholder.

“Enterprise Value Loan” means any Loan that is not an Asset Based Loan.

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or any other Official Body, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental
Protection Agency’s regulations relating to underground storage tanks (40 C.F.R.
Parts 280 and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), and the rules and regulations thereunder, each as amended or
supplemented from time to time.

“Equityholder” has the meaning set forth in the Preamble.

“Equity Security” means any asset that is not a First Lien Loan, FILO Loan,
Second Lien Loan or any asset approved by the Facility Agent pursuant to clause
(d) of the definition of “Advance Rate” above.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

-18-



--------------------------------------------------------------------------------

“Event of Default” means any of the events described in Section 13.1.

“Excepted Property” means the U.S.$250 proceeds of the issuance of the
Borrower’s ordinary shares, a U.S.$250 transaction fee payable to the Borrower
in connection with the Transaction Documents, the bank account in which such
monies are held and all interest and other proceeds received in connection
therewith.

“Excess Concentration Amount” means, as of the most recent Measurement Date (and
after giving effect to all Collateral Obligations to be purchased or sold by the
Borrower on such date), the sum, without duplication, of the following amounts:

(a)         the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations the Obligors with respect to which:

(i)        is domiciled in a country other than the United States or Canada over
15.0% of the Target CLO Amount;

(ii)        is domiciled in Canada over 10.0% of the Target CLO Amount;

(iii)        is domiciled in a country other than the United States, Canada or
the United Kingdom over 7.5% of the Target CLO Amount;

(iv)        is domiciled in any individual Group I Country over 5.0% of the
Target CLO Amount;

(v)        is domiciled in a Group II Country over 3.5% of the Target CLO
Amount; and

(vi)        is domiciled in a Group III Country over 3.0% of the Target CLO
Amount;

(b)         the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are Variable Funding Assets over 10.0% of the Target
CLO Amount;

(c)         the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are not First Lien Loans over 5.0% of the Excess
Concentration Measure;

(d)         the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are FILO Loans over 5.0% of the Excess Concentration
Measure;

(e)         the excess, if any, of the sum of the Principal Balances of all
Loans that are Fixed Rate Collateral Obligations that are not subject to a
qualifying Hedging Agreement pursuant to Section 10.6 over 5.0% of the Target
CLO Amount;

(f)         the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are Participation Interests over 5.0% of the Target
CLO Amount;

(g)         the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are Deferrable Collateral Obligations over 5.0% of
the Target CLO Amount;

 

-19-



--------------------------------------------------------------------------------

(h)         the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are DIP Loans over 10.0% of the Target CLO Amount;

(i)         the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are obligations of any single Obligor (other than an
Obligor described in the following proviso) over 3.0% of the Target CLO Amount;
provided that (i) with respect to any five Obligors that represent Principal
Balances of all Collateral Obligations in excess of all other single Obligors
the sum of the Principal Balances of all Collateral Obligations that are
obligations of each such Obligor may be up to 5.0% of the Target CLO Amount;
provided that, each such Obligor described in this clause (i) has a Moody’s
public rating and (ii) with respect to any three additional Obligors that
represent Principal Balances of all Collateral Obligations in excess of all
other single Obligors (other than an Obligor described in clause (i)) the sum of
the Principal Balances of all Collateral Obligations that are obligations of
each such Obligor may be up to 3.5% of the Target CLO Amount;

(j)         the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations with Obligors in any single Moody’s Industry
Classification (other than a Moody’s Industry Classification described in the
following proviso) over 12.0% of the Target CLO Amount; provided that (i) the
sum of the Principal Balances of all Collateral Obligations with Obligors in any
single Moody’s Industry Classification may be up to 20.0% of the Target CLO
Amount and (ii) in addition, the sum of the Principal Balances of all Collateral
Obligations with Obligors in any single Moody’s Industry Classification (other
than a Moody’s Industry Classification described in clause (i)) may be up to
15.0% of the Target CLO Amount;

(k)         the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that pay interest less frequently than quarterly over
5.0% of the Target CLO Amount;

(l)         the sum of the Principal Balances of all Collateral Obligations that
are Cov-Lite Loans over 15.0% of the Target CLO Amount;

(m)      the sum of the Principal Balances of all Collateral Obligations (other
than Defaulted Obligations) that have a Moody’s probability of default rating
(as published by Moody’s) of “Caa1” or below over (x) prior to the date that is
five (5) days after the Effective Date, 22.5% of the Excess Concentration
Measure and (y) thereafter, 17.5% of the Excess Concentration Measure;

(n)      the sum of the Principal Balances of all Collateral Obligations (other
than Defaulted Obligations) that have a public rating by Standard & Poor’s of
“CCC+” or below over 17.5% of the Excess Concentration Measure; and

(o)      the sum of the Principal Balances of all Collateral Obligations the
Agency Rating for which is determined pursuant to clause (c) of the definition
thereof on any date of determination that is eight (8) weeks after the
applicable Cut-Off Date over 10.0% of the Excess Concentration Measure.

“Excess Concentration Measure” means the sum of (i) the Principal Balances for
all Eligible Collateral Obligations plus (ii) all amounts on deposit in the
Principal Collection Account plus (iii) all amounts on deposit in the Unfunded
Exposure Account.

 

-20-



--------------------------------------------------------------------------------

“Excess Funds” means, as of any date of determination and with respect to any
Conduit Lender, funds of such Conduit Lender not required, after giving effect
to all amounts on deposit in its commercial paper account, to pay or provide for
the payment of (i) all of its matured and maturing commercial paper notes on
such date of such determination and (ii) the principal of and interest on all of
its loans outstanding on such date of such determination.

“Excluded Amounts” means (i) any amount deposited into the Collection Account
with respect to any Collateral Obligation, which amount is attributable to the
reimbursement of payment by or on behalf of the Borrower of any Tax, fee or
other charge imposed by any Official Body on such Collateral Obligation or on
any Related Security, (ii) any interest or fees (including origination, agency,
structuring, management or other up-front fees) that are for the account of the
applicable Person from whom the Borrower purchased such Collateral Obligation,
(iii) any reimbursement of insurance premiums, (iv) any escrows relating to
Taxes, insurance and other amounts in connection with Collateral Obligations
which are held in an escrow account for the benefit of the Obligor and the
secured party pursuant to escrow arrangements under Underlying Instruments,
(v) to the extent paid using amounts other than Collections and proceeds of
Advances, any amount paid in respect of reimbursement for expenses owed in
respect of any Collateral Obligation pursuant to the related Underlying
Instrument or (vi) any amount deposited into the Collection Account in error
(including any amounts relating to any portion of an asset sold by the Borrower
and occurring after the date of such sale).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Obligations pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Obligations (other than pursuant to Section 17.16) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 4.3, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.3(f) and
(d) any withholding Taxes imposed under FATCA.

“Executive Officer” means, with respect to the Borrower, the Servicer or the
Equityholder, the Chief Executive Officer, the Chief Operating Officer of such
Person or any other Person included on the incumbency of the Borrower, Servicer
or Equityholder, as applicable, delivered pursuant to Section 6.1(g) and, with
respect to any other Person, the President, Chief Financial Officer or any Vice
President.

“Extension Request” means any of the events described in Section 2.6.

“Facility Agent” has the meaning set forth in the Preamble.

 

-21-



--------------------------------------------------------------------------------

“Facility Amount” means (a) prior to the end of the Revolving Period,
$250,000,000, unless this amount is permanently reduced pursuant to Section 2.5
or increased pursuant to Section 2.8, in which event it means such lower or
higher amount and (b) from and after the end of the Revolving Period, the
Advances outstanding.

“Facility Termination Date” means the earliest of (i) the date that is six
(6) months after the last day of the Revolving Period, (ii) the date of the CLO
Takeout and (iii) the effective date on which the facility hereunder is
terminated pursuant to Section 13.2.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement including, for the avoidance of doubt, the Cayman
Islands Tax Information Authority Law (2017 Revision) together with regulations
and guidance notes made pursuant to such law.

“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Facility Agent from three federal funds brokers of recognized
standing selected by it.

“Fee Letter” has the meaning set forth in Section 8.4.

“Fees” has the meaning set forth in Section 8.4.

“FILO Loan” means any Loan that (i) becomes, by its terms, subordinate in right
of payment to one or more other obligations of the related Obligor, in each case
issued under the same Underlying Instruments as such Loan (other than any Loan
subject to a Permitted Working Capital Lien), in any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings, (ii) is secured
by a pledge of collateral, which security interest is validly perfected and
first priority under Applicable Law (subject to (x) Liens permitted under the
applicable Underlying Instruments that are reasonable or customary for similar
loans, (y) Permitted Working Capital Liens and (z) Liens accorded priority by
law in favor of any Official Body), and (iii) the Servicer determines in good
faith that the value of the collateral or the enterprise value securing the Loan
on or about the time of acquisition equals or exceeds the outstanding principal
balance of the Loan plus the aggregate outstanding balances of all other loans
of equal or higher seniority secured by the same collateral. For the avoidance
of doubt, a Collateral Obligation will not be a FILO Loan if the Facility Agent
designates such Collateral Obligation as a First Lien Loan pursuant to the
proviso at the end of the definition of such term.

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) or managing or advising another Person that
acquires, holds or sells investments (including controlling

 

-22-



--------------------------------------------------------------------------------

interests) in otherwise unrelated companies that each are distinct legal
entities with separate management, books and records and bank accounts, whose
operations are not integrated with one another and whose financial condition and
creditworthiness are independent of the other companies so owned by such Person.

“First Lien Loan” means any Loan (including any portion of a unitranche Loan as
set forth in the related Approval Notice) that (i) is not (and is not permitted
by its terms become) subordinate in right of payment to any obligation of the
related Obligor in any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings, (ii) is secured by a pledge of specified
collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to (x) liens permitted under the applicable
Underlying Instruments, (y) Permitted Working Capital Liens and (z) liens
accorded priority by law in favor of any Official Body), and (iii) the Servicer
determines in good faith that the value of the collateral or the enterprise
value securing the Loan on or about the time of origination or acquisition
equals or exceeds the outstanding principal balance of the Loan plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral; provided that, any Loan which does not otherwise
satisfy this definition shall be treated as a First Lien Loan if (a) such Loan
(1) is an Asset Based Loan for which the primary collateral source is not
intellectual property, (2) satisfies the definition of FILO Loan or Second Lien
Loan and (3) is only subordinated to obligations of the related Obligor that
have an Effective LTV that is, at all times such Loan qualifies under this
clause, less than 25%, (b) such Loan (1) is an Enterprise Value Loan,
(2) satisfies the definition of FILO Loan or Second Lien Loan, (3) is only
subordinated to obligations of the related Obligor that do not (collectively)
exceed an amount equal to the product of (i) 25% multiplied by (ii) the
aggregate principal amount of such obligations (including any obligations
secured by a Permitted Working Capital Lien) and (4) is only subordinated to
obligations of the related Obligor that do not represent more than 1.0x of
leverage of such Obligor, as reasonably determined by the Facility Agent or
(c) the Facility Agent deems such Loan to be a First Lien Loan in the related
Approval Notice following the request of the Borrower (or the Servicer on its
behalf) in the related Asset Approval Request.

“Fitch” means Fitch Ratings, Inc., Fitch Ratings Ltd. and their subsidiaries,
including Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor
thereto.

“Fixed Rate Collateral Obligation” means any Collateral Obligation that bears a
fixed rate of interest.

“Floating Rate Note” means a floating rate note issued pursuant to an indenture
or equivalent document by a corporation, partnership, limited liability company,
trust or other person that is secured by a first or second priority perfected
security interest or lien in or on specified collateral securing the issuer’s
obligations under such note.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.

 

-23-



--------------------------------------------------------------------------------

“Funding Date” means any Advance Date or any Reinvestment Date, as applicable.

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any day.

“Group I Country” means The Netherlands, Australia, New Zealand and the United
Kingdom (or such other countries as may be specified in publicly available
published criteria from Moody’s from time to time).

“Group II Country” means Germany, Ireland, Sweden and Switzerland (or such other
countries as may be specified in publicly available published criteria from
Moody’s from time to time).

“Group III Country” means Austria, Belgium, Denmark, Finland, France, Hong Kong,
Iceland, Liechtenstein, Luxembourg, Norway and Singapore (or such other
countries as may be specified in publicly available published criteria from
Moody’s from time to time).

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.101, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead-based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and any
substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.

“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.

“Hedge Counterparty” means (a) DBNY and its Affiliates and (b) any other entity
that (i) on the date of entering into any Hedge Transaction (x) is an interest
rate swap dealer that has been approved in writing by the Facility Agent, and
(y) has a long-term debt rating of not less than “A” by Standard & Poor’s, not
less than “A2” by Moody’s and not less than “A” by Fitch (if such entity is
rated by Fitch) (the “Long-term Rating Requirement”) and a short-term unsecured
debt rating of not less than “A-1” by Standard & Poor’s, not less than “P-1” by
Moody’s and not less than “Fl” by Fitch (if such entity is rated by Fitch) (the
“Short-term Rating Requirement”), and (ii) in a Hedging Agreement (x) consents
to the assignment hereunder of the Borrower’s rights under the Hedging Agreement
to the Facility Agent on behalf of the Secured Parties and (y) agrees that in
the event that Moody’s, Standard & Poor’s or Fitch reduces its long-term
unsecured debt rating below the Long-term Rating Requirement or reduces it
short-term debt rating below the Short-term Rating Requirement, it shall either
collateralize its obligations in a manner reasonably satisfactory to the
Facility Agent, or transfer its rights and obligations under each Hedging
Agreement (excluding, however, any right to net payments or Hedge Breakage Costs
under any Hedge Transaction, to the extent accrued to such date or to accrue
thereafter and owing to the transferring Hedge Counterparty as of the date of
such transfer) to another entity that meets the

 

-24-



--------------------------------------------------------------------------------

Long-term Rating Requirement and the Short-term Rating Requirement and has
entered into a Hedging Agreement with the Borrower on or prior to the date of
such transfer.

“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.

“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”

“Increased Costs” means, collectively, any increased cost, loss or liability
owing to the Facility Agent and/or any other Affected Person under Article V of
this Agreement.

“Incurrence Covenant” means a covenant by any borrower to comply with one or
more financial covenants only upon the occurrence of certain actions of the
borrower, including a debt issuance, dividend payment, share purchase, merger,
acquisition or divestiture.

“Indebtedness” means, with respect to any Person, at any day, without
duplication: (i) all obligations of such Person for borrowed money; (ii) all
obligations of such Person evidenced by bonds, debentures, notes, deferrable
securities or other similar instruments; (iii) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business; (iv) all obligations of such
Person as lessee under capital leases; (v) all non-contingent obligations of
such Person to reimburse or prepay any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt
of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss (in each case excluding any
unfunded commitments of the Borrower with respect to any Variable Funding
Asset).

“Indemnified Amounts” has the meaning set forth in Section 16.1.

“Indemnified Party” has the meaning set forth in Section 16.1.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

 

-25-



--------------------------------------------------------------------------------

“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, insolvency or other similar law now
or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, or the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within 60 days; (b) the commencement by such Person of a voluntary
case under any applicable federal or state bankruptcy, insolvency or other
similar law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, or the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or such Person
shall admit in writing its inability to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing,
(c) the passing of a resolution by the shareholders of such Person to be wound
up on a voluntary basis or (d) any analogous procedure or step is taken in any
jurisdiction to which such Person is subject.

“Interest Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
84108601, which is created and maintained on the books and records of the
Securities Intermediary entitled “Interest Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

“Interest Collections” means, with respect to the Collateral following the
applicable Cut-Off Date, (i) all payments and collections owing to the Borrower
in its capacity as lender and attributable to interest on any Collateral
Obligation or other Collateral, including scheduled payments of interest and
payments of interest relating to principal prepayments, all guaranty payments
attributable to interest and proceeds of any liquidations, sales, dispositions
or securitizations attributable to interest on such Collateral Obligation or
other Collateral, (ii) any commitment, closing, agent, waiver, late payment,
facility, ticking, upfront, underwriting, origination, amendment or prepayment
fees or premiums received in respect of any Collateral Obligation (including any
proceeds received by the Borrower as a result of exercising any Warrant Asset at
any time) and (iii) the earnings on Interest Collections in the Collection
Account that are invested in Permitted Investments, in each case other than
Retained Interests.

“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Cost of Funds Rate for
such Accrual Period and such Lender.

“IRS” means the United States Internal Revenue Service.

“Lender” means each Conduit Lender, each Committed Lender and each Uncommitted
Lender, as the context may require.

 

-26-



--------------------------------------------------------------------------------

“Lender Group” means each Lender and related Agent from time to time party
hereto.

“Leverage Multiple” means, with respect to any Collateral Obligation for the
most recent relevant period of time for which the Borrower has received the
financial statements of the relevant Obligor, the ratio of (i) Indebtedness of
the relevant Obligor (other than Indebtedness of such Obligor that is junior in
terms of payment or lien subordination (including unsecured Indebtedness) to
Indebtedness of such Obligor held by the Borrower) less unrestricted cash of the
relevant Obligor to (ii) EBITDA of such Obligor.

“LIBOR Rate” shall mean, with respect to any Accrual Period, the greater of
(a) zero and (b)(x) the rate per annum shown by the Bloomberg Professional
Service as the London interbank offered rate for deposits in Dollars for a
period equal to three (3) months as of 11:00 a.m., London time, two Business
Days prior to the first day of such Accrual Period; provided, that in the event
no such rate is shown, the LIBOR Rate shall be the rate per annum based on the
rates at which Dollar deposits for a period equal to three (3) months are
displayed on page “LIBOR” of the Reuters Monitor Money Rates Service or such
other page as may replace the LIBOR page on that service for the purpose of
displaying London interbank offered rates of major banks as of 11:00 a.m.,
London time, two Business Days prior to the first day of such Accrual Period (it
being understood that if at least two such rates appear on such page, the rate
will be the arithmetic mean of such displayed rates); provided, further, that in
the event fewer than two such rates are displayed, or if no such rate is
relevant, the LIBOR Rate shall be a rate per annum at which deposits in Dollars
are offered by the principal office of the Facility Agent in London, England to
prime banks in the London interbank market at 11:00 A.M. (London time) two
Business Days before the first day of such Accrual Period for delivery on such
first day and for a period equal to three (3) months or (y) if a LIBOR
Replacement Rate has been selected in accordance with the definition thereof,
the LIBOR Replacement Rate.

“LIBOR Replacement Rate” means the alternative rate, including any applicable
spread adjustments thereto, selected by the Servicer (on behalf of the Borrower)
with the consent of the Facility Agent (with notice to the Equityholder, the
Borrower and each Lender), at any time there is a material disruption to LIBOR
Rate or LIBOR Rate ceases to exist or be reported as described in the definition
of “LIBOR Rate” that, in its commercially reasonable judgment, is commonly used
on the applicable date of determination with respect to the Loans, in each case,
as a successor or replacement benchmark for “LIBOR Rate”. In connection with any
LIBOR Replacement Rate, the Servicer, with the consent of the Facility Agent,
may make related changes determined by the Servicer in its commercially
reasonable judgment to be advisable or necessary to implement the use of such
replacement rate, including, without limitation, any required change to the
definition of “Business Day.”

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

“Loan” means any commercial loan.

“Loan Register” has the meaning set forth in Section 15.5(a).

“Loan Registrar” has the meaning set forth in Section 15.5(a).

 

-27-



--------------------------------------------------------------------------------

“Maintenance Covenant” means a covenant by any borrower to comply with one or
more financial covenants during each reporting period (but not more frequently
than quarterly), whether or not such borrower has taken any specified action;
provided that a covenant that otherwise satisfies the definition hereof and only
applies when amounts are outstanding under the related loan shall be a
Maintenance Covenant.

“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
FRS Board.

“Master Participation Agreement” means the Master Participation Agreement dated
on or about the date hereof by and among the Borrower, as buyer, the
Equityholder, as seller collateral manager and FS Senior Funding Ltd., as
seller, as amended, modified, waived, supplemented or restated from time to
time.

“Material Action” means an action to institute proceedings to have the Borrower
be adjudicated bankrupt or insolvent, to file any insolvency case or proceeding,
to institute proceedings under any applicable insolvency law, to seek relief
under any law relating to relief from debts or the protection of debtors, or
consent to the institution of bankruptcy or insolvency proceedings against the
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to the Borrower under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Borrower or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Borrower, or admit in writing the Borrower’s inability to pay
its debts generally as they become due, or take action in furtherance of any
such action.

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, financial condition, or business of the Borrower or the
Servicer; (b) the ability of the Borrower or the Servicer to perform its
obligations under this Agreement or any of the other Transaction Documents;
(c) the validity or enforceability of this Agreement, any of the other
Transaction Documents, or the rights and remedies of the Secured Parties
hereunder or thereunder taken as a whole; or (d) the aggregate value of the
Collateral or on the assignments and security interests granted by the Borrower
in this Agreement.

“Material Modification” means, other than during the Post-Pricing Period, any
amendment or waiver of, or modification or supplement to, any Underlying
Instrument governing a Collateral Obligation executed or effected on or after
the related Cut-Off Date which:

(a)        reduces or forgives any or all of the principal amount due under such
Collateral Obligation;

(b)        (i) waives one or more interest payments, (ii) permits any interest
due in cash to be deferred or capitalized and added to the principal amount of
such Collateral Obligation (other than any deferral or capitalization already
allowed by the terms of any Deferrable Collateral Obligation as of the related
Cut-Off Date) or (iii) reduces the spread or coupon payable on such Collateral
Obligation below the spread or coupon as of the applicable Cut-Off Date
(excluding any increase in an interest rate arising by operation of a default or
penalty interest clause under a Collateral Obligation and any reduction or an
increase pursuant

 

-28-



--------------------------------------------------------------------------------

to a contractual pricing grid set forth in the related Underlying Instruments on
the applicable Cut-Off Date) unless (x) the Servicer certifies that the credit
quality of the related Obligor has improved since the Cut-Off Date with respect
to such Collateral Obligation and (y) such reduction (when taken together with
all other reductions with respect to such Collateral Obligation) is by less than
10% of the coupon payable as of the related Cut-Off Date;

(c)        contractually or structurally subordinates such Collateral Obligation
by operation of (i) any priority of payment provisions, (ii) turnover
provisions, (iii) the transfer of assets in order to limit recourse to the
related Obligor or (iv) the granting of Liens (other than the granting of
Permitted Liens) on any of the collateral securing such Collateral Obligation,
each that requires the consent of the Borrower or any lenders thereunder;

(d)        either (i) extends the maturity date of such Collateral Obligation
past the maturity date as of the related Cut-Off Date or (ii) extends the
amortization schedule with respect thereto for a period of greater than four
(4) months;

(e)        substitutes, alters or releases (other than by the granting of
Permitted Liens) the Related Security securing such Collateral Obligation and
such substitution, alteration or release, individually or in the aggregate and
as determined in the Facility Agent’s reasonable discretion, materially and
adversely affects the value of such Collateral Obligation;

(f)        results in any less financial information in respect of reporting
frequency, scope or otherwise being provided with respect to the related Obligor
or reduces the frequency or total number of any appraisals required thereunder
that, in each case, has a material adverse effect on the ability of the Servicer
or the Facility Agent (as determined by the Facility Agent in its reasonable
discretion) to make any determinations or calculations required or permitted
hereunder; provided, however, that it shall not be a Material Modification if,
on not more than two occasions with respect to such Collateral Obligation (or
any other additional occasions approved by the Facility Agent in its sole
discretion) any such amendment, waiver, modification or supplement grants an
extension (or extensions) of not more than 30 days of the time for delivery of
quarterly or annual financial statements or grants an extension (or extensions)
of the time for delivery of, or waives delivery of, financial statements;
provided further, that any waiver of delivery of quarterly and annual financial
statements shall be deemed to be “material”;

(g)        amends, waives, forbears, supplements or otherwise modifies in any
way the definition of “indebtedness” or “permitted lien” (or any such similar
term) in a manner that is materially adverse to any Lender;

(h)        results in any change in the currency or composition of any payment
of interest or principal to any currency other than that in which such
Collateral Obligation was originally denominated;

(i)        with respect to an Asset Based Loan, results in a material change to
or grants material relief from the borrowing base or any related definition; or

(j)        results in a change to the calculation of EBITDA for the related
Obligor by including any other non-cash charges that were deducted in
determining earnings of such Obligor from continuing operations for such period,
unless (w) such modification or non-cash

 

-29-



--------------------------------------------------------------------------------

charges were set forth on the related Approval Notice, (x) such modification or
non-cash charges were otherwise approved by the Facility Agent in its sole
discretion, (y) the Servicer continues to calculate the EBITDA of such Obligor
without giving effect to such modification for all purposes under this
Agreement, or if the Servicer elects to calculate the EBITDA of such Obligor
after giving effect to such modification, the Servicer shall recalculate the
Original Leverage Multiple for such Collateral Obligation by giving pro forma
effect to such modification of the calculation of EBITDA or (z) both (1) at the
time of such modification, the Equityholder and its Subsidiaries did not
collectively possess an ability to prevent the effectiveness of such
modification and (2) no Revaluation Event described in clause (g) of the
definition thereof occurs with respect to such Collateral Obligation as a result
of such modification.

“Maximum Portfolio Advance Rate” means, (i) other than during the Post-Pricing
Period, 70% and (ii) at any time following the Post-Pricing Period (or such
earlier date as agreed by the Facility Agent, in its sole discretion), the
lesser of (x) 75% and (y) the Attachment Point.

“Maximum Weighted Average Life Test” means a test that will be satisfied on any
date of determination if the Weighted Average Life of all Eligible Collateral
Obligations included in the Collateral is less than or equal to 6.0 years.

“Maximum Weighted Average Moody’s Rating Test” means a test that will be
satisfied on any day if the Weighted Average Moody’s Rating Factor of all
Eligible Collateral Obligations included in the Collateral is less than or equal
to (x) prior to the date that is one month after the Effective Date, 4000 and
(y) thereafter, 3750.

“Measurement Date” means each of the following, as applicable: (i) the Effective
Date; (ii) each Determination Date; (iii) each Funding Date; (iv) the date of
any repayment or prepayment pursuant to Section 2.4; (v) the date that the
Servicer has actual knowledge of the occurrence of any Revaluation Event with
respect to any Collateral Obligation; (vi) the date of any optional repurchase
or substitution pursuant to Section 7.11; (vii) the last date of the Revolving
Period; and (viii) the date of any Optional Sale.

“Merger” means the contemplated merger between the Borrower and FS Senior
Funding Ltd. on or about September 24, 2018.

“Minimum Diversity Test” means a test that will be satisfied on any date of
determination if the Diversity Score of all Eligible Collateral Obligations
included in the Collateral is equal to or greater than 20.

“Minimum Equity Test” means a test that will be satisfied on any date of
determination if the Effective Equity is equal to or greater than the greater of
(A) the sum of the Collateral Obligation Amounts of the five Obligors with
Collateral Obligations constituting the highest aggregate Collateral Obligation
Amounts and (B) $30,000,000; provided that, for purposes of calculating clause
(A) above, the Collateral Obligation Amount with respect to any Obligor shall be
the sum of all Collateral Obligation Amounts with respect to which such Person
is an Obligor.

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon of all Eligible
Collateral Obligations that are

 

-30-



--------------------------------------------------------------------------------

Fixed Rate Collateral Obligations included in the Collateral on such day is
equal to or greater than 6.00%.

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread of all Eligible
Collateral Obligations included in the Collateral on such day is equal to or
greater than 4.25%.

“Monthly Report” means a monthly report in the form of Exhibit D prepared as of
the close of business on each Reporting Date.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Facility Agent in its sole discretion if Moody’s publishes revised
industry classifications.

“Moody’s RiskCalc” has the meaning specified in Schedule 4.

“Non-Approval Event” means, as of any date of determination, an event that
(x) will be deemed to have occurred if the ratio (measured on a rolling-six
month basis) of (i) the number of Asset Approval Requests resulting in
Non-Approved Loans over (ii) the total number of Asset Approval Requests is
greater than 50% and (y) will be continuing until the conditions set forth in
clause (x) of this definition are no longer true.

“Non-Approved Loan” means each Loan that is otherwise fully eligible for
inclusion in the Borrowing Base for which an Asset Approval Request is submitted
by the Servicer in good faith to the Facility Agent for inclusion in the
Borrowing Base, and such Asset Approval Request is not approved by the Facility
Agent.

“Note” means a promissory grid note in the form of Exhibit A, made payable to an
Agent on behalf of the related Lender Group.

“Note Agent” has the meaning set forth in Section 14.1.

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Agents, the Collateral Agent, the Collateral Custodian, the
Securities Intermediary, the Facility Agent or any other Affected Person or
Indemnified Party arising under or in connection with this Agreement, the Notes
and each other Transaction Document.

“Obligor” means any Person that owes payments under any Collateral Obligation
and, solely for purposes of calculating the Excess Concentration Amount pursuant
to clauses (b), (c) and (d) of the definition thereof, any Obligor that is an
Affiliate of another Obligor shall be treated as the same Obligor; provided that
for purposes of this definition, the term Affiliate shall not include any
Affiliate relationship which may exist solely as a result of direct or indirect
ownership of, or control by, a common Financial Sponsor.

“Obligor Information” means, with respect to any Obligor, (i) the legal name of
such Obligor, (ii) the jurisdiction in which such Obligor is domiciled,
(iii) the audited financial

 

-31-



--------------------------------------------------------------------------------

statements for the two prior fiscal years (or such shorter period of time that
the Obligor has been in existence) of such Obligor, (iv) the Servicer’s internal
credit memo with respect to the Obligor and the related Collateral Obligation,
(v) the annual report for the most recent fiscal year of such Obligor, (vi) a
company forecast of such Obligor including plans related to capital
expenditures, (vii), the business model, company strategy and names of known
peers of such Obligor, (viii) the shareholding pattern and details of the
management team of such Obligor and (ix) details of any banking facilities and
the debt maturity schedule of such Obligor.

“OFAC” has the meaning set forth in Section 9.29(a).

“Offer” means a tender offer, voluntary redemption, exchange offer, conversion
or other similar action.

“Officer’s Certificate” means a certificate signed by an Executive Officer.

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel reasonably acceptable to the
Facility Agent.

“Optional Sale” has the meaning set forth in Section 7.10.

“Original Effective LTV” means, with respect to any Collateral Obligation, the
Effective LTV of such Collateral Obligation as calculated by the Servicer and
approved by the Facility Agent in accordance with the definitions of Effective
LTV and the definitions used therein and set forth in the related Approval
Notice.

“Original Leverage Multiple” means, with respect to any Collateral Obligation,
the Leverage Multiple applicable to such Collateral Obligation as calculated by
the Servicer (and, to the extent set forth in the Asset Approval Request,
approved by the Facility Agent) in accordance with the definition of Leverage
Multiple and the definitions used therein and set forth in the related Approval
Notice.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, mortgage, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment.

 

-32-



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 15.9(a).

“Participant Register” has the meaning set forth in Section 15.9(c).

“Participation Interest” means a participation interest (other than an Effective
Date Participation Interest) in a loan that would, at the time of acquisition or
the Borrower’s commitment to acquire the same, satisfy each of the following
criteria: (i) such participation interest, if acquired directly by the Borrower,
would qualify as an Eligible Collateral Obligation, (ii) the selling institution
is a lender on the loan or commitment, (iii) the aggregate participation
interest in the loan granted by such selling institution to any one or more
participants does not exceed the principal amount or commitment with respect to
which the selling institution is a lender under such loan, (iv) such
participation interest does not grant, in the aggregate, to the participant in
such participation interest a greater interest than the selling institution
holds in the loan or commitment that is the subject of the participation
interest, (v) the entire purchase price for such participation interest is paid
in full (without the benefit of financing from the selling institution or its
Affiliates) at the time of the Borrower’s acquisition (or, to the extent of a
participation interest in the unfunded commitment under a Variable Funding
Asset, at the time of the funding of such loan), (vi) the participation interest
provides the participant all of the economic benefit and risk of the whole or
part of the Loan or commitment that is the subject of the loan participation
interest and (vii) such participation interest is documented under a Loan
Syndication and Trading Association, Loan Market Association or similar
agreement standard for loan participation transactions among institutional
market participants.

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

“Permitted Investment” means, at any time:

(a)         direct interest-bearing obligations of, and interest-bearing
obligations guaranteed as to timely payment of principal and interest by, the
United States or any agency or instrumentality of the United States, the
obligations of which are backed by the full faith and credit of the United
States;

(b)         demand or time deposits in, certificates of deposit of, demand notes
of, or bankers’ acceptances issued by any depository institution or trust
company organized under the laws of the United States or any State thereof
(including any federal or state branch or agency of a foreign depository
institution or trust company) and subject to supervision and examination by
federal and/or state banking authorities (including, if applicable, the
Collateral Agent, the Collateral Custodian or Facility Agent or any agent
thereof acting in its commercial capacity); provided, that the short-term
unsecured debt obligations of such depository institution or trust company at
the time of such investment, or contractual commitment providing for such
investment, are rated at least “A-1” by Standard & Poor’s and “P-1” by Moody’s;

(c)         commercial paper that (i) is payable in Dollars and (ii) is rated at
least “A-1” by Standard & Poor’s and “P-1” by Moody’s; or

(d)         units of money market funds rated in the highest credit rating
category by each Rating Agency.

 

-33-



--------------------------------------------------------------------------------

Permitted Investments may be purchased by or through the Collateral Custodian or
any of its Affiliates. All Permitted Investments shall be held in the name of
the Securities Intermediary. No Permitted Investment shall have an “f”, “r”,
“p”, “pi”, “q”, “sf” or “t” subscript affixed to its Standard & Poor’s rating.
Any such investment may be made or acquired from or through the Collateral Agent
or the Facility Agent or any of their respective affiliates, or any entity for
whom the Collateral Agent or the Facility Agent or any of their respective
affiliates provides services and receives compensation (so long as such
investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided, that
notwithstanding the foregoing clauses (a) through (d), Permitted Investments may
only include obligations or securities that constitute cash equivalents for
purposes of the rights and assets in paragraph (c)(8)(i)(B) of the exclusions
from the definition of “covered fund” for purposes of the Volcker Rule.

“Permitted Lien” means (i) the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, (ii) Liens for Taxes and mechanics’ or
suppliers’ liens for services or materials supplied, in either case, not yet due
and payable and for which adequate reserves have been established in accordance
with GAAP, (iii) as to Related Security (1) the Lien in favor of the Borrower
herein and (2) any Liens on the Related Security permitted pursuant to the
applicable Underlying Instruments and (iv) as to agented Loans, Liens in favor
of the agent on behalf of all the lenders of the related Obligor.

“Permitted Offer” means an offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting solely of cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest, and (ii) as to which the Servicer has reasonably determined
that the offeror has sufficient access to financing to consummate the offer.

“Permitted Working Capital Lien” means, with respect to any Collateral
Obligation, a Lien on the applicable Related Property (a) that is first priority
under Applicable Law, (b) on specified accounts, documents, instruments, chattel
paper, letter-of-credit rights, supporting obligations, deposit and investment
accounts and (c) that is set forth on the related Approval Notice or otherwise
approved by the Facility Agent in writing in its sole discretion.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

“Post-Pricing Period” means the period commencing on the Pricing Date and ending
on the earliest to occur of (x) the date of the CLO Takeout and (y) the date
that is six weeks after the Pricing Date.

“Preference Share Purchase Agreement” means the Preference Share Purchase
Agreement by and between the Borrower and the Equityholder, as the same may be
amended, modified, waived, supplemented or restated from time to time.

 

-34-



--------------------------------------------------------------------------------

“Preference Shares” means preference shares in the capital of the Borrower,
which have a nominal or par value of $0.0001 per share and have the rights and
entitlements ascribed thereto in the Borrower’s memorandum and articles of
association.

“Pricing Date” means the date after the commencement of the CLO Marketing Period
on which the Borrower notifies in writing the Facility Agent, the Collateral
Agent, the Equityholder and the Servicer that it has received Purchase
Commitments for CLO Securities with an aggregate par amount greater than or
equal to the Target CLO Amount.

“Principal Balance” means with respect to any Collateral Obligation and as of
any date, the lower of (A) the Purchase Price paid by the Borrower for such
Collateral Obligation and (B) the outstanding principal balance of such
Collateral Obligation, exclusive of (x) any interest on such Collateral
Obligation deferred or capitalized (1) except to the extent set forth on the
related Asset Approval Request, prior to the related Cut-Off Date and (2) after
the related Cut-Off Date and (y) any unfunded amounts with respect to any
Variable Funding Asset included in the Collateral as of such date; provided,
that for purposes of calculating the “Principal Balance” of any Deferrable
Collateral Obligation, principal payments received on such Collateral Obligation
shall first be applied to reducing or eliminating any outstanding deferred or
capitalized interest. The “Principal Balance” of any Equity Security shall be
zero.

“Principal Collections” means any and all amounts of collections received with
respect to the Collateral other than Interest Collections, including (but not
limited to) (i) all collections attributable to principal on such Collateral
(including any proceeds received by the Borrower as a result of exercising any
Warrant Asset at any time), (ii) all payments received by the Borrower pursuant
to any Hedging Agreement, (iii) the earnings on Principal Collections in the
Collection Account that are invested in Permitted Investments, and (iv) all
Repurchase Amounts, in each case other than Retained Interests.

“Principal Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
84108602, which is created and maintained on the books and records of the
Securities Intermediary entitled “Principal Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

“Purchase Commitment” means a commitment by an investor to purchase CLO
Securities that complies with the purchaser eligibility requirements and
criteria specified in the terms of the CLO Securities and that is acceptable to
DBSI in its sole discretion and “Purchase Commitments” means each Purchase
Commitment together with each other Purchase Commitment.

“Purchase Price” means, with respect to any Collateral Obligation, the greater
of (a) zero and (b) the actual purchase price in Dollars (or, if different
principal amounts of such Collateral Obligation were purchased at different
purchase prices, the weighted average of such purchase

 

-35-



--------------------------------------------------------------------------------

prices) paid by the Borrower for such Collateral Obligation (exclusive of any
interest, accreted interest, original issue discount and upfront fees) divided
by the principal balance of the portion of such Collateral Obligation purchased
by the Borrower outstanding as of the date of such purchase (exclusive of any
interest, accreted interest, original issue discount and upfront fees);
provided, that with respect to any Collateral Obligation with a “Purchase Price”
greater than or equal to 95% and determined by the Servicer to be a par loan (as
certified by the Servicer to the Required Lenders), the “Purchase Price” of such
Collateral Obligation shall be deemed to be 100%; provided, further, that with
respect to any Collateral Obligation with a “Purchase Price” greater than 100%,
the “Purchase Price” of such Collateral Obligation shall be deemed to be 100%.
For the avoidance of doubt, the Purchase Price will be subject to adjustment by
the Discount Factor, as provided herein.

“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).

“Rating Agencies” means Standard & Poor’s and Moody’s.

“Recipient” means (a) the Facility Agent, (b) any Lender, (c) any Agent and
(d) any other recipient of a payment hereunder.

“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of the Borrower with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by the Borrower or the Servicer
with respect to such Collateral Obligation or Obligors.

“Reinvestment” has the meaning set forth in Section 8.3(c).

“Reinvestment Date” has the meaning set forth in Section 8.3(c).

“Reinvestment Request” has the meaning set forth in Section 8.3(c).

“Related Collateral Obligation” means any Collateral Obligation where any
Affiliate of the Borrower, Servicer or the Equityholder owns a Variable Funding
Asset pursuant to the same Underlying Instruments; provided that any such asset
will cease to be a Related Collateral Obligation once all commitments by such
Affiliate of the Borrower, Servicer or the Equityholder to make advances or fund
such Variable Funding Asset to the related Obligor expire or are irrevocably
terminated or reduced to zero.

“Related Committed Lender” means, with respect to any Uncommitted Lender, each
Committed Lender in its Lender Group.

“Related Property” means, with respect to a Collateral Obligation, any property
or other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Obligation, including, without limitation, any
pledge of the stock, membership or other ownership interests in the related
Obligor or its subsidiaries, all Warrant Assets with respect to such Collateral
Obligation and all proceeds from any sale or other disposition of such property
or other assets.

“Related Security” means, with respect to each Collateral Obligation:

 

-36-



--------------------------------------------------------------------------------

(a)          any Related Property securing a Collateral Obligation, all payments
paid in respect thereof and all monies due, to become due and paid in respect
thereof accruing after the applicable Advance Date and all liquidation proceeds
thereof;

(b)          all guaranties, indemnities and warranties, insurance policies,
financing statements and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such indebtedness;

(c)          all Collections with respect to such Collateral Obligation and any
of the foregoing;

(d)          any guarantees or similar credit enhancement for an Obligor’s
obligations under any Collateral Obligation, all UCC financing statements or
other filings relating thereto, including all rights and remedies, if any,
against any Related Security, including all amounts due and to become due to the
Borrower thereunder and all rights, remedies, powers, privileges and claims of
the Borrower thereunder (whether arising pursuant to the terms of such agreement
or otherwise available to the Borrower at law or in equity);

(e)          all Records with respect to such Collateral Obligation and any of
the foregoing; and

(f)          all recoveries and proceeds of the foregoing.

“REO Asset” means, with respect to any Collateral Obligation, any real property
that is Related Property that has been foreclosed on or repossessed from the
current Obligor by the Servicer, and is being managed by the Servicer on behalf
of, and in the name of, any REO Asset Owner, for the benefit of the Secured
Parties and any other equity holder of such REO Asset Owner.

“REO Asset Owner” has the meaning set forth in in Section 7.12(a).

“REO Servicing Standard” has the meaning set forth in in Section 7.12(a).

“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the Borrower’s covenant contained in Section 10.6, of this
Agreement to maintain Hedging Agreements.

“Reporting Date” means (a) with respect to any month in which a Distribution
Date occurs, the second Business Day prior to such Distribution Date and
(b) with respect to any other month, the 10th Business Day of such month.

“Repurchase Amount” means, for any Warranty Collateral Obligation for which a
payment or substitution is being made pursuant to Section 7.11 as of any time of
determination, the sum of (i) the greater of (a) an amount equal to the purchase
price paid by the Borrower for such Collateral Obligation (excluding purchased
accrued interest and original issue discount) less all payments of principal
received in connection with such Collateral Obligation since the date it was
added to the Collateral and (b) the Collateral Obligation Amount of such
Collateral Obligation, (ii) any accrued and unpaid interest thereon since the
last Distribution Date and (iii) all Hedge Breakage Costs owed to any relevant
Hedge Counterparty for any termination of one or more Hedge Transactions,

 

-37-



--------------------------------------------------------------------------------

in whole or in part, as required by the terms of any Hedging Agreement, incurred
in connection with such payment or repurchase and the termination of any Hedge
Transactions in whole or in part in connection therewith.

“Repurchased Collateral Obligation” means, with respect to any Collection
Period, any Collateral Obligation as to which the Repurchase Amount has been
deposited in the Collection Account by or on behalf of the Borrower or the
Servicer, as applicable, on or before the immediately prior Reporting Date and
any Collateral Obligation purchased by the Equityholder pursuant to the Sale
Agreement as to which the Repurchase Amount has been deposited in the Collection
Account by or on behalf of the Equityholder.

“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Servicer.

“Required Lenders” means, at any time, the Facility Agent and Lenders holding
Advances aggregating 50% of all Advances Outstanding or if there are no Advances
Outstanding, Lenders holding Commitments aggregating 50% of all Commitments.

“Responsible Officer” means, with respect to (a) the Servicer or the Borrower,
its Chief Executive Officer, Chief Operating Officer, or any other officer,
authorized person or employee of the Servicer or the Borrower directly
responsible for the administration or collection of the Collateral Obligations,
(b) the Collateral Agent or Collateral Custodian, any officer within the
Corporate Trust Office, including any director, vice president, assistant vice
president or associate having direct responsibility for the administration of
this Agreement, who at the time shall be such officers, respectively, or to whom
any matter is referred because of his or her knowledge of and familiarity with
the particular subject, or (c) any other Person, the President, any
Vice-President or Assistant Vice-President, Corporate Trust Officer or the
Controller of such Person, or any other officer or employee having similar
functions.

“Retained Economic Interest” has the meaning set forth in Section 10.24(a).

“Retained Interest” means, with respect to any Collateral Obligation included in
the Collateral, (a) such obligations to provide additional funding with respect
to such Collateral Obligation that have been retained by the other lender(s) of
such Collateral Obligation, (b) all of the rights and obligations, if any, of
the agent(s) under the Underlying Instruments, (c) any unused commitment fees
associated with the additional funding obligations that are being retained in
accordance with clause (a) above, and (d) any agency or similar fees associated
with the rights and obligations of the agent(s) that are being retained in
accordance with clause (b) above.

“Retention Requirements” means (i) Part 5 of the Capital Requirements Regulation
as supplemented by Commission Delegated Regulation (EU) No. 625/2014 of 13 March
2014 and Commission Implementing Regulation (EU) No. 602/2014 of 4 June 2014;
(ii) any guidelines and related documents published from time to time in
relation thereto by the European Banking Authority (or successor agency or
authority) and adopted by the European Commission; (iii) the guidelines and
related documents previously published in relation to the preceding risk
retention legislation by the European Banking Authority (and/or its predecessor,
the Committee of European Banking Supervisors) which as at the date hereof
continue to apply to the Capital Requirements

 

-38-



--------------------------------------------------------------------------------

Regulation, together with any amendments, supplements or revisions thereto
approved by the parties hereto for purposes of this definition, each to the
extent legally binding in the Member State of a Lender and in each case as
determined or imposed by any regulatory body having supervisory authority over
any Lender.

“Revaluation Diversion Event” means an event that shall occur (and be deemed
continuing at all times thereafter) if, at any time after the end of the
Revolving Period (a) the sum of all decreases in the Collateral Obligation
Amount (solely as a result of (x) decreases in the related Discount Factor
pursuant to Section 2.7(b) or (y) any Eligible Collateral Obligation becoming a
Defaulted Collateral Obligation) first equals or exceeds the product of (A) 7.5%
multiplied by (B) the Adjusted Aggregate Eligible Collateral Obligation Balance
as of the first Business Day after the end of the Revolving Period and (b) a
Revaluation Event shall occur with respect to three (3) or more Collateral
Obligations after the end of the Revolving Period.

“Revaluation Event” means each occurrence of any of the following with respect
to any Collateral Obligation during the time such Collateral Obligation is
Collateral (other than during the Post-Pricing Period):

(a)        the occurrence of a default as to the payment of principal, interest
and/or unutilized/commitment fee has occurred and is continuing with respect to
such Collateral Obligation (following the lapse of the shorter of any grace
period applicable thereto and five (5) Business Days from the related due date);

(b)        the occurrence of an Insolvency Event with respect to any related
Obligor;

(c)        the occurrence of a default as to the payment of principal and/or
interest has occurred and is continuing with respect to another debt obligation
of the same Obligor secured by the same collateral and which is either full
recourse or senior to or pari passu with in right of payment to such Collateral
Obligation (following the lapse of the shorter of any grace period applicable
thereto and five (5) Business Days from the related due date);

(d)        the Servicer determines, in its sole discretion, in accordance with
the Servicing Standard, that all or a portion of such Collateral Obligation is
not collectible or otherwise places such Collateral Obligation on non-accrual
status;

(e)        the occurrence of a Material Modification with respect to such
Collateral Obligation that is not previously approved by the Facility Agent (in
its sole discretion);

(f)        the related Obligor fails to deliver to the Borrower or the Servicer
any financial reporting information (i) as required by the Underlying
Instruments of such Collateral Obligation (on two or more occasions (excluding
any other additional occasions approved by the Facility Agent in its sole
discretion) with respect to the related Obligor, following the lapse of 30
calendar days) and (ii) no less frequently than quarterly, and such failure has
an adverse effect on the ability of the Servicer or the Facility Agent (as
determined by the Facility Agent in its reasonable discretion) to make any
determinations or calculations required or permitted hereunder;

(g)        with respect to any Enterprise Value Loan, the Leverage Multiple with
respect to such Collateral Obligation becomes more than 1.00x higher than the
applicable Original Leverage

 

-39-



--------------------------------------------------------------------------------

Multiple; provided that, each subsequent increase of 1.00x over the applicable
Original Leverage Multiple shall be an additional Revaluation Event;

(h)        with respect to any Asset Based Loan, (A) the Borrower fails (or
fails to cause the Obligor to) retain an Approved Valuation Firm to re-calculate
the Appraised Value of (x) with respect to any such Asset Based Loan that has
intellectual property, equipment or real property, as the case may be, in its
borrowing base, the collateral securing such Asset Based Loan that at least once
every twelve (12) months that such Loan is included in the Collateral (subject
to a 30 day grace period with respect to any such review) and (y) with respect
to all other Asset Based Loans included in the Collateral, the collateral
securing such Loan at least once every six (6) months that such Loan is included
in the Collateral (subject to a 30 day grace period with respect to any such
review) or (B) the Borrower (or the related Obligor, as applicable) changes the
Approved Valuation Firm with respect to any Asset Based Loan that or the related
Approved Valuation Firm changes the metric for valuing the collateral of such
Loan, each without the written approval of the Facility Agent;

(i)        with respect to any Asset Based Loan, the Effective LTV of such
Collateral Obligation is greater than 1.0 or increases by more than an amount
equal to 10% of the Original Effective LTV of such Collateral Obligation;
provided that each subsequent increase of an additional 10% over the applicable
Original Effective LTV shall be an additional Revaluation Event;

(j)        such Collateral Obligation, if rated, receives (x) a public rating by
Standard & Poor’s of “CCC-” or below or (y) a Moody’s probability of default
rating (as published by Moody’s) of “Caa3” or below; or

(k)        if any Agency Rating of such Collateral Obligation is based on a
credit estimate, shadow rating or similar rating and not on a public rating, the
failure by the Borrower or the Servicer on behalf of the Borrower to refresh
such credit estimate or shadow rating on an annual basis thereafter.

“Revolving Loan” means a Collateral Obligation that specifies a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Collateral Obligation.

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) the six-month anniversary of the
Effective Date or, if such date is extended pursuant to Section 2.6, the date
mutually agreed upon by the Borrower and each Agent, (ii) the date on which the
Facility Amount is terminated in full pursuant to Section 2.5 or (iii) the
occurrence of an Event of Default.

“S&P Industry Classification” means the industry classifications set forth in
Schedule 2A hereto, as such industry classifications shall be updated at the
option of the Facility Agent in its sole discretion if Standard & Poor’s
publishes revised industry classifications.

“Sale Agreement” means the Sale and Contribution Agreement, dated as of the date
hereof, by and between the Equityholder, as seller, and the Borrower, as
purchaser.

 

-40-



--------------------------------------------------------------------------------

“Sanctions” has the meaning set forth in Section 9.29(a).

“Sanctioned Countries” has the meaning set forth in Section 9.29(a).

“Schedule of Collateral Obligations” means the list or lists of Collateral
Obligations attached to each Asset Approval Request and each Reinvestment
Request. Each such schedule shall identify the assets that will become
Collateral Obligations, shall set forth such information with respect to each
such Collateral Obligation as the Borrower or the Facility Agent may reasonably
require and shall supplement any such schedules attached to previously-delivered
Asset Approval Requests and Reinvestment Requests.

“Scheduled Collateral Obligation Payment” means each periodic installment
payable by an Obligor under a Collateral Obligation for principal and/or
interest in accordance with the terms of the related Underlying Instrument.

“Second Lien Loan” means any Loan (including any portion of a unitranche Loan as
set forth in the related Approval Notice) that (i) is not (and that by its terms
is not permitted to become) subordinate in right of payment to any other
obligation of the related Obligor other than a First Lien Loan with respect to
the liquidation of such Obligor or the collateral for such Loan and (ii) is
secured by a valid second priority perfected Lien to or on specified collateral
securing the related Obligor’s obligations under the Loan, which Lien is not
subordinate to the Lien securing any other debt for borrowed money other than a
First Lien Loan on such specified collateral and any Permitted Liens. For the
avoidance of doubt, a Collateral Obligation will not be a Second Lien Loan
(i) solely because such Collateral Obligation is subordinated to a Permitted
Working Capital Lien or (ii) if the Facility Agent designates such Collateral
Obligation as a First Lien Loan pursuant to the proviso at the end of the
definition of such term.

“Secured Parties” means, collectively, the Collateral Agent, the Collateral
Custodian, the Securities Intermediary, each Lender, the Facility Agent, each
Agent, each other Affected Person, Indemnified Party and Hedge Counterparty and
their respective permitted successors and assigns.

“Securities Intermediary” means the Collateral Custodian, or any subsequent
institution acceptable to the Facility Agent at which the Accounts are kept.

“Senior Servicing Fee” means with respect to any Distribution Date, the senior
fee payable to the Servicer or successor servicer (as applicable) for services
rendered during the related Collection Period, which shall be equal to
one-fourth of the product of (i) the Senior Servicing Fee Percentage multiplied
by (ii) the average of the values of the Aggregate Eligible Collateral
Obligation Amount on the first day and the last day of the related Collection
Period.

“Senior Servicing Fee Percentage” means 0.25%.

“Servicer” has the meaning set forth in the Preamble.

“Servicer Default” means the occurrence of one of the following events:

 

-41-



--------------------------------------------------------------------------------

(a)         any failure by the Servicer to deposit or credit, or to deliver for
deposit, in the Collection Account any amount required hereunder to be so
deposited, credited or delivered or to make any required distributions
therefrom, which failure shall continue for two (2) Business Days;

(b)         failure on the part of the Servicer duly to observe or to perform in
any material respect any other covenant or agreement of the Servicer set forth
in this Agreement which failure continues unremedied for a period of thirty
(30) days after the date on which written notice of such failure shall have been
given to the Servicer by the Borrower, the Collateral Agent or the Facility
Agent (with a copy to each Agent);

(c)         the occurrence of an Insolvency Event with respect to the Servicer;

(d)         any representation, warranty or statement of the Servicer made in
this Agreement or any certificate, report or other writing delivered pursuant
hereto shall prove to be false or incorrect as of the time when the same shall
have been made or deemed made (i) which incorrect representation, warranty or
statement has a material and adverse effect on (1) the validity, enforceability
or collectability of this Agreement or any other Transaction Document or (2) the
rights and remedies of any Secured Party with respect to matters arising under
this Agreement or any other Transaction Document, and (ii) within thirty
(30) days after written notice thereof shall have been given to the Servicer by
the Borrower, the Collateral Agent or the Facility Agent, the circumstance or
condition in respect of which such representation, warranty or statement was
incorrect shall not have been eliminated or otherwise cured;

(e)         an Event of Default occurs;

(f)         the failure of the Servicer to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of
$2,500,000, individually or in the aggregate; or (ii) the occurrence of any
event or condition that has resulted in or permits the acceleration of such
recourse debt, whether or not waived;

(g)         the rendering against the Servicer of one or more final,
non-appealable judgments, decrees or orders for the payment of money in excess
of $2,500,000 (excluding, if such aggregate amount is less than $10,000,000, the
portion of any such payments made from insurance proceeds), individually or in
the aggregate, and the continuance of such judgment, decree or order unsatisfied
and in effect for any period of more than sixty (60) consecutive days without a
stay of execution; or

(h)         a Change of Control occurs with respect to the Servicer and it is
not approved in writing by the Facility Agent.

“Servicer Expenses” means any accrued and unpaid expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Servicer (other than the Servicing Fees) under the Transaction
Documents.

“Servicing Fees” means the Senior Servicing Fee and the Subordinated Servicing
Fee.

 

-42-



--------------------------------------------------------------------------------

“Servicing Standard” means, with respect to any Collateral Obligations, to
service and administer such Collateral Obligations on behalf of the Secured
Parties in accordance with the Underlying Instruments and all customary and
usual servicing practices using the same care, skill, prudence and diligence
with which the Servicer services and administers loans for its own account or
for the account of others.

“Specified Borrowing Base Breach” means (a) an amendment to the Discount Factor
of one or more Collateral Obligations by the Facility Agent pursuant to
Section 2.7(b) or (b) an increase in the Excess Concentration Amount not caused
by the purchase of a Collateral Obligation which, in either case, causes the
aggregate principal amount of all Advances outstanding hereunder to exceed the
Borrowing Base by an amount (calculated as a percentage) equal to or less than
10% (in the aggregate); provided that such event shall not be a Specified
Borrowing Base Breach if any other event occurred on the same date that either
decreased the Borrowing Base (other than by operation of Section 8.3) or
increased the Advances outstanding hereunder.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor or successors thereto.

“Structured Finance Obligation” means any obligation issued by a special purpose
entity secured directly by, referenced to, or representing ownership of, a pool
of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities, including (but
not limited to) collateral debt obligations, collateral loan obligations, asset
backed securities and commercial mortgage backed securities or any
resecuritization thereof.

“Structuring Fee” means a fee payable by the Borrower to the Facility Agent in
an amount equal to 0.25% of the aggregate Commitments, which fee shall be
payable on the Facility Termination Date.

“Subordinated Servicing Fee” means with respect to any Distribution Date, the
subordinated fee payable to the Servicer or successor servicer (as applicable)
for services rendered during the related Collection Period, which shall be equal
to one-fourth of the product of (i) the Subordinated Servicing Fee Percentage
multiplied by (ii) the average of the values of the Aggregate Eligible
Collateral Obligation Amount on the first day and the last day of the related
Collection Period.

“Subordinated Servicing Fee Percentage” means 0.25%.

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.

“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 7.11 and the Sale Agreement.

“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after

 

-43-



--------------------------------------------------------------------------------

subtracting therefrom the aggregate amount of the intangible assets of such
Person and its consolidated Subsidiaries, including, without limitation,
goodwill, franchises, licenses, patents, trademarks, tradenames, copyrights and
service marks.

“Target CLO Amount” means $350,000,000.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

“Transaction Documents” means this Agreement, the Notes, the Sale Agreement, the
Collateral Agent and Collateral Custodian Fee Letter, each Fee Letter, the
Account Control Agreement, the Administration Agreement, the Preference Share
Purchase Agreement, the Master Participation Agreement and the other documents
to be executed and delivered in connection with this Agreement, specifically
excluding from the foregoing, however, Underlying Instruments delivered in
connection with this Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted
Lender” for any Lender Group and any of its assignees.

“Underlying Instrument” means the Credit Agreement and each other agreement that
governs the terms of or secures the obligations represented by such Collateral
Obligation or of which the holders of such Collateral Obligation are the
beneficiaries.

“Undrawn Fee” a fee payable pursuant to Section 3.2 for each day of the related
Collection Period equal to the product of (x) the aggregate Commitments on such
day minus the aggregate principal amount of outstanding Advances on such day
times (y) the Undrawn Fee Rate times (z) 1/360.

“Undrawn Fee Rate” means (a) prior to the three-month anniversary of the
Effective Date, 0.25% and (b) thereafter, 0.50%.

“Unfunded Exposure Account” means a segregated, non-interest bearing securities
account number 84108600, which is created and maintained on the books and
records of the Securities Intermediary entitled “Unfunded Exposure Account” in
the name of the Borrower and subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

“Unfunded Exposure Shortfall” has the meaning set forth in Section 8.1(a).

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.

“Unmatured Servicer Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute a
Servicer Default.

 

-44-



--------------------------------------------------------------------------------

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 4.3(f).

“Valuation Standard” means one or a combination of customary and usual valuation
methodologies generally accepted in the pricing and valuation market to derive a
fair assessment of the current “fair value” as specified below of a Collateral
Obligation and without regard to any compensation received from, or agency
relationship with, any Person; provided that such fair value shall be based on
the most recent financial reporting and/or any other customary financial and
other information with respect to such Collateral Obligation including, without
limitation, the following: (i) the financial performance of the Obligor of such
Collateral Obligation; (ii) a fundamental analysis which may be based on
discounted cash flow and a multiples-based approach based on comparable
companies in the relevant sector or another generally accepted methodology for
valuing companies in the relevant sector; and (iii) the current market
environment (e.g., quoted trading levels on the Collateral Obligation (if
available) and the relative trading levels and yields for debt instruments of
comparable companies). For purposes of this definition, “fair value” is defined
as the price that would be received when selling a Collateral Obligation in an
orderly transaction between market participants on the date of measuring such a
value.

“Variable Funding Asset” means any Revolving Loan or other asset that by its
terms may require one or more future advances to be made to the related Obligor
by any lender thereon or owner thereof.

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
Borrower as an “equity kicker” from the Obligor in connection with a Collateral
Obligation.

“Warranty Collateral Obligation” has the meaning set forth in Section 7.11.

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Obligations included in the Adjusted
Aggregate Eligible Collateral Obligation Balance, the number obtained by
(i) summing the products obtained by multiplying (a) the Advance Rate of each
such Eligible Collateral Obligation by (b) such Eligible Collateral Obligation’s
contribution to the Adjusted Aggregate Eligible Collateral Obligation Balance
and (ii) dividing such sum by the Adjusted Aggregate Eligible Collateral
Obligation Balance.

“Weighted Average Coupon” means, as of any day, the number expressed as a
percentage equal to (i) the sum, for each Eligible Collateral Obligation
(including, for any Deferrable Collateral Obligation, only the required current
cash pay interest thereon) that is a Fixed Rate

 

-45-



--------------------------------------------------------------------------------

Collateral Obligation of (x) the interest rate for such Collateral Obligation
minus the LIBOR Rate multiplied by (y) the Collateral Obligation Amount of each
such Collateral Obligation divided by (ii) the sum of the Collateral Obligation
Amounts for all Eligible Collateral Obligations that are Fixed Rate Collateral
Obligations.

“Weighted Average Life” means, as of any day with respect to all Eligible
Collateral Obligations included in the Collateral, the number of years following
such date obtained by (i) summing the products obtained by multiplying (a) the
Average Life at such time of each such Eligible Collateral Obligation by (b) the
Collateral Obligation Amount of such Collateral Obligation and (ii) dividing
such sum by the aggregate Collateral Obligation Amounts of all Eligible
Collateral Obligations included in the Collateral.

“Weighted Average Moody’s Rating Factor” has the meaning specified in Schedule
5.

“Weighted Average Spread” means, as of any day, the number expressed as a
percentage equal to (i) the Aggregate Funded Spread divided by (ii) the
Aggregate Eligible Collateral Obligation Amount.

“Withholding Agent” means the Borrower, the Facility Agent, the Collateral Agent
and the Servicer.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.

Section 1.2    Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement have the meanings as so defined
herein when used in the Notes or any other Transaction Document, certificate,
report or other document made or delivered pursuant hereto or thereto.

(b)        Each term defined in the singular form in Section 1.1 or elsewhere in
this Agreement shall mean the plural thereof when the plural form of such term
is used in this Agreement, the Notes or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto or
thereto, and each term defined in the plural form in Section 1.1 shall mean the
singular thereof when the singular form of such term is used herein or therein.

(c)        The words “hereof,” “herein,” “hereunder” and similar terms when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, the term “including” means “including
without limitation,” and article,

 

-46-



--------------------------------------------------------------------------------

section, subsection, schedule and exhibit references herein are references to
articles, sections, subsections, schedules and exhibits to this Agreement unless
otherwise specified.

(d)        The following terms which are defined in the UCC in effect in the
State of New York on the date hereof are used herein as so defined: Accounts,
Certificated Securities, Chattel Paper, Control, Documents, Equipment, Financial
Assets, Funds-Transfer System, General Intangibles, Indorse and Indorsed,
Instruments, Inventory, Investment Property, Proceeds, Securities Accounts,
Securities Intermediary, Security Certificates, Security Entitlements, Security
Interest and Uncertificated Securities.

(e)        For the avoidance of doubt, on each Measurement Date, the status of
each Collateral Obligation shall be re-determined by the Servicer as of such
date and, as a consequence thereof, (i) Collateral Obligations that were
previously Eligible Collateral Obligations on a prior Measurement Date may be
excluded from the Aggregate Eligible Collateral Obligation Amount calculated on
such Measurement Date and (ii) to the extent a new Approval Notice is provided
by the Facility Agent, Collateral Obligations that were previously excluded from
the Aggregate Eligible Collateral Obligation Amount on a prior Measurement Date
may be included in the Aggregate Eligible Collateral Obligation Amount
calculated on such Measurement Date.

(f)        Unless otherwise specified, each reference in this Agreement or in
any other Transaction Document to a Transaction Document shall mean such
Transaction Document as the same may from time to time be amended, restated,
supplemented or otherwise modified in accordance with the terms of the
Transaction Documents.

(g)        Unless otherwise specified, each reference to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced or reenacted,
in whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any Section or other
provision of any Applicable Law means that provision of such Applicable Law from
time to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such Section or other provision.

(h)        All calculations required to be made hereunder with respect to the
Collateral Obligations and Borrowing Base shall be made on a trade date basis
and after giving effect to (x) all purchases or sales to be entered into on such
trade date, (y) all Advances requested to be made on such trade date plus the
balance of all unfunded Advances to be made in connection with the Borrower’s
purchase of previously requested (and approved) Collateral Obligations and
(z) in the case of calculations pursuant to Section 8.3(a), all distributions to
be made at or prior to the relevant time of determination.

(i)        Any use of “knowledge” or “actual knowledge” in this Agreement shall
mean actual knowledge after reasonable inquiry.

(j)        Any use of “material” or “materially” or words of similar meaning in
this Agreement shall mean material, as determined by the Facility Agent in its
commercially reasonable discretion.

 

-47-



--------------------------------------------------------------------------------

(k)        For purposes of this Agreement, an Event of Default or Servicer
Default shall be deemed to be continuing until it is waived in accordance with
Section 17.2.

ARTICLE II

THE FACILITY, ADVANCE PROCEDURES AND NOTES

Section 2.1        Advances. (a) On the terms and subject to the conditions set
forth in this Agreement, each Lender Group hereby agrees to make advances to or
on behalf of the Borrower (individually, an “Advance” and collectively the
“Advances”) from time to time on any date (each such date on which an Advance is
made, an “Advance Date”) during the period from the Effective Date to the end of
the Revolving Period; provided that there shall be no more than three
(3) Advance Dates during any calendar week.

(b)        Under no circumstances shall any Lender make an Advance if, after
giving effect to such Advance and any purchase of Eligible Collateral
Obligations in connection therewith, the aggregate outstanding principal amount
of all Advances would exceed the lower of (i) the Facility Amount and (ii) the
Borrowing Base on such day. Subject to the terms of this Agreement, during the
Revolving Period, the Borrower may borrow, reborrow, repay and prepay (subject
to the provisions of Section 2.4) one or more Advances.

Section 2.2        Funding of Advances. (a) Subject to the satisfaction of the
conditions precedent set forth in Section 6.2, the Borrower (or the Servicer on
its behalf) may request Advances hereunder by giving notice delivered in
accordance with Section 17.3 to the Facility Agent, each Agent and the
Collateral Agent of the proposed Advance at or prior to 4:00 p.m., New York City
time, at least (x) in the case of Advances of more than 20% of the then-current
Facility Amount, sixty-one (61) days (or such shorter period as may be agreed to
by the Facility Agent in its sole discretion) or (y) in the case of Advances of
up to 20% of the then-current Facility Amount, two (2) Business Days prior to
the proposed Advance Date. Such notice (herein called the “Advance Request”)
shall be in the form of Exhibit C-1 and shall include (among other things) the
proposed Advance Date (specifically identifying whether such Advance will be on
two (2) Business Days’ notice or sixty-one (61) days’ notice (or such shorter
period as may be agreed to by the Facility Agent in its sole discretion) and, if
on two (2) Business Days’ notice, a calculation showing that after giving effect
to such Advance the Advances outstanding requested by the Borrower on less than
sixty-one (61) days’ notice (or such shorter period as may be agreed to by the
Facility Agent in its sole discretion)) does not exceed 20% of the then-current
Facility Amount and amount of such proposed Advance, and shall, if applicable,
be accompanied by an Asset Approval Request setting forth the information
required therein with respect to the Collateral Obligations to be acquired by
the Borrower on the Advance Date (if applicable). The amount of any Advance
shall at least be equal to the least of (x) $500,000, (y) the (1) Borrowing Base
on such day minus (2) the Advances outstanding on such day and (z) the
(1) Facility Amount on such day minus (2) the Advances outstanding on such day
before giving effect to the requested Advance as of such date. Any Advance
Request given by the Borrower pursuant to this Section 2.2, shall be irrevocable
and binding on the Borrower; provided, that any Advance Request which is
conditioned upon the effectiveness of other transactions may be revoked or
delayed by the Borrower (by notice delivered in accordance with Section 17.3 to
each Agent on or prior to the proposed Advance Date) if such other transactions
fail to become effective (and, for the avoidance

 

-48-



--------------------------------------------------------------------------------

of doubt, the Borrower shall be liable for any breakage or other reasonable and
documented out-of-pocket costs incurred by the Facility Agent or any Lender in
connection with such revocation or delay). The Facility Agent shall have no
obligation to lend funds hereunder in its capacity as Facility Agent. Subject to
receipt by the Collateral Agent of an Officer’s Certificate of the Borrower
confirming the satisfaction of the conditions precedent set forth in
Section 6.2, and the Collateral Agent’s receipt of such funds from the Lenders,
the Collateral Agent shall make the proceeds of such requested Advances
available to the Borrower by deposit to such account as may be designated by the
Borrower in the Advance Request in same day funds no later than 3:00 p.m., New
York City time, on such Advance Date.

(b)        Committed Lender’s Commitment. At no time will any Uncommitted Lender
have any obligation to fund an Advance. At all times on and after the Conduit
Advance Termination Date, all Advances shall be made by the Agent on behalf of
the applicable Committed Lenders. At any time when any Uncommitted Lender has
failed to or has rejected a request to fund an Advance, its Agent shall so
notify the Related Committed Lender and such Related Committed Lender shall fund
such Advance. Notwithstanding anything contained in this Section 2.2(b) or
elsewhere in this Agreement to the contrary, no Committed Lender shall be
obligated to provide its Agent or the Borrower with funds in connection with an
Advance in an amount that would result in the portion of the Advances then
funded by it exceeding its Commitment then in effect. The obligation of the
Committed Lender in each Lender Group to remit any Advance shall be several from
that of the other Lenders, and the failure of any Committed Lender to so make
such amount available to its Agent shall not relieve any other Committed Lender
of its obligation hereunder.

(c)        Unfunded Commitment Provisions. Notwithstanding anything to the
contrary herein, upon the occurrence of the earlier of (i) any acceleration of
the maturity of Advances pursuant to Section 13.2 or (ii) the end of the
Revolving Period, the Borrower shall request an Advance in the amount of the
Aggregate Unfunded Amount minus the amount already on deposit in the Unfunded
Exposure Account. Following receipt of such Advance Request, the Lenders shall
fund such requested amount by depositing such amount directly to the Collateral
Custodian to be deposited into the Unfunded Exposure Account, notwithstanding
anything to the contrary herein (including, without limitation, the Borrower’s
failure to satisfy any of the conditions precedent set forth in Section 6.2).

Section 2.3        Notes. The Borrower shall, upon request of any Lender Group,
on or after such Lender Group becomes a party hereto (whether on the Closing
Date or by assignment or otherwise), execute and deliver a Note evidencing the
Advances of such Lender Group. Each such Note shall be payable to the Agent for
such Lender Group in a face amount equal to the applicable Lender Group’s
Commitment as of the Closing Date or the effective date on which such Lender
Group becomes a party hereto, as applicable. The Borrower hereby irrevocably
authorizes each Agent to make (or cause to be made) appropriate notations on the
grid attached to the Notes (or on any continuation of such grid, or at the
option of such Agent, in its records), which notations, if made, shall evidence,
inter alia, the date of the outstanding principal of the Advances evidenced
thereby and each payment of principal thereon. Such notations shall be
rebuttably presumptive evidence of the subject matter thereof absent manifest
error; provided, that the failure to make any such notations shall not limit or
otherwise affect any of the Obligations or any payment thereon; provided,
further, that any such Note shall be consistent with the information in the
Register.

 

-49-



--------------------------------------------------------------------------------

Section 2.4        Repayment and Prepayments. (a) The Borrower shall repay the
Advances outstanding (i) on each Distribution Date to the extent required to be
paid hereunder and funds are available therefor pursuant to Section 8.3 and
(ii) in full on the Facility Termination Date.

(b)        Prior to the Facility Termination Date, the Borrower may, from time
to time, make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Advance using Principal Collections on deposit in the
Principal Collection Account or other funds available to the Borrower on such
date; provided, that

(i)        all such voluntary prepayments shall require prior written notice
delivered in accordance with Section 17.3 to the Facility Agent (with a copy to
the Collateral Agent and each Agent) by 11:00 a.m. two (2) Business Days prior
to such voluntary prepayment;

(ii)       each such voluntary partial prepayment shall be in a minimum amount
of $500,000; and

(iii)      if received by 3:00 p.m., New York City time, each prepayment shall
be applied on the Business Day received by the Facility Agent on such day as the
Amount Available constituting Principal Collections pursuant to Section 8.3(a)
as if (x) the date of such prepayment were a Distribution Date and (y) such
prepayment occurred during the Collection Period to which such Distribution Date
relates.

Each such prepayment shall be subject to the payment of any amounts required by
Section 2.5(b) (if any) resulting from a prepayment or payment.

(c)        On the Facility Termination Date, the Borrower shall pay to each
Agent, for the respective accounts of the Lenders, any applicable Structuring
Fee; provided that no Structuring Fee shall be payable if (x) a Non-Approval
Event has occurred and is continuing, (y) the Borrower has paid Increased Costs
to the applicable Lender pursuant to Section 5.1 within the immediately
preceding 30 days or (z) the Facility Amount is permanently reduced in whole in
connection with the CLO Takeout.

Section 2.5        Permanent Reduction of Facility Amount. (a) The Borrower may
(or as required by Section 2.4(b)(iv) shall), at any time upon five Business
Days’ prior written notice delivered in accordance with Section 17.3 to the
Facility Agent and each Agent subject to the fees set forth in Section 2.5(b),
permanently reduce the Facility Amount (i) in whole or in part upon payment in
full (in accordance with Section 2.4) of the aggregate outstanding principal
amount of all Advances or (ii) in part by any pro rata amount that the Facility
Amount exceeds the aggregate outstanding principal amount of all Advances (after
giving effect to any concurrent prepayment thereof). In connection with any
permanent reduction of the Facility Amount under this Section 2.5(a), the
Commitment of each Committed Lender shall automatically, and without any further
action by any party, be reduced pro rata with all other Committed Lenders such
that the sum of all Commitments will equal the newly reduced Facility Amount.

(b)        As a condition precedent to any permanent reduction of the Facility
Amount pursuant to Section 2.5(a), the Borrower shall pay to each Agent, for the
respective accounts of the Lenders, any applicable Structuring Fee; provided
that no Structuring Fee shall be payable if, as of the date of such permanent
reduction, (A) the Facility Amount is permanently

 

-50-



--------------------------------------------------------------------------------

reduced in whole in connection with the CLO Takeout or (B)(1) no Unmatured Event
of Default or Event of Default has occurred and is continuing and (2)(x) a
Non-Approval Event has occurred and is continuing or (y) the Borrower has paid
Increased Costs to the applicable Lender pursuant to Section 5.1 within the
immediately preceding 30 days.

Section 2.6    Extension of Revolving Period. The Borrower may, at any time
after the three-month anniversary of the Effective Date and prior to the date
that is thirty days prior to the last date of the Revolving Period, deliver a
written notice to each Lender (with a copy to the Facility Agent and each Agent)
requesting an extension of the Revolving Period for an additional six (6) months
(an “Extension Request”). Each Lender may approve or decline an Extension
Request in its sole discretion; provided, that the Lenders shall respond to an
Extension Request in writing not later than 30 days following receipt of such
Extension Request, and if any Lender does not respond in writing by the end of
such 30 day period it shall be deemed to have denied such Extension Request. No
request by the Borrower to extend the Revolving Period shall be considered an
“Extension Request” if such request is conditioned on an amendment to any other
provision of the Transaction Documents.

Section 2.7        Calculation of Discount Factor.

(a)        In connection with the purchase of each Collateral Obligation and
prior to such Collateral Obligation being purchased by the Borrower and included
in the Collateral or in connection with the circumstances described in clause
(c) below, the Facility Agent will assign (in its sole discretion) a Discount
Factor for such Collateral Obligation, which Discount Factor shall remain
effective for such Collateral Obligation except as provided in clause (b) below.

(b)        If a Revaluation Event occurs with respect to any Collateral
Obligation, the Discount Factor of such Collateral Obligation may be amended by
the Facility Agent, in its sole discretion; provided that the Borrower may
dispute the Discount Factor and at the expense of the Borrower elect to retain
an Approved Valuation Firm to determine the Discount Factor no later than sixty
(60) days after such assignment by the Facility Agent and in accordance with the
Valuation Standard; provided, further, that if the Facility Agent disputes the
determination of the Discount Factor by such Approved Valuation Firm, the
Facility Agent may at the expense of the Borrower for up to two (2) Collateral
Obligations and at the expense of the Facility Agent thereafter elect to retain
a different Approved Valuation Firm to determine the Discount Factor in
accordance with the Valuation Standard; provided, further, that the Borrower
shall not at any time retain a different Approved Valuation Firm to determine a
different Discount Factor for the same Collateral Obligation; provided, further,
that any and all determinations by any Approved Valuation Firm of the Discount
Factor shall be re-calculated, at the Borrower’s sole expense, every six
(6) months after the date of such initial determination. If any additional
Revaluation Event occurs with respect to any Collateral Obligation or the
Leverage Multiple (as measured solely through the tranche or tranches of such
Collateral Obligation actually held by the Borrower) with respect to such
Collateral Obligation becomes (i) more than 2.00x higher than the applicable
Original Leverage Multiple (as measured solely through the tranche or tranches
of such Collateral Obligation actually held by the Borrower) and is greater than
8.00x total (as measured solely through the tranche or tranches of such
Collateral Obligation actually held by the Borrower) or (ii) more than 3.00x
higher than the applicable Original Leverage

 

-51-



--------------------------------------------------------------------------------

Multiple (as measured solely through the tranche or tranches of such Collateral
Obligation actually held by the Borrower), the Discount Factor of such
Collateral Obligation may be amended by the Facility Agent, in its sole
discretion, and the Borrower may not dispute such Discount Factor. The Discount
Factor (determined as the lower of (x) the Purchase Price paid by the Borrower
for such Collateral Obligation and (y) the outstanding principal balance of such
Collateral Obligation) shall be recalculated (by the Facility Agent) based on
the average of the valuations provided by the Approved Valuation Firms. The
Facility Agent will provide written notice of the revised Discount Factor to the
Borrower, the Servicer and the Collateral Agent and each Agent. To the extent a
Responsible Officer of the Servicer has actual knowledge or has received notice
of any Revaluation Event with respect to any Collateral Obligation, the Servicer
shall give prompt notice thereof to the Facility Agent and the Collateral Agent
(but, in any event, not later than two (2) Business Days after it receives
notice or a Responsible Officer of the Servicer gains actual knowledge thereof).

(c)        If the circumstances giving rise to any Revaluation Event with regard
to any Collateral Obligation cease to be applicable, the Servicer may provide
written notice of such changed circumstance to the Facility Agent and each
Agent, and if no Revaluation Event shall then be continuing for such Collateral
Obligation, the Facility Agent may assign a new Discount Factor for such
Collateral Obligation in its sole discretion as set forth in clause (a) above.

Section 2.8        Increase in Facility Amount. The Borrower may, with the prior
written consent of the Facility Agent (which consent may be conditioned on one
or more conditions precedent in its sole discretion), (i) increase the
Commitment of the existing Lender Groups (pro rata) with the consent of each
such Lender Group, (ii) add additional Lender Groups and/or (iii) increase the
Commitment of any Lender Group with the consent of such Lender Group, in each
case which shall increase the Facility Amount by the amount of the Commitment of
each such existing or additional Lender Group. Each increase in the Facility
Amount shall be allocated to each participating Lender Group pro rata based on
their Commitments immediately prior to giving effect to such increase.
Notwithstanding the foregoing, no such increase shall be permitted without the
prior written consent of each of the Servicer and DBNY if, after giving effect
to any such increase, DBNY’s Commitment will no longer be at least 51% of the
Facility Amount.

Section 2.9        Defaulting Lenders. (a) Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

(i)        any payment of principal, interest, fees or other amounts received by
the Collateral Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Facility Agent as follows: first, to
the payment of any amounts owing by that Defaulting Lender to the Facility Agent
hereunder; second, as the Borrower may request (so long as no Event of Default
or Unmatured Event of Default exists (except to the extent caused by such
Defaulting Lender, as determined by the Facility Agent in its sole discretion)),
to the funding of any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Facility Agent; third, if so determined by the Facility Agent and the
Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund future Advances
under this Agreement; fourth, to the

 

-52-



--------------------------------------------------------------------------------

payment of any amounts owing to the other Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Event of Default or Unmatured Event of
Default exists (except to the extent caused by such Defaulting Lender, as
determined by the Facility Agent in its sole discretion), to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances in respect of which such Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.9 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto; and

(ii)        for any period during which such Lender is a Defaulting Lender, such
Defaulting Lender shall not be entitled to receive any Undrawn Fee for any
period during which that Lender is a Defaulting Lender (and under no
circumstance shall the Borrower retroactively be or become required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

(b)        If the Facility Agent and the Borrower determine in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Facility Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Advances of the other Lenders or take such other actions
as the Facility Agent may determine to be necessary to cause the Advances to be
held on a pro rata basis by the Lenders, whereupon that Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties and subject to
Section 17.19, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III

YIELD, UNDRAWN FEE, ETC.

Section 3.1        Yield and Undrawn Fee. (a) The Borrower hereby promises to
pay, on the dates specified in Section 3.2, Yield on the outstanding amount of
each Advance (or each portion thereof) for the period commencing on the
applicable Advance Date until such Advance is paid in full. No provision of this
Agreement or the Notes shall require the payment or permit the collection of
Yield in excess of the maximum amount permitted by Applicable Law.

 

-53-



--------------------------------------------------------------------------------

(b)        The Borrower shall pay the Undrawn Fee on the dates specified in
Section 3.2.

Section 3.2    Yield Distribution Dates. Yield accrued on each Advance
(including any previously accrued and unpaid Yield) and Undrawn Fee (as
applicable) shall be payable, without duplication:

(a)        on the Facility Termination Date;

(b)        on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Advance; and

(c)        on each Distribution Date.

Section 3.3    Yield Calculation. Each Note shall bear interest on each day
during each Accrual Period at a rate per annum equal to the product of (a) the
Interest Rate for such Accrual Period multiplied by (b) the outstanding Advances
attributable to such Note on such day. All Yield shall be computed on the basis
of the actual number of days (including the first day but excluding the last
day) occurring during the period for which such Yield is payable over a year
comprised of 360 days.

Section 3.4        Computation of Yield, Fees, Etc. Each Agent (on behalf of its
respective Lender Group) and the Facility Agent shall determine the applicable
Yield and all Fees to be paid by the Borrower on each Distribution Date for the
related Accrual Period and shall advise the Collateral Agent thereof in writing
no later than the Determination Date immediately prior to such Distribution
Date. Such reporting may also include an accounting of any amounts due and
payable pursuant to Sections 4.3 and 5.1.

ARTICLE IV

PAYMENTS; TAXES

Section 4.1        Making of Payments. Subject to, and in accordance with, the
provisions hereof and Section 2.4 or Section 8.3(a), as applicable, all payments
of principal of or Yield on the Advances and other amounts due to the Lenders
shall be made pursuant to Section 8.3(a) by no later than 3:00 p.m., New York
City time, on the day when due in lawful money of the United States of America
in immediately available funds. Payments received by any Lender or Agent after
3:00 p.m., New York City time, on any day will be deemed to have been received
by such Lender or Agent on the next following Business Day. The respective Agent
for each Lender Group shall allocate to the Lenders in its Lender Group each
payment in respect of the Advances received by the respective Agent as provided
by Section 8.3 or Section 2.4, as applicable. Payments in reduction of the
principal amount of the Advances shall be allocated and applied to Lenders pro
rata based on their respective portions of such Advances, or in any such case in
such other proportions as each affected Lender may agree upon in writing from
time to time with such Agent and the Borrower. Payments of Yield and Undrawn Fee
shall be allocated and applied to Lenders pro rata based upon the respective
amounts of such Yield and Undrawn Fee due and payable to them.

 

-54-



--------------------------------------------------------------------------------

Section 4.2      Due Date Extension. If any payment of principal or Yield with
respect to any Advance falls due on a day which is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
Yield shall accrue and be payable for the period of such extension at the rate
applicable to such Advance.

Section 4.3      Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of the Borrower under any Transaction Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Official Body in accordance with Applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 4.3) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

(b)        Payment of Other Taxes by the Borrower. The Borrower shall timely pay
to the relevant Official Body in accordance with Applicable Law, or at the
option of the Facility Agent timely reimburse it for the payment of, any Other
Taxes.

(c)        Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after written demand therefor, which demand shall be
accompanied with documents evidencing the same, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.3) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Facility Agent and each Agent), or by the Facility Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d)        Indemnification by the Lenders. Each Lender shall severally indemnify
the Facility Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Facility Agent for such Indemnified
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 15.9 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Facility Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to any Lender by the Facility Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Facility Agent to set off and
apply any and all amounts at any time owing to such Lender under any Transaction
Document or otherwise payable by the

 

-55-



--------------------------------------------------------------------------------

Facility Agent to the Lender from any other source against any amount due to the
Facility Agent under this Section 4.3(d).

(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to an Official Body pursuant to this Section 4.3, the Borrower
shall deliver to the Facility Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Facility Agent.

(f)        Status of Lenders.

(i)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower, the Facility Agent and the Collateral Agent, at
the time or times reasonably requested by the Borrower, the Facility Agent or
the Collateral Agent, such properly completed and executed documentation
reasonably requested by the Borrower, the Facility Agent or the Collateral Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
Borrower, the Facility Agent or the Collateral Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower, the Facility Agent or the Collateral Agent as will enable the
Borrower, the Facility Agent or the Collateral Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 4.3(f)(ii)(A),
Section 4.3(f)(ii)(B) and Section 4.3(f)(ii)(D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)        Without limiting the generality of the foregoing, if the Borrower is
a U.S. Borrower:

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Facility Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Facility Agent) executed originals of IRS Form
W-9 (or successor form) certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Facility Agent)
whichever of the following is applicable:

 

-56-



--------------------------------------------------------------------------------

(I)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed originals of IRS Form W-8BEN
or IRS Form W-8BEN-E, or successor form establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E or successor form
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II)        executed originals of IRS Form W-8ECI (or successor form);

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
or successor form; or

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable, or successor form of each
of the foregoing documents; provided that if the Foreign Lender is a partnership
and one or more direct or indirect partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Facility Agent)
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit

 

-57-



--------------------------------------------------------------------------------

the Borrower or the Facility Agent to determine the withholding or deduction
required to be made; and

(D)        if a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with FATCA, such Lender shall deliver to the Borrower and the
Facility Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Facility Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Facility Agent as may be necessary
for the Borrower and the Facility Agent to (x) comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or (y) determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Facility Agent in
writing of its legal inability to do so.

(g)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.3 (including by
the payment of additional amounts pursuant to this Section 4.3), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.3 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 4.3(g) (plus any penalties,
interest or other charges imposed by the relevant Official Body) in the event
that such indemnified party is required to repay such refund to such Official
Body. Notwithstanding anything to the contrary in this Section 4.3(g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 4.3(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 4.3(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h)        Survival. Each party’s obligations under this Section 4.3 shall
survive the resignation or replacement of the Facility Agent or any assignment
of rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Transaction Document.

 

-58-



--------------------------------------------------------------------------------

(i)        Defined Terms. For the avoidance of doubt, for purposes of this
Section 4.3, the term “Applicable Law” includes FATCA.

ARTICLE V

INCREASED COSTS, ETC.

Section 5.1      Increased Costs, Capital Adequacy. (a) If, due to either
(i) the introduction of or any change following the date hereof (including,
without limitation, any change by way of imposition or increase of reserve
requirements) in or in the interpretation, administration or application arising
following the date hereof of any Applicable Law, in each case whether foreign or
domestic or (ii) the compliance with any guideline or request following the date
hereof from any central bank or other Official Body (whether or not having the
force of law), (A) there shall be any increase in the cost (other than Taxes) to
the Facility Agent, any Agent, any Lender, successor or assign thereof (each of
which shall be an “Affected Person”) of agreeing to make or making, funding or
maintaining any Advance (or any reduction of the amount of any payment (whether
of principal, interest, fee, compensation or otherwise) to any Affected Person
hereunder), as the case may be, (B) there shall be any reduction (other than as
a result of the deduction or withholding of any Taxes) in the amount of any sum
received or receivable by an Affected Person under this Agreement or under any
other Transaction Document, or (C) any Recipient is subject to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then, in
each case, the Borrower shall, from time to time, after written demand by the
Facility Agent (which demand shall be accompanied by a statement setting forth
in reasonable detail the basis for such demand), on behalf of such Affected
Person, pay to the Facility Agent, on behalf of such Affected Person, additional
amounts sufficient to compensate such Affected Person for such increased costs
or reduced payments within thirty (30) days after such demand; provided, that
the amounts payable under this Section 5.1 shall be (i) without duplication of
amounts payable under Section 4.3 and (ii) due and payable on a given date only
to the extent there are amounts available therefor pursuant to Section 8.3. Any
demand for compensation under this Section 5.1 must be made within 270 days of
the date the related cost, damage, loss or expense is incurred by the applicable
Affected Person and the Borrower shall not be the only borrower or customer that
such Affected Person is charging for similar costs, damages, losses or expenses
at such time.

(b)        If either (i) the introduction of or any change following the date
hereof in or in the interpretation, administration or application arising
following the date hereof of any law, guideline, rule or regulation, directive
or request or (ii) the compliance by any Affected Person with any law,
guideline, rule, regulation, directive or request following the date hereof,
from any central bank, any Official Body or agency, including, without
limitation, compliance by an Affected Person with any request or directive
regarding capital adequacy, has or would have the effect of reducing the rate of
return on the capital of any Affected Person, as a consequence of its
obligations hereunder or any Transaction Document or arising in connection
herewith or therewith to a level below that which any such Affected Person could
have achieved but for such introduction, change or compliance (taking into
consideration the policies of such

 

-59-



--------------------------------------------------------------------------------

Affected Person with respect to capital adequacy), by an amount deemed by such
Affected Person to be material, then, from time to time, on the Distribution
Date following the Borrower’s receipt of such written demand by such Affected
Person (which demand shall be accompanied by a statement setting forth in
reasonable detail the basis for such demand), the Borrower shall pay the
Facility Agent on behalf of such Affected Person such additional amounts as will
compensate such Affected Person for such reduction but only to the extent there
are amounts available therefore on any given day pursuant to Section 8.3.

(c)        If an Affected Person shall at any time (without regard to whether
any Basel III Regulations are then in effect) suffer or incur (i) any explicit
or implicit charge, assessment, cost or expense by reason of the amount or type
of assets, capital or supply of funding such Affected Person or any of its
Affiliates is required or expected to maintain in connection with the
transactions contemplated herein, without regard to (A) whether such charge,
assessment, cost or expense is imposed or recognized internally, externally or
inter-company or (B) whether it is determined in reference to a reduction in the
rate of return on such Affected Person’s or Affiliate’s assets or capital, an
inherent cost of the establishment or maintenance of a reserve of stable
funding, a reduction in the amount of any sum received or receivable by such
Affected Person or its Affiliates or otherwise, or (ii) any other imputed cost
or expense arising by reason of the actual or anticipated compliance by such
Affected Person or any of its Affiliates with the Basel III Regulations, then,
on the Distribution Date following the Borrower’s receipt of such written demand
by or on behalf of such Affected Person through the Facility Agent, the Borrower
shall pay to the Facility Agent, for the benefit of such Affected Person, such
amount as will, in the determination of such Affected Person, compensate such
Affected Person therefor but only to the extent there are amounts available
therefor on any given day pursuant to Section 8.3. A certificate of the
applicable Affected Person setting forth the amount or amounts necessary to
compensate the Affected Person under this Section 5.1(c) shall be delivered to
the Borrower and shall be conclusive absent manifest error.

(d)        In determining any amount provided for in this Section 5.1, the
Affected Person may use any reasonable averaging and attribution methods. The
Facility Agent, on behalf of any Affected Person making a claim under this
Section 5.1, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

ARTICLE VI

EFFECTIVENESS; CONDITIONS TO ADVANCES

Section 6.1      Effectiveness. This Agreement shall become effective on the
first day (the “Effective Date”) on which the Facility Agent, on behalf of the
Lenders, shall have received the following, each in form and substance
reasonably satisfactory to the Facility Agent:

(a)        Transaction Documents. This Agreement and each other Transaction
Document to be executed on the Effective Date, in each case duly executed by
each party thereto;

 

-60-



--------------------------------------------------------------------------------

(b)        Notes. For each Lender Group that has requested the same, a Note duly
completed and executed by the Borrower and payable to the Agent for such Lender
Group;

(c)        Establishment of Accounts. Evidence that each Account has been
established;

(d)        Resolutions. Certified copies of the resolutions of the board of
managers or directors (or similar items) of the Borrower, the Equityholder and
the Servicer approving the Transaction Documents to be delivered by it hereunder
and the transactions contemplated hereby, certified by its secretary or
assistant secretary or other authorized officer;

(e)        Organizational Documents. The certificate of formation or
incorporation (or similar organizational document) of each of the Borrower, the
Equityholder and the Servicer certified by the applicable governmental authority
of its jurisdiction of organization; and a certified, executed copy of the
Borrower’s and the Servicer’s organizational documents;

(f)        Good Standing Certificates. Good standing certificates for each of
the Borrower, the Equityholder and the Servicer issued by the applicable
Official Body of its jurisdiction of organization or incorporation (as the case
may be);

(g)        Incumbency. A certificate of the secretary or assistant secretary or
authorized officer (or, in the case of the Borrower, the Cayman Administrator)
of each of the Borrower, the Equityholder and the Servicer certifying the names
and true signatures of the officers authorized on its behalf to sign this
Agreement and the other Transaction Documents to be delivered by it;

(h)        Filings. Copies of proper financing statements, as may be necessary
or, in the opinion of the Facility Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Collateral Agent on behalf of the Secured Parties in all Collateral in
which an interest may be pledged hereunder;

(i)        Opinions. Legal opinions of Walkers, counsel for the Borrower,
Milbank, Tweed, Hadley and McCloy LLP, counsel for the Borrower, the
Equityholder and the Servicer, and Locke Lord LLP, counsel for the Collateral
Agent, each in form and substance reasonably satisfactory to the Facility Agent
covering such matters as the Facility Agent may reasonably request;

(j)        No Event of Default, etc. Each of the Transaction Documents to be
executed on the Effective Date is in full force and effect and no Event of
Default or Unmatured Event of Default has occurred and is continuing or will
result from the issuance of the Notes and the borrowing hereunder;

(k)        Liens. The Facility Agent shall have received (i) the results of a
recent search by a Person reasonably satisfactory to the Facility Agent, of the
UCC, judgment, security interest and tax lien filings which may have been filed
with respect to personal property of the Borrower, and bankruptcy and pending
lawsuits with respect to the Borrower and the results of such search shall be
reasonably satisfactory to the Facility Agent and (ii) filed UCC termination
statements, if any, necessary to release all security interests and other rights
of any Person in

 

-61-



--------------------------------------------------------------------------------

any Collateral previously granted by the Borrower and any executed pay-off
letters reasonably requested by the Facility Agent;

(l)        Payment of Fees. The Facility Agent shall have received evidence, to
its sole satisfaction, that all Fees due to the Lenders on the Effective Date
have been paid in full;

(m)        No Material Adverse Effect. No Material Adverse Effect shall have
occurred since the date of the financial statements of the Equityholder most
recently delivered to the Facility Agent and no litigation shall have commenced
which, if successful, could have a Material Adverse Effect;

(n)        Financial Statements. The Facility Agent has received the most
recently available copies of the financial statements and reports described in
Section 7.5(k) certified by a Responsible Officer of the Servicer to be true and
correct and such financial statements fairly present in all material respects
the financial condition of such Person as of the applicable date of issuance;
and

(o)        Other. Such other approvals, documents, opinions, certificates and
reports as the Facility Agent may reasonably request.

Section 6.2        Advances and Reinvestments. The making of any Advance
(including the initial Advance hereunder) and any Reinvestment are all subject
to the condition that the Effective Date shall have occurred and to the
following further conditions precedent that:

(a)        No Event of Default, Etc. Each of the Transaction Documents shall be
in full force and effect (unless terminated in accordance with the terms of such
Transaction Document) and (i) no Event of Default or Unmatured Event of Default
shall have occurred and be continuing or will result from the making of such
Advance or Reinvestment (other than in connection with an Advance made pursuant
to Section 2.2(c)), (ii) no Servicer Default or Unmatured Servicer Default shall
have occurred and be continuing or will result from the making of such Advance
or Reinvestment (other than in connection with an Advance made pursuant to
Section 2.2(c)), (iii) the representations and warranties of the Borrower and
the Servicer contained herein and in the other Transaction Documents shall be
true and correct in all material respects (or if such representation and
warranty is already qualified by the words “material”, “materially” or “Material
Adverse Effect”, then such representation and warranty shall be true and correct
in all respects) as of the related Funding Date (or if such representation and
warranty specifically refers to an earlier date, such earlier date), with the
same effect as though made on the date of (and after giving effect to) such
Advance or Reinvestment (or, if applicable, such earlier specified date), and
(iv) after giving effect to such Advance or Reinvestment (and any purchase of
Eligible Collateral Obligations in connection therewith), the aggregate
outstanding principal balance of the Advances will not exceed the Borrowing
Base;

(b)        Requests. (i) In connection with the funding of any Advance pursuant
to Section 2.2(a), the Collateral Agent, each Agent and the Facility Agent shall
have received the Advance Request for such Advance in accordance with
Section 2.2(a), together with all items required to be delivered in connection
therewith and (ii) in connection with any Reinvestment, the Collateral Agent,
each Agent and the Facility Agent shall have received the Reinvestment

 

-62-



--------------------------------------------------------------------------------

Request for such Reinvestment in accordance with Section 8.3(c), together with
all items required to be delivered in connection therewith;

(c)        Revolving Period. The Revolving Period shall not have ended (other
than in connection with an Advance made pursuant to Section 2.2(c));

(d)        Document Checklist. The Facility Agent and each Agent shall have
received a Document Checklist, in the case of each item on such Document
Checklist, to the extent reasonably available to the Borrower for each Eligible
Collateral Obligation to be added to the Collateral on the related Funding Date;

(e)        Borrowing Base Confirmation. The Collateral Agent, each Agent and the
Facility Agent shall have received an Officer’s Certificate of the Borrower or
the Servicer (which may be included as part of the Advance Request or
Reinvestment Request) computed as of the date of such request and after giving
effect thereto and to the purchase by the Borrower of the Collateral Obligations
to be purchased by it on such date (if any), demonstrating that the aggregate
principal amount of all outstanding Advances shall not exceed the Borrowing Base
or the Facility Amount, calculated as of the Funding Date as if the Collateral
Obligations purchased by the Borrower on such Funding Date were owned by the
Borrower;

(f)        Collateral Quality Tests, Minimum Equity Test. The Collateral Agent,
each Agent and the Facility Agent shall have received an Officer’s Certificate
(which may be included as part of the Advance Request or Reinvestment Request)
computed as of the proposed Funding Date and after giving effect thereto and to
the purchase by the Borrower of the Collateral Obligations to be purchased by it
on such Funding Date, demonstrating that (i) with respect to each Advance, all
of the Collateral Quality Tests and the Minimum Equity Test are satisfied, or
(ii) with respect to each Reinvestment, (A) the Diversity Score is at least 10
and (B) each other Collateral Quality Test is satisfied or, if not satisfied,
maintained or improved, and the Minimum Equity Test is satisfied.

(g)        Hedging Agreements. The Facility Agent shall have received evidence,
in form and substance reasonably satisfactory to the Required Lenders, that the
Borrower has entered into Hedging Agreements to the extent required by, and
satisfying the requirements of, Section 10.6;

(h)        Facility Agent Approval. In connection with the acquisition of any
Collateral Obligation by the Borrower, the Borrower shall have received a copy
of an Approval Notice with respect to such Collateral Obligation, evidencing
(1) the approval of the Facility Agent, in its sole discretion, of any and all
Collateral Obligations to be added to the Collateral, (2) the assigned Discount
Factor for such Collateral Obligation, (3) whether such Collateral Obligation is
an Enterprise Value Loan or an Asset Based Loan, (4) whether such Collateral
Obligation is a First Lien Loan, FILO, Second Lien Loan or such other Loan type
permitted for purchase hereunder, (5) with respect to any Asset Based Loan,
whether such Asset Based Loan is secured by working capital, fixed assets or
intellectual property and (6) any related Permitted Working Capital Liens;

 

-63-



--------------------------------------------------------------------------------

(i)        Permitted Use. The proceeds of any Advance or Reinvestment will be
used solely by the Borrower (A) to acquire Collateral Obligations as identified
on the applicable Asset Approval Request or (B) to satisfy any unfunded
commitments in connection with any Variable Funding Asset;

(j)        Appraised Value. In connection with the acquisition of each Asset
Based Loan and within the time periods set forth below, the Borrower or the
Servicer (on behalf of the Borrower) shall have retained or shall have caused
the Obligor to retain an Approved Valuation Firm to calculate the Appraised
Value of (A) with respect to any such Collateral Obligation that has
intellectual property, equipment or real property, as the case may be, in its
borrowing base, the collateral securing such Collateral Obligation within twelve
(12) months prior to the acquisition of such Collateral Obligation and inclusion
into the Collateral and (B) with respect to all other Asset Based Loans, the
collateral securing such Collateral Obligation within six (6) months prior to
the acquisition of such Collateral Obligation and inclusion into the Collateral.
The Servicer shall report the Approved Valuation Firm, appraisal metric and
Appraised Value for such Collateral Obligation to the Facility Agent (with a
copy to each Agent) in the Advance Request related to such Collateral
Obligation. In addition, the Servicer shall deliver promptly following receipt
thereof (x) to the Facility Agent, each updated Appraised Value for a Collateral
Obligation and (y) to each Agent, any updated Appraised Value for a Collateral
Obligation required by clause (h) of the definition of “Revaluation Event”;

(k)        Borrower’s Certification. The Borrower shall have delivered to the
Collateral Agent, each Agent and the Facility Agent an Officer’s Certificate
(which may be included as part of the Advance Request or Reinvestment Request)
dated the date of such requested Advance or Reinvestment certifying that the
conditions described in Sections 6.2(a) through (j) have been satisfied;

(l)        Rating Letters. Solely with respect to the initial advance to be made
by each Conduit Lender, the applicable Agent shall have received a letter from
each applicable Rating Agency confirming its rating of such Conduit Lender; and

(m)        Other. The Facility Agent shall have received such other approvals,
documents, opinions, certificates and reports as it may request, which request
is reasonable as to scope, content and timing.

Section 6.3        Transfer of Collateral Obligations and Permitted Investments.
(a) The Collateral Custodian shall hold all Certificated Securities (whether
Collateral Obligations or Permitted Investments) and Instruments in physical
form at its offices located at 425 Hennepin Ave., Minneapolis, MN 55414.

(b)        On the Effective Date (with respect to each Collateral Obligation and
Permitted Investment owned by the Borrower on such date) and each time that the
Borrower or the Servicer shall direct or cause the acquisition of any Collateral
Obligation or Permitted Investment, the Borrower or the Servicer shall, if such
Permitted Investment or, in the case of a Collateral Obligation, the related
promissory note or assignment documentation has not already been delivered to
the Collateral Custodian in accordance with the requirements set forth in
Section 18.3(a), cause the delivery of such Permitted Investment or, in the case
of a Collateral

 

-64-



--------------------------------------------------------------------------------

Obligation, the related promissory note or assignment documentation in
accordance with the requirements set forth in Section 18.3(a) to the Collateral
Custodian to be credited by the Collateral Custodian to the Collection Account
in accordance with the terms of this Agreement.

(c)        The Borrower or the Servicer shall cause all Collateral Obligations
or Permitted Investments acquired by the Borrower to be transferred to the
Collateral Custodian for credit by it to the Collection Account, and shall cause
all Collateral Obligations and Permitted Investments acquired by the Borrower to
be delivered to the Collateral Custodian by one of the following means (and
shall take any and all other actions necessary to create and perfect in favor of
the Collateral Agent a valid security interest in each Collateral Obligation and
Permitted Investment (in each case, whether now existing or hereafter acquired),
which security interest shall be senior (subject to Permitted Liens) to that of
any other creditor of the Borrower:

(i)        in the case of an Instrument or a Certificated Security in registered
form by having it Indorsed to the Collateral Custodian or in blank by an
effective Indorsement or registered in the name of the Collateral Custodian and
by (A) delivering such Instrument or Certificated Security to the Collateral
Custodian at the Corporate Trust Office and (B) causing the Collateral Custodian
to maintain (on behalf of the Collateral Agent for the benefit of the Secured
Parties) continuous possession of such Instrument or Certificated Security at
its offices located at 425 Hennepin Ave., Minneapolis, MN 55414;

(ii)        in the case of an Uncertificated Security, by (A) causing the
Collateral Custodian to become the registered owner of such Uncertificated
Security and (B) causing such registration to remain effective (for the
avoidance of doubt, interests in Collateral Obligations consisting of loans that
are evidenced by delivery of a security (as defined in the UCC) shall not be
treated as an Uncertificated Security);

(iii)        in the case of any Security Entitlement, by causing each such
Security Entitlement to be credited to the Account in the name of the Securities
Intermediary; and

(iv)        in the case of General Intangibles (including any Collateral
Obligation or Permitted Investment not evidenced by an Instrument) by filing,
maintaining and continuing the effectiveness of, a financing statement naming
the Borrower as debtor and the secured party and describing the Collateral
Obligation or Permitted Investment (or a description of “all assets” of the
Borrower) as the collateral at the filing office of the Recorder of Deeds of the
District of Columbia.

ARTICLE VII

ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS

Section 7.1        Retention and Termination of the Servicer. The servicing,
administering and collection of the Collateral Obligations shall be conducted by
the Person designated as Servicer from time to time in accordance with this
Section 7.1. Subject to early termination due to the occurrence of a Servicer
Default or as otherwise provided below in this Article VII, the Borrower hereby
designates Oaktree Strategic Income Corporation, and Oaktree Strategic Income

 

-65-



--------------------------------------------------------------------------------

Corporation hereby agrees to serve, as Servicer until the termination of this
Agreement. For the avoidance of doubt, the Servicer is not an agent of the
Facility Agent, any Agent or any Lender.

Section 7.2        Resignation and Removal of the Servicer; Appointment of
Successor Servicer. (a) If a Servicer Default shall occur and be continuing, the
Facility Agent (individually or as directed by the Required Lenders) by written
notice given to the Servicer (with a copy to each Agent), may terminate all of
the rights and obligations of the Servicer and appoint a successor pursuant to
the terms hereof. In addition, if the Servicer is terminated upon the occurrence
of a Servicer Default, the Servicer shall, if so requested by the Facility
Agent, acting at the direction of the Required Lenders, deliver to any successor
servicer copies of its Records within ten (10) Business Days after demand
therefor and a computer tape or diskette (or any other means of electronic
transmission acceptable to such successor servicer) containing as of the close
of business on the date of demand all of the data maintained by the Servicer in
computer format in connection with servicing the Collateral Obligations.

(b)        The Servicer shall not resign from the obligations and duties imposed
on it by this Agreement as Servicer, except upon a reasonable determination that
(i) by reason of a change in applicable legal requirements, the performance of
its duties hereunder would cause it to be in violation of such legal
requirements or (ii) by reason of a change in accounting treatment, the
performance of its duties hereunder would cause consolidation issues. Any such
determination permitting the resignation of the Servicer pursuant to this
Section 7.2(b) shall be evidenced by an Officer’s Certificate to such effect
delivered to the Facility Agent and each Agent and acceptable to the Facility
Agent. Notwithstanding the foregoing, no resignation of the Servicer shall
become effective other than in accordance with the provisions of Section 7.2(d)
below.

(c)        Any Person (i) into which the Servicer may be merged or consolidated
in accordance with the terms of this Agreement, (ii) resulting from any merger
or consolidation to which the Servicer shall be a party, (iii) acquiring by
conveyance, transfer or lease substantially all of the assets of the Servicer,
or (iv) succeeding to the business of the Servicer in any of the foregoing
cases, shall execute an agreement of assumption to perform every obligation of
the Servicer under this Agreement and, whether or not such assumption agreement
is executed, shall be the successor to the Servicer under this Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties to this Agreement, anything in this Agreement to the contrary
notwithstanding.

(d)        Subject to the last sentence of this Section 7.2(d), until a
successor Servicer has commenced servicing activities in the place of Oaktree
Strategic Income Corporation, Oaktree Strategic Income Corporation shall
continue to perform the obligations of the Servicer hereunder. On and after the
termination or resignation of the Servicer pursuant to this Section 7.2, the
successor servicer appointed by the Facility Agent shall be the successor in all
respects to the Servicer in its capacity as Servicer under this Agreement and
the transactions set forth or provided for in this Agreement and shall be
subject to all the rights, responsibilities, restrictions, duties, liabilities
and termination provisions relating thereto placed on the Servicer by the terms
and provisions of this Agreement. The Servicer agrees to cooperate and use
reasonable efforts in effecting the transition of the responsibilities and
rights of servicing of the Collateral Obligations, including the transfer to any
successor servicer for the

 

-66-



--------------------------------------------------------------------------------

administration by it of all cash amounts that shall at the time be held by the
Servicer for deposit, or have been deposited by the Servicer, or thereafter
received with respect to the Collateral Obligations and the delivery to any
successor servicer in an orderly and timely fashion of all files and records in
its possession or reasonably obtainable by it with respect to the Collateral
Obligations containing all information necessary to enable the successor
servicer to service the Collateral Obligations. Notwithstanding anything
contained herein to the contrary and to the extent permitted by Applicable Law
without causing the Servicer to have liability, the resignation or termination
of the Servicer shall not become effective until an entity acceptable to the
Facility Agent in its sole discretion shall have assumed the responsibilities
and obligations of the Servicer.

(e)        At any time, any of the Facility Agent or any Lender may irrevocably
waive any rights granted to such party under Section 7.2(a). Any such waiver
shall be in writing and executed by such party that is waiving its rights
hereunder. A copy of such waiver shall be promptly delivered by the waiving
party to the Servicer and the Facility Agent (with a copy to each Agent).

Section 7.3        Duties of the Servicer. The Servicer shall manage, service,
administer and make collections on the Collateral Obligations and perform the
other actions required by the Servicer in accordance with the terms and
provisions of this Agreement and the Servicing Standard.

(a)        The Servicer shall take or cause to be taken all such actions, as may
be reasonably necessary or advisable to attempt to recover Collections from time
to time, all in accordance with (i) Applicable Law, (ii) the applicable
Collateral Obligation and its Underlying Instruments and (iii) the Servicing
Standard. The Borrower hereby appoints the Servicer, from time to time
designated pursuant to Section 7.1, as agent for itself and in its name to
enforce and administer its rights and interests in the Collections and the
related Collateral Obligations.

(b)        The Servicer shall administer the Collections in accordance with the
procedures described herein. The Servicer shall deposit all Collections received
directly by it into the Collection Account within one (1) Business Day of
receipt thereof. The Servicer shall identify all Collections as either Principal
Collections or Interest Collections, as applicable. The Servicer shall make such
deposits or payments by electronic funds transfer through the Automated Clearing
House system, or by wire transfer.

(c)        The Servicer shall maintain for the Borrower and the Secured Parties
in accordance with their respective interests all Records that evidence or
relate to the Collections not previously delivered to the Collateral Agent and
shall, as soon as reasonably practicable upon demand of the Facility Agent, make
available, or, upon the Facility Agent’s demand following the occurrence and
during the continuation of a Servicer Default, deliver to the Facility Agent and
the Collateral Agent (with a copy to each Agent) copies of all Records in its
possession which evidence or relate to the Collections.

(d)        The Servicer shall, as soon as practicable following receipt thereof,
turn over to the applicable Person any cash collections or other cash proceeds
received with respect

 

-67-



--------------------------------------------------------------------------------

to each Collateral Obligation that does not constitute a Collateral Obligation
or was paid in connection with a Retained Interest.

(e)        On each Measurement Date, the Servicer (on behalf of the Borrower)
shall re-determine the status of each Collateral Obligation as of such
calculation date and to provide notice of any change in the status of any
Eligible Collateral Obligation to the Collateral Agent and, as a consequence
thereof, Collateral Obligations that were previously Eligible Collateral
Obligations on a prior Measurement Date may be excluded from the Aggregate
Eligible Collateral Obligation Amount on such Measurement Date and, to the
extent a new Approval Notice is provided by the Facility Agent, Collateral
Obligations that were previously excluded from the Aggregate Eligible Collateral
Obligation Amount may be included on such Measurement Date.

(f)        The Servicer may execute any of its duties under this Agreement and
the other Transaction Documents by or through its subsidiaries, affiliates,
agents or attorneys in fact; provided that, it shall remain liable for all such
duties as if it performed such duties itself.

Section 7.4        Representations and Warranties of the Servicer. The Servicer
represents, warrants and covenants as of the Effective Date and each Funding
Date as to itself:

(a)        Organization and Good Standing. It has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted;

(b)        Due Qualification. It is duly qualified to do business as a
corporation in good standing and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would have a Material
Adverse Effect;

(c)        Power and Authority. It has the power, authority and legal right to
execute and deliver this Agreement and the Transaction Documents to which it is
a party (in any capacity) and to perform its obligations hereunder and
thereunder; and the execution, delivery and performance of this Agreement and
the Transaction Documents to which it is a party (in any capacity) have been
duly authorized by the Servicer by all necessary corporate action;

(d)        Binding Obligations. This Agreement and the Transaction Documents to
which it is a party (in any capacity) have been duly executed and delivered by
the Servicer and, assuming due authorization, execution and delivery by each
other party hereto and thereto, constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as such enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing;

(e)        No Violation. The execution, delivery and performance of this
Agreement and the Transaction Documents to which it is a party (in any
capacity), the

 

-68-



--------------------------------------------------------------------------------

consummation of the transactions contemplated thereby and the fulfillment of the
terms thereof do not (A) conflict with, result in any breach of any of the terms
and provisions of, or constitute (with or without notice or lapse of time) a
default under, (1) its organizational documents, or (2) any material indenture,
agreement, mortgage, deed of trust or other instrument to which it is a party or
by which it or its properties are bound, (B) result in the creation or
imposition of any Adverse Claim upon any of its properties pursuant to the terms
of any such material indenture, agreement, mortgage, deed of trust or other
instrument (except as may be created pursuant to this Agreement or any other
Transaction Document), or (C) violate in any material respect any Applicable Law
except, in the case of this subclause (C), to the extent that such conflict or
violation would not reasonably be expected to have a Material Adverse Effect;

(f)        No Proceedings. There are no proceedings or investigations pending
or, to the best of the Servicer’s knowledge, threatened against it, before any
Official Body having jurisdiction over it or its properties (A) asserting the
invalidity of any of the Transaction Documents, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by the Transaction Documents or (C) seeking any determination or
ruling that would reasonably be expected to have a Material Adverse Effect;

(g)        No Consents. No consent, license, approval, authorization or order
of, or registration, declaration or filing with, any Official Body having
jurisdiction over it or any of its properties is required to be made in
connection with the execution, delivery or performance of this Agreement and the
Transaction Documents to which it is a party (in any capacity) or the
consummation of the transactions contemplated thereby, in each case other than
(A) consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings which have been obtained or made and continuation
statements and renewals in respect thereof and (B) where the lack of such
consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings would not have a Material Adverse Effect;

(h)        [Reserved];

(i)        Information True and Correct. All information (other than projections
and forward-looking information) heretofore furnished by or on behalf of the
Servicer in writing to any Lender, the Collateral Agent, any Agent or the
Facility Agent in connection with this Agreement or any transaction contemplated
hereby (including, without limitation, prior to the Effective Date) is (when
taken as a whole) true and correct in all material respects (or, in the case of
general economic data, industry information or information relating to third
parties, or if not prepared by or under the direction of the Servicer, true and
correct in all material respects to the knowledge of the Servicer after
reasonable inquiry) and does not and will not omit to state a material fact
necessary to make the statements contained therein (when taken as a whole) not
misleading (or, in the case of general economic data, industry information or
information relating to third parties, or if not prepared by or under the
direction of the Servicer, does not omit to state such a fact to the knowledge
of the Servicer after reasonable inquiry);

(j)        Financial Statements. The Servicer has delivered to each Lender
complete and correct copies of the unaudited consolidated financial statements
of the Servicer for the fiscal quarter most recently ended, in each case when
required to be delivered under Section 7.5(k). Such financial statements
(including the related notes) fairly present the

 

-69-



--------------------------------------------------------------------------------

financial condition of the Servicer as of the respective dates thereof and the
results of operations for the periods covered thereby, each in accordance with
GAAP. There has been no material adverse change in the business, operations,
financial condition, properties or assets of the Servicer since June 30, 2018;

(k)        Eligibility of Collateral Obligations. All Collateral Obligations
included as Eligible Collateral Obligations in the most recent calculation of
the Borrowing Base most recently required to be determined hereunder were
Eligible Collateral Obligations as of the date of such calculation;

(l)        Collections. The Servicer acknowledges that all Collections received
by it or its Affiliates (other than any Excluded Amount) are held and shall be
held in trust for the benefit of the Secured Parties until deposited into the
Collection Account;

(m)        Bulk Sales. The execution, delivery and performance of this Agreement
do not require compliance with any “bulk sales” act or similar law by the
Servicer;

(n)        Solvency. The Servicer is not the subject of any Insolvency Event.
The transactions under this Agreement and any other Transaction Document to
which the Servicer is a party do not and will not render the Servicer not
solvent;

(o)        Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or the other Transaction Documents (including,
without limitation, the use of the Proceeds from the pledge of the Collateral)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II;

(p)        No Injunctions. No injunction, writ, restraining order or other order
of any nature materially adversely affects the Servicer’s performance of its
obligations under this Agreement or any Transaction Document to which the
Servicer is a party;

(q)        [Reserved];

(r)        Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Facility Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; and

(s)        Selection Procedures. In selecting the Collateral Obligations
hereunder and for Affiliates of the Borrower, no selection procedures were
employed which are intended to be adverse to the interests of any Agent or
Lender.

Section 7.5        Covenants of the Servicer. Until the date on or after the
Facility Termination Date on which the Commitments have been terminated in full
and the Obligations

 

-70-



--------------------------------------------------------------------------------

(other than contingent Obligations for which no claim has been made) shall have
been repaid in full:

(a)        Compliance with Agreements and Applicable Laws. The Servicer shall
perform each of its obligations under this Agreement and the other Transaction
Documents and comply with all Applicable Laws, including those applicable to the
Collateral Obligations and all Collections thereof, except to the extent that
the failure to so comply would not reasonably be expected to have a Material
Adverse Effect.

(b)        Maintenance of Existence and Conduct of Business. The Servicer shall:
(i) do or cause to be done all things necessary to (A) preserve and keep in full
force and effect its existence as a corporation and its rights and franchises in
the jurisdiction of its formation and (B) qualify and remain qualified as a
foreign corporation in good standing and preserve its rights and franchises in
each jurisdiction in which the failure to so qualify and remain qualified and
preserve its rights and franchises would reasonably be expected to have a
Material Adverse Effect; (ii) continue to conduct its business substantially as
now conducted or as otherwise permitted hereunder or under its organizational
documents; and (iii) at all times maintain, preserve and protect all of its
licenses, permits, charters and registrations except where the failure to
maintain, preserve and protect such licenses, permits, charters and
registrations would not reasonably be expected to have a Material Adverse
Effect.

(c)        Books and Records. The Servicer shall keep proper books of record and
account in which full and correct entries shall be made of all financial
transactions and the assets and business of the Servicer in accordance with
GAAP, maintain and implement administrative and operating procedures, and keep
and maintain all documents, books, records and other information necessary or
reasonably advisable for the collection of all Collateral Obligations.

(d)        Payment, Performance and Discharge of Obligations. The Servicer shall
pay, perform and discharge or cause to be paid, performed and discharged
promptly all Charges payable by it except where the failure to so pay, discharge
or otherwise satisfy such obligation would not, individually or in the
aggregate, be expected to have a Material Adverse Effect.

(e)        ERISA. The Servicer shall give the Facility Agent, the Collateral
Agent and each Agent prompt written notice of any event that results in the
imposition of a Lien on the Collateral under Section 430 of the Code or
Section 303(k) or 4068 of ERISA. The Servicer shall not, and shall not cause or
permit any of its Affiliates to, cause or permit to occur an event that results
in the imposition of a Lien on the Collateral under Section 430 of the Code or
Section 303(k) or 4068 of ERISA.

(f)        Compliance with Collateral Obligations and Servicing Standard. The
Servicer shall, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under any Collateral Obligations (except, in the case of a successor Servicer,
such material provisions, covenants and other provisions shall only include
those provisions relating to the collection and servicing of the Collateral
Obligations to the extent such obligations are set forth in a document included
in the related Collateral Obligation File) and shall comply with the Servicing
Standard in all material respects with respect to all Collateral Obligations.

 

-71-



--------------------------------------------------------------------------------

(g)        Maintain Records of Collateral Obligations. The Servicer shall, at
its own cost and expense, maintain reasonably satisfactory and complete records
of the Collateral, including a record of all payments received and all credits
granted with respect to the Collateral and all other dealings with the
Collateral. The Servicer shall maintain its computer systems so that, from and
after the time of sale of any Collateral Obligation to the Borrower, the
Servicer’s master computer records (including any back-up archives) that refer
to such Collateral Obligation shall indicate the interest of the Borrower and
the Collateral Agent in such Collateral Obligation and that such Collateral
Obligation is owned by the Borrower and has been pledged to the Collateral Agent
for the benefit of the Secured Parties pursuant to this Agreement.

(h)        Liens. The Servicer shall not create, incur, assume or permit to
exist any Lien on or with respect to any of its rights under any of the
Transaction Documents, whether with respect to the Collateral Obligations or any
other Collateral other than Permitted Liens.

(i)        Mergers. The Servicer shall not directly or indirectly, by operation
of law or otherwise, merge with, consolidate with, acquire all or substantially
all of the assets or capital stock of, or otherwise combine with or acquire, any
Person, except that the Servicer shall be allowed to merge with any entity so
long as the Servicer remains the surviving corporation of such merger and such
merger does not result in a Change of Control without the consent of the
Facility Agent. The Servicer shall give prior written notice of any merger to
the Facility Agent, the Collateral Agent and each Agent.

(j)        Servicing Obligations. The Servicer will not (i) agree to any
amendment, waiver or other modification of any Transaction Document to which it
is a party and to which the Facility Agent is not a party without the prior
written consent of the Facility Agent, (ii) agree or permit the Borrower to
agree to a Material Modification with respect to any Collateral Obligation
without the prior written consent of the Facility Agent, (iii) interpose any
claims, offsets or defenses it may have as against the Borrower as a defense to
its performance of its obligations in favor of any Affected Person hereunder or
under any other Transaction Documents or (iv) change its fiscal year so that the
reports described in Section 7.5(k) would be delivered to the Facility Agent or
any Agent less frequently than every 12 months.

(k)        Financial Reports. The Servicer shall furnish, or cause to be
furnished, to the Facility Agent and each Agent:

(i)        as soon as available and in any event within 135 days after the end
of each fiscal year, a copy of the audited consolidated financial statements for
the prior year for the Servicer and the Equityholder and their respective
consolidated Subsidiaries, including the prior comparable period (if any) from
the preceding fiscal year and certified by Independent Accountants (the report
of which shall be unqualified), together with consolidating financial statements
for the Servicer or the Equityholder, as applicable, certified by an Executive
Officer of the Servicer or the Equityholder, as applicable, with appropriate
knowledge stating that the information set forth therein fairly presents the
financial condition of the Servicer or the Equityholder, as applicable, and its
respective consolidated Subsidiaries as of and for such fiscal year, with all
such financial statements being prepared in accordance with GAAP applied
consistently throughout the period involved (except for changes in the
application of GAAP approved by such accountants in accordance with GAAP and
disclosed therein); and

 

-72-



--------------------------------------------------------------------------------

(ii)        as soon as available and in any event within 60 days after the end
of each fiscal quarter of each fiscal year (other than the last fiscal quarter
of each fiscal year), an unaudited consolidated and consolidating balance sheet
of the Servicer and the Equityholder and their respective consolidated
Subsidiaries as of the end of such fiscal quarter and including the prior
comparable period (if any), and the unaudited consolidated and consolidating
statements of income, and of cash flow, of the Servicer and the Equityholder and
their respective consolidated Subsidiaries for such fiscal quarter and for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal quarter, certified by an Executive Officer of the Servicer or the
Equityholder, as applicable, identifying such documents as being the documents
described in this paragraph (ii) and stating that the information set forth
therein fairly presents the financial condition of the Servicer or the
Equityholder, as applicable, and its respective consolidated Subsidiaries as of
and for the periods then ended, subject to year-end adjustments and confirming
that the Servicer or the Equityholder, as applicable, is in compliance with all
financial covenants in the Transaction Documents (or, if the Servicer or the
Equityholder, as applicable, is not in compliance, specifying the nature and
status thereof).

(l)        Obligor Reports. The Servicer shall furnish to the Facility Agent,
the Collateral Agent and each Agent, with respect to each Obligor:

(i)        within 10 Business Days of the completion of the Servicer’s portfolio
review of such Obligor (which, for any individual Obligor, shall occur no less
frequently than quarterly) (A) any financial reporting packages with respect to
such Obligor and with respect to each Collateral Obligation for each Obligor
(including any attached or included information, statements and calculations)
received by the Borrower and/or the Servicer as of the date of the Servicer’s
most recent portfolio review and (B) the internal monitoring report prepared by
the Servicer with respect to each Obligor. In no case, however, shall the
Servicer be obligated hereunder to deliver such Obligor reports to the Facility
Agent and each Agent more than once per calendar month. Upon demand by the
Facility Agent or any Agent, the Servicer will provide such other information as
the Facility Agent or such Agent may reasonably request with respect to any
Collateral Obligation or Obligor (to the extent reasonably available to the
Servicer); and

(ii)        once per quarter, for each such Obligor for which the one-year
anniversary of the date on which the related Collateral Obligation was acquired
by the Borrower occurred in the previous quarter, updated Obligor Information .

(m)        Commingling. The Servicer shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections or other proceeds of any Collateral Obligations into the Collection
Account.

(n)        Notice of Agency Ratings. The Servicer shall promptly notify the
Facility Agent of any change of which the Servicer actually knows in the
calculation of the Agency Rating of any Collateral Obligation, including when
Moody’s RiskCalc is no longer used as the basis of such calculation.

(o)        [Reserved];

 

-73-



--------------------------------------------------------------------------------

(p)        Corporate Formalities. The Equityholder will adhere to the corporate
formalities of the Borrower in all transfers of assets and other transactions
between the Equityholder and the Borrower. In general, the Equityholder observes
the appropriate corporate formalities of the Borrower under Applicable Law.

Section 7.6        Servicing Fees; Payment of Certain Expenses by Servicer. On
each Distribution Date, to the extent not waived, the Servicer shall be entitled
to receive out of the Collection Account the Servicing Fees for the related
Collection Period pursuant to Section 8.3(a). The Servicer shall not be
permitted to defer payment of any accrued but unpaid Servicing Fees. The
Servicer shall be reimbursed for all expenses pursuant to Section 8.3, subject
to the limitations therein.

Section 7.7        Collateral Reporting. The Servicer shall cooperate with the
Collateral Agent in the performance of the Collateral Agent’s duties under
Section 11.3. Without limiting the generality of the foregoing, the Servicer
shall supply in a timely fashion any information maintained by it that the
Collateral Agent may from time to time reasonably request with respect to the
Collateral Obligations and reasonably necessary to complete the reports and
certificates required to be prepared by the Collateral Agent hereunder or
required to permit the Collateral Agent to perform its obligations hereunder.

Section 7.8        Notices. The Servicer shall deliver to the Facility Agent,
each Agent and the Collateral Agent, promptly (but in no event later than
(a) three (3) Business Days with respect to any Unmatured Servicer Default,
Unmatured Event of Default, Servicer Default or Event of Default and (b) five
(5) Business Days with respect to any Revaluation Event or Material
Modification) after any of its Responsible Officers having obtained actual
knowledge thereof, notice of any Unmatured Servicer Default, Unmatured Event of
Default, Servicer Default, Event of Default, Revaluation Event or Material
Modification which was not previously approved by the Facility Agent.

Section 7.9        Procedural Review of Collateral Obligations; Access to
Servicer and Servicer’s Records. (a) The Servicer shall, at the Borrower’s
expense, retain Protiviti, Inc. (or another nationally recognized audit firm
acceptable to the Facility Agent in its sole discretion) to conduct and complete
a procedural review of the Collateral Obligations in compliance with the
standards set forth on Exhibit B hereto once annually at the request of the
Facility Agent. The Servicer shall promptly forward the results of such audit to
the Facility Agent and, upon request, the Servicer shall forward a copy of such
audit to each Agent that has previously executed a release letter acceptable to
Protiviti or such other nationally recognized audit firm.

(b)        Each of the Borrower and the Servicer shall permit representatives of
the Facility Agent at any time and from time to time as the Facility Agent shall
reasonably request (a) to inspect and make copies of and abstracts from its
records relating to the Collateral Obligations, and (b) to visit its properties
in connection with the collection, processing or servicing of the Collateral
Obligations for the purpose of examining such records, and to discuss matters
relating to the Collateral Obligations or such Person’s performance under this
Agreement and the other Transaction Documents with any officer or employee or
auditor (if any) of such Person having knowledge of such matters. Each of the
Borrower and the Servicer agrees to render to the Facility Agent such clerical
and other assistance as may be reasonably

 

-74-



--------------------------------------------------------------------------------

requested with regard to the foregoing; provided, that such assistance shall not
interfere in any material respect with the Servicer’s business and operations.
So long as no Unmatured Event of Default, Event of Default, Unmatured Servicer
Default or Servicer Default has occurred and is continuing, such visits and
inspections shall occur only (i) upon five Business Days’ prior written notice,
(ii) during normal business hours and (iii) no more than once in any calendar
year. During the existence of an Unmatured Event of Default, an Event of
Default, an Unmatured Servicer Default or a Servicer Default, there shall be no
limit on the timing or number of such inspections and no prior notice will be
required before any inspection, but such inspection must occur at reasonable
times and for a reasonable cost.

(c)        The Borrower and the Servicer, as applicable, shall provide to the
Facility Agent access to the Collateral Obligations and all other documents
regarding the Collateral Obligations included as part of the Collateral and the
Related Security in each case, in its possession, in such cases where the
Facility Agent is required in connection with the enforcement of the rights or
interests of the Lenders, or by applicable statutes or regulations, to review
such documentation, such access being afforded without charge but only (i) upon
two Business Days’ prior written notice (so long as no Unmatured Event of
Default, Event of Default or Servicer Default has occurred and is continuing),
(ii) during normal business hours and (iii) up to once per calendar year (so
long as no Unmatured Event of Default, Event of Default or Servicer Default has
occurred and is continuing). From and after the Effective Date and periodically
thereafter at the reasonable discretion of the Facility Agent, the Facility
Agent may review the Borrower’s and the Servicer’s collection and administration
of the Collateral Obligations in order to assess compliance by the Servicer with
the Servicer’s written policies and procedures, as well as this Agreement and
may, no more than once in any calendar year, conduct an audit of the Collateral
Obligations and Records in conjunction with such review, subject to the limits
set forth in Section 7.9(e). In connection with the foregoing, the Facility
Agent shall use commercially reasonable efforts to comply with any applicable
confidentiality provisions of any relevant Underlying Instrument.

(d)        Nothing in this Section 7.9 shall derogate from the obligation of the
Borrower and the Servicer to observe any Applicable Law prohibiting disclosure
of information regarding the Obligors, and the failure of the Servicer to
provide access as a result of such obligation shall not constitute a breach of
this Section 7.9.

(e)        The Servicer shall bear the costs and expenses of all audits and
inspections permitted by this Section 7.9 as well as Section 18.6.

Section 7.10      Optional Sales. (a) The Borrower shall have the right to sell
all or a portion of the Collateral Obligations (each, an “Optional Sale”),
subject to the following terms and conditions:

(i)        immediately after giving effect to such Optional Sale:

(A)      each Collateral Quality Test is satisfied (or, (1) if (x) any
Collateral Quality Test (other than the Minimum Diversity Test) is not satisfied
it is maintained or improved and (y) the Minimum Diversity Test is satisfied, or
(2) the Facility Agent shall have consented to such sale, in its sole
discretion);

 

-75-



--------------------------------------------------------------------------------

(B)        the Minimum Equity Test is satisfied;

(C)        the Borrowing Base is greater than or equal to the Advances
outstanding; and

(D)        no Event of Default, Unmatured Event of Default, Unmatured Servicer
Default or Servicer Default shall have occurred and be continuing;

provided, notwithstanding clause (A) through (C) above, so long as the Minimum
Diversity Test is satisfied immediately after giving effect to such sale, the
Borrower may at any time make solely during the Revolving Period, any Optional
Sale of any Collateral Obligation if the sale price is equal to or greater than
an amount equal to the Advance Rate multiplied by the greater of par and the
related Purchase Price (expressed in Dollars) of such Collateral Obligation;
provided, further, clause (D) shall not apply to any Optional Sale of assets
during an Unmatured Event of Default so long as (x) the sale price of such
assets is equal to the fair market value thereof, (y) the proceeds of such sale
are sufficient to cure such Unmatured Event of Default and (z) no more than
three (3) such sales occur in any calendar year.

(ii)        No later than the trade date of any Optional Sale, the Servicer, on
behalf of the Borrower, shall give the Facility Agent, the Collateral Custodian
and the Collateral Agent written notice (which may be via email to the Facility
Agent, the Collateral Custodian and the Collateral Agent) of such Optional Sale,
which notice shall identify the related Collateral subject to such Optional Sale
and the expected proceeds from such Optional Sale and include (x) a written
representation from the Servicer that, immediately after giving effect to such
Optional Sale, the Minimum Equity Test is satisfied and the Borrowing Base is
greater than or equal to the Advances outstanding and (y) a written calculation
of the Diversity Score immediately after giving effect to such Optional Sale;

(iii)        such Optional Sale shall be made by the Servicer, on behalf of the
Borrower (A) in accordance with the Servicing Standard, (B) reflecting arm’s
length market terms and (C) in a transaction in which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party (other than those which are customarily made or
provided in connection with the sale of assets of such type);

(iv)        if such Optional Sale is to an Affiliate of the Borrower or the
Servicer, the Facility Agent has given its prior written consent; provided that,
the aggregate Principal Balance of all Collateral Obligations sold pursuant to
Optional Sales to the Equityholder from and after the Effective Date shall not
exceed 20% of the highest Facility Amount in effect during the Revolving Period;
and

(v)        on the date of such Optional Sale, all proceeds from such Optional
Sale will be deposited directly into the Collection Account.

(b)        In connection with any Optional Sale, following deposit of all
proceeds from such Optional Sale into the Collection Account, the Collateral
Agent shall be deemed to release and transfer to the Borrower without recourse,
representation or warranty all of the right, title and interest of the
Collateral Agent for the benefit of the Secured Parties in, to and under

 

-76-



--------------------------------------------------------------------------------

such Collateral Obligation(s) and related Collateral subject to such Optional
Sale and such portion of the Collateral so transferred shall be released from
the Lien of this Agreement.

(c)        The Borrower hereby agrees to pay the reasonable and documented
outside counsel legal fees and out-of-pocket expenses of the Facility Agent, the
Collateral Agent, the Collateral Custodian, each Agent and each Lender in
connection with any Optional Sale (including, but not limited to, expenses
incurred in connection with the release of the Lien of the Collateral Agent, on
behalf of the Secured Parties, in the Collateral in connection with such
Optional Sale).

(d)        In connection with any Optional Sale, the Collateral Agent shall, at
the sole expense of the Borrower, execute such instruments of release with
respect to the portion of the Collateral subject to such Optional Sale to the
Borrower, in recordable form if necessary, as the Borrower may reasonably
request.

Section 7.11    Repurchase or Substitution of Warranty Collateral Obligations.
(a) In the event of a breach of Section 9.5, Section 9.13 or Section 9.26 or of
a material breach of any other representation, warranty, undertaking or covenant
set forth in Sections 7.14(k), 9.14, 9.15, 9.16, 9.17, 9.23, 9.25, 10.21, 10.23,
18.3 or 18.5(b) with respect to a Collateral Obligation that exists as of the
Cut-Off Date (or the Related Security and other related collateral constituting
part of the Collateral related to such Collateral Obligation) (each such
Collateral Obligation, a “Warranty Collateral Obligation”), no later than
30 days after the earlier of (x) knowledge of such breach on the part of a
Responsible Officer of the Equityholder or the Servicer and (y) receipt by the
Equityholder or the Servicer of written notice thereof given by the Facility
Agent (with a copy to the Collateral Agent and each Agent), the Borrower shall
either (a) repay Advances outstanding in an amount equal to the aggregate
Repurchase Amount of such Warranty Collateral Obligation(s) to which such breach
relates on the terms and conditions set forth below or (b) substitute for such
Warranty Collateral Obligation one or more Eligible Collateral Obligations with
an aggregate Collateral Obligation Amount at least equal to the Repurchase
Amount of the Warranty Collateral Obligation(s) being replaced; provided, that
no such repayment or substitution shall be required to be made with respect to
any Warranty Collateral Obligation (and such Collateral Obligation shall cease
to be a Warranty Collateral Obligation) if, on or before the expiration of such
30 day period, the representations and warranties in Article IX with respect to
such Warranty Collateral Obligation shall be made true and correct in all
material respects (or if such representation and warranty is already qualified
by the words “material”, “materially” or “Material Adverse Effect”, then such
representation and warranty shall be true and correct in all respects) with
respect to such Warranty Collateral Obligation as if such Warranty Collateral
Obligation had become part of the Collateral on such day or if (during the
Revolving Period only) the Advances outstanding do not exceed the Borrowing
Base. For the avoidance of doubt, any breach of a representation or warranty set
forth in the first sentence of this Section 7.11 caused solely by a failure with
respect to one or more Collateral Obligations shall not constitute an Event of
Default if the Servicer otherwise complies with this Section 7.11 with respect
to each such Collateral Obligation.

Section 7.12    Servicing of REO Assets. (a) If, in the reasonable business
judgment of the Servicer, it becomes necessary to convert any Collateral
Obligation that is secured by real property into an REO Asset, the Servicer
shall first cause the Borrower to transfer and assign such Collateral Obligation
(or the portion thereof owned by the Borrower) to a special purpose vehicle

 

-77-



--------------------------------------------------------------------------------

(the “REO Asset Owner”) using a contribution agreement reasonably acceptable to
the Facility Agent. All equity interests of the REO Asset Owner acquired by the
Borrower shall immediately become a part of the Collateral and be subject to the
grant of a security interest under Section 12.1 and shall be promptly delivered
to the Collateral Agent, each undated and duly indorsed in blank. The REO Asset
Owner shall be formed and operated pursuant to organizational documents
reasonably acceptable to the Facility Agent. After execution thereof, the
Servicer shall prevent the REO Asset Owner from agreeing to any amendment or
other modification of the REO Asset Owner’s organizational documents which would
be materially adverse to the interests of the Secured Parties under this
Agreement without first obtaining the written consent of the Facility Agent. The
Servicer shall cause each REO Asset to be serviced (i) in accordance with
Applicable Laws, (ii) with reasonable care and diligence and (iii) in accordance
with the applicable REO Asset Owner’s operating agreement (collectively, the
“REO Servicing Standard”). The Servicer will cause all “Distributable Cash” (or
comparable definition set forth in the REO Asset Owner’s organization documents)
to be deposited into the Collection Account within five (5) Business Days of
receipt thereof.

(b)        In the event that title to any Related Property is acquired on behalf
of the REO Asset Owner for the benefit of its members in foreclosure, by deed in
lieu of foreclosure or upon abandonment or reclamation from bankruptcy, the deed
or certificate of sale shall be taken in the name of a REO Asset Owner. The
Servicer shall cause the REO Asset Owner to manage, conserve, protect and
operate each REO Asset for its members solely for the purpose of its prompt
disposition and sale.

(c)        Notwithstanding any provision to the contrary contained in this
Agreement, the Servicer shall not (and shall not permit the REO Asset Owner to)
obtain title to any Related Property as a result of or in lieu of foreclosure or
otherwise, obtain title to any direct or indirect partnership interest in any
Obligor pledged pursuant to a pledge agreement and thereby be the beneficial
owner of Related Property, have a receiver of rents appointed with respect to,
and shall not otherwise acquire possession of, or take any other action with
respect to, any Related Property if, as a result of any such action, the REO
Asset Owner would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of, such Related
Property within the meaning of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, or any
comparable state or local Environmental Law, unless the Servicer has previously
determined in accordance with the REO Servicing Standard, based on an updated
Phase I environmental assessment report generally prepared in accordance with
the ASTM Phase I Environmental Site Assessment Standard E 1527-05, as may be
amended or, with respect to residential property, a property inspection and
title report, that:

(i)        such Related Property is in compliance in all material respects with
applicable Environmental Laws, and

(ii)        there are no circumstances present at such Related Property relating
to the use, management or disposal of any Hazardous Materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
reasonably be expected to be required by the owner, occupier or operator of the
Related Property under applicable federal, state or local law or regulation.

 

-78-



--------------------------------------------------------------------------------

(d)        In the event that the Phase I or other environmental assessment first
obtained by the Servicer with respect to Related Property indicates that such
Related Property may not be in compliance with applicable Environmental Laws or
that Hazardous Materials may be present but does not definitively establish such
fact, the Servicer shall cause the Borrower to immediately sell the related
Collateral Obligation in accordance with Section 7.10 to the extent permitted
thereunder.

ARTICLE VIII

ACCOUNTS; PAYMENTS

Section 8.1        Accounts. (a) Within two Business Days following the
Effective Date, the Servicer shall establish each Account in the name of the
Borrower and each Account shall be a segregated, non-interest bearing trust
account established with the Securities Intermediary, who shall forward funds
from the Collection Account to the Collateral Agent upon its request for
application by the Collateral Agent pursuant to Section 8.3 and the applicable
Monthly Report. If at any time a Responsible Officer of the Collateral Agent
obtains actual knowledge that any Account ceases to be an Eligible Account (with
notice to the Servicer, each Agent and the Facility Agent), then the Servicer
shall transfer such account to another institution such that such account shall
meet the requirements of an Eligible Account.

Except as set forth below, amounts on deposit in the Unfunded Exposure Account
may be withdrawn by the Borrower or the Servicer (i) to fund any draw requests
of the relevant Obligors under any Variable Funding Asset included in the
Collateral as of such date, or (ii) to make a deposit into the Collection
Account as Principal Collections if, after giving effect to such withdrawal, the
aggregate amount on deposit in the Unfunded Exposure Account plus, solely during
the Revolving Period, the undrawn portion of the Commitments available to be
drawn hereunder, is equal to or greater than the Aggregate Unfunded Amount.

Following the Facility Termination Date, any draw request made by an Obligor
under a Variable Funding Asset included in the Collateral as of such date, along
with wiring instructions for the applicable Obligor, shall be forwarded by the
Servicer to the Collateral Agent (with a copy to the Facility Agent and each
Agent) along with an instruction to the Collateral Agent to withdraw the
applicable amount from the Unfunded Exposure Account and a certification that
the conditions to fund such draw are satisfied, and the Collateral Agent shall
fund such draw request in accordance with such instructions from the Servicer.

Following the end of the Revolving Period, if the Borrower shall receive any
Principal Collections from an Obligor with respect to a Variable Funding Asset
included in the Collateral as of such date and, as of the date of such receipt
(and after taking into account such repayment), the aggregate amount on deposit
in the Unfunded Exposure Account is less than the Aggregate Unfunded Amount (the
amount of such shortfall, in each case, the “Unfunded Exposure Shortfall”), the
Servicer shall direct the Collateral Agent to and the Collateral Agent shall
deposit into the Unfunded Exposure Account an amount of such Principal
Collections equal to the lesser of (a) the aggregate amount of such Principal
Collections and (b) the Unfunded Exposure Shortfall.

 

-79-



--------------------------------------------------------------------------------

(b)        All amounts held in any Account shall, to the extent permitted by
Applicable Laws, be invested by the Collateral Agent, as directed by the
Servicer in writing (or, if the Servicer fails to provide such direction, such
amounts shall remain uninvested), in Permitted Investments that mature (i) with
respect to the Collection Account, not later than one Business Day prior to the
Distribution Date for the Collection Period to which such amounts relate and
(ii) with respect to the Unfunded Exposure Account, on the immediately following
Business Day. Any such written direction shall certify that any such investment
is authorized by this Section 8.1. Investments in Permitted Investments shall be
made in the name of the Collateral Agent on behalf of the Secured Parties, and,
except as specifically required below, such investments shall not be sold or
disposed of prior to their maturity. If any amounts are needed for disbursement
from the Collection Account and sufficient uninvested funds are not available
therein to make such disbursement, the Collateral Agent shall cause to be sold
or otherwise converted to cash a sufficient amount of the investments in such
account to make such disbursement in accordance with and upon the written
direction of the Servicer or, if the Servicer shall fail to give such direction,
the Facility Agent. The Collateral Agent shall, upon written request, provide
the Facility Agent with all information in its possession regarding transfer
into and out of the Collection Account (including, but not limited to, the
identity of the counterparty making or receiving such transfer). In no event
shall the Collateral Agent be liable for the selection of any investments or any
losses in connection therewith, or for any failure of the Servicer or the
Facility Agent, as applicable, to timely provide investment instructions or
disposition instructions, as applicable, to the Securities Intermediary. The
Collateral Agent or the Collateral Custodian and their respective Affiliates
shall be permitted to receive additional compensation that could be deemed to be
in the Collateral Agent’s or the Collateral Custodian’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or sub-custodian with respect to certain of the Permitted
Investments, (ii) using affiliates to effect transactions in certain Permitted
Investments, and (iii) effecting transactions in certain investments. Such
compensation shall not be considered an amount that is reimbursable or payable
pursuant to this Agreement.

(c)        Neither the Borrower nor the Servicer shall have any rights of
direction or withdrawal, with respect to amounts held in any Account, except to
the extent explicitly set forth herein (including the withdrawal rights for the
Unfunded Exposure Account set forth in Section 8.1(a)).

Subject to the other provisions hereof, the Collateral Agent shall have sole
Control (within the meaning of the UCC) over each Account and each such
investment and the income thereon, and any certificate or other instrument
evidencing any such investment, if any, shall be delivered to the Collateral
Agent or its agent, together with each document of transfer, if any, necessary
to transfer title to such investment to the Collateral Agent in a manner that
complies with this Section 8.1. All interest, dividends, gains upon sale and
other income from, or earnings on, investments of funds in the Accounts shall be
deposited or transferred to the Collection Account and distributed pursuant to
Section 8.3(a).

(d)        The Equityholder may, from time to time in its sole discretion
(x) deposit amounts into the Principal Collection Account or the Unfunded
Exposure Account and/or (y) transfer Eligible Collateral Obligations as equity
contributions to the Borrower. All such

 

-80-



--------------------------------------------------------------------------------

amounts will be included in each applicable compliance calculation under this
Agreement, including, without limitation, calculation of the Borrowing Base and
the Minimum Equity Test.

(e)        For all U.S. federal income tax reporting purposes, all income earned
on the funds invested and allocable to the Accounts is legally owned by the
Borrower (and beneficially owned by the Borrower). The Borrower is required to
provide to Wells Fargo Bank, National Association, in its capacity as Collateral
Custodian (i) an IRS Form W-8 no later than the Effective Date, and (ii) any
additional IRS forms (or updated versions of any previously submitted IRS forms)
or other documentation at such time or times required by Applicable Law or upon
the reasonable request of the Collateral Custodian as may be necessary (a) to
reduce or eliminate the imposition of U.S. withholding taxes and (b) to permit
the Collateral Custodian to fulfill its tax reporting obligations under
Applicable Law with respect to the Accounts or any amounts paid to the Borrower.
The Borrower is further required to report to the Collateral Custodian any
change in the legal or beneficial ownership of the income allocable to the
Accounts. Wells Fargo Bank, National Association, both in its individual
capacity and in its capacity as Collateral Custodian, shall have no liability to
the Borrower or any other person in connection with any tax withholding amounts
paid, or retained for payment, to a governmental authority from the Accounts
arising from the Borrower’s failure to timely provide an accurate, correct and
complete IRS Form W-8 or such other documentation contemplated under this
paragraph. For the avoidance of doubt, no funds shall be invested with respect
to such Accounts absent the Collateral Custodian having first received
(x) instructions with respect to the investment of such funds, and (y) the forms
and other documentation required by this paragraph.

Section 8.2        Excluded Amounts. The Servicer may direct the Collateral
Agent and the Securities Intermediary to withdraw from the applicable Account
and pay to the Person entitled thereto any amounts credited thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Facility Agent and the Collateral Agent a report setting forth
the calculation of such Excluded Amounts in form and substance reasonably
satisfactory to the Facility Agent, which report shall include a brief
description of the facts and circumstances supporting such request and designate
a date for the payment of such reimbursement, which date shall not be earlier
than two (2) Business Days following delivery of such notice.

Section 8.3        Distributions, Reinvestment and Dividends. (a) On each
Distribution Date (other than a date upon which the CLO Takeout occurs), the
Collateral Agent shall distribute from the Interest Collection Account, in
accordance with the applicable Monthly Report prepared by the Collateral Agent
and approved by the Facility Agent pursuant to Section 8.5, the Amount Available
for such Distribution Date in the following order of priority:

(i)        FIRST, to the payment of taxes and governmental fees owing by the
Borrower, if any, which expenses shall not exceed $25,000 on any Distribution
Date;

(ii)        SECOND, (1) to the Collateral Agent and the Collateral Custodian,
any accrued and unpaid Collateral Agent Fees and Expenses and Collateral
Custodian Fees and Expenses for the related Collection Period, which expenses
shall not exceed the amount of the Capped Fees/Expenses, (2) to the Cayman
Administrator, any accrued and unpaid fees and expenses and (3) to the Servicer,
any accrued and unpaid Servicer Expenses, which amounts

 

-81-



--------------------------------------------------------------------------------

payable pursuant to clauses (2) and (3) collectively shall not exceed $30,000 on
any Distribution Date;

(iii)        THIRD, pro rata, based on the amounts owed to such Persons under
this Section 8.3(a)(iii), (A) to the Agents on behalf of their respective
Lenders, an amount equal to the Yield on the Advances accrued during the Accrual
Period with respect to such Distribution Date (and any Yield with respect to any
prior Accrual Period to the extent not paid on a prior Distribution Date),
(B) to the Facility Agent and the Agents on behalf of their respective Lenders,
all accrued and unpaid Fees due to the Lenders, the Agents and the Facility
Agent and (C) to the Hedge Counterparties, any amounts owed for the current and
prior Distribution Dates to the Hedge Counterparties under Hedging Agreements
(other than Hedge Breakage Costs), together with interest accrued thereon;

(iv)        FOURTH, to the extent not waived or deferred by the Servicer, to the
Servicer, any accrued and unpaid Senior Servicing Fee for the related Collection
Period;

(v)        FIFTH, to the Agents on behalf of their respective Lenders pro rata
in accordance with the outstanding Advances, (1) in the amount necessary to
reduce the Advances outstanding to an amount not to exceed any Borrowing Base
and (2) if either the Minimum Diversity Test or the Minimum Equity Test is not
satisfied on such Distribution Date, in the amount necessary to reduce the
Advances outstanding to zero;

(vi)        SIXTH, after the end of the Revolving Period, (1) if no Revaluation
Diversion Event has occurred, the Diversity Score is greater than 10 and no
Unmatured Event of Default or an Event of Default has occurred and is
continuing, to the Borrower, otherwise (2) to the Agents on behalf of their
respective Lenders pro rata to repay the Advances outstanding in the amount
necessary to reduce the Advances outstanding to zero;

(vii)        SEVENTH, pro rata based on amounts owed to such Persons under this
Section 8.3(a)(vii), to the Hedge Counterparties, any unpaid Hedge Breakage
Costs, together with interest accrued thereon;

(viii)        EIGHTH, to any Affected Persons, any Increased Costs then due and
owing;

(ix)        NINTH, to the extent not previously paid pursuant to
Section 8.3(a)(i) above, to the payment of taxes and governmental fees owing by
the Borrower, if any;

(x)        TENTH, to the extent not previously paid by or on behalf of the
Borrower, to each Indemnified Party, any Indemnified Amounts then due and owing
to each such Indemnified Party;

(xi)        ELEVENTH, to the extent not previously paid pursuant to
Section 8.3(a)(ii) above, to the Collateral Agent and the Collateral Custodian,
any Collateral Agent Fees and Expenses and Collateral Custodian Fees and
Expenses due to the Collateral Agent and the Collateral Custodian;

 

-82-



--------------------------------------------------------------------------------

(xii)        TWELFTH, to the extent not waived or deferred by the Servicer, to
the Servicer, any accrued and unpaid Subordinated Servicing Fee for the related
Collection Period;

(xiii)        THIRTEENTH, to pay any other amounts due from the Borrower under
this Agreement and the other Transaction Documents and not previously paid
pursuant to this Section 8.3(a);

(xiv)        FOURTEENTH, during the Revolving Period if an Unmatured Event of
Default or an Event of Default has not occurred and is continuing and at the
election of the Servicer, to be deposited in the Principal Collection Account as
Principal Collections;

(xv)        FIFTEENTH, (1) if an Unmatured Event of Default or an Event of
Default has occurred and is continuing, to remain in the Collection Account as
Interest Collections, otherwise (2) the remaining Amount Available, to the
Equityholder in accordance with the Preference Share Purchase Agreement.

(b)        On each Distribution Date (other than a date upon which the CLO
Takeout occurs), the Collateral Agent shall distribute from the Principal
Collection Account, in accordance with the applicable Monthly Report prepared by
the Collateral Agent and approved by the Facility Agent pursuant to Section 8.5,
the Amount Available for such Distribution Date in the following order of
priority:

(i)        FIRST, to pay, in accordance with Section 8.3(a) above, the amounts
referred to in clauses (i) through (iv) above;

(ii)        SECOND, after the end of the Revolving Period, to the Agents on
behalf of their respective Lenders pro rata to repay the Advances outstanding;

(iii)        THIRD, to pay, in accordance with Section 8.3(a) above, the amounts
referred to in clauses (vi) through (xii) above;

(iv)        FOURTH, during the Revolving Period, to remain in the Principal
Collection Account as Principal Collections; and

(v)        FIFTH, after the end of the Revolving Period, the remaining Amount
Available, to the Equityholder in accordance with the Preference Share Purchase
Agreement.

(c)        During the Revolving Period, the Borrower may withdraw from the
Collection Account any Principal Collections and apply such Principal
Collections to (A) prepay the Advances outstanding in accordance with
Section 2.4 or (B) acquire additional Collateral Obligations (each such
reinvestment of Principal Collections, a “Reinvestment”), subject to the
following conditions:

(i)        the Borrower shall have given written notice to the Collateral Agent,
each Agent and the Facility Agent of the proposed Reinvestment at or prior to
12:00 p.m., New York City time, on the date of such Reinvestment (the
“Reinvestment Date”). Such notice (the “Reinvestment Request”) shall be in the
form of Exhibit C-2 and shall include (among other things)

 

-83-



--------------------------------------------------------------------------------

the proposed Reinvestment Date, the amount of such proposed Reinvestment and a
Schedule of Collateral Obligations setting forth the information required
therein with respect to the Collateral Obligations to be acquired by the
Borrower on the Reinvestment Date (if applicable);

(ii)        each condition precedent set forth in Section 6.2 shall be
satisfied;

(iii)        upon the written request of the Borrower (or the Servicer on the
Borrower’s behalf) delivered to the Collateral Agent no later than 12:00 p.m.
(or 12:30 p.m. if the applicable Reinvestment Request is submitted after 11:00
a.m. on such Business Day) New York City time on the applicable Reinvestment
Date, the Collateral Agent shall have provided to the Facility Agent and each
Agent by facsimile or e-mail (to be received no later than 1:30 p.m. New York
City time on that same day) a statement reflecting the total amount on deposit
on such day in the Collection Account; and

(iv)        any Reinvestment Request given by the Borrower pursuant to this
Section 8.3(c), shall be irrevocable and binding on the Borrower.

(d)        Notwithstanding the above, with respect to the Distribution Date
occurring on the date of the CLO Takeout, all Interest Collections and Principal
Collections in the Collection Account will be distributed by the Collateral
Agent in accordance with the flow-of-funds memo agreed to between the Facility
Agent, the Equityholder and the Servicer (a copy of which will be provided to
the Collateral Agent) and, in the event of any conflict between such
flow-of-funds memo and any provision of this Agreement, such flow-of-funds memo
will control.

(e)        Notwithstanding the foregoing, if the CLO Takeout does not occur by
reason of an Event of Default, then Borrower shall pay as administrative
expenses the costs of setting up this facility, the Transaction Documents and
related documentation.

Subject to the Collateral Agent’s receipt of an Officer’s Certificate of the
Servicer as to the satisfaction of the conditions precedent set forth in
Section 6.2 and this Section 8.3, the Collateral Agent will release funds from
the Collection Account to the Borrower in an amount not to exceed the lesser of
(A) the amount requested by the Borrower and (B) the amount of Collections on
deposit in the Collection Account.

Section 8.4        Fees. The Borrower shall pay the Undrawn Fee, the Structuring
Fee and any other fees (collectively, “Fees”) in the amounts and on the dates
set forth herein or in one or more fee letter agreements, dated on or after the
date hereof, signed by the Borrower, the Facility Agent and/or any applicable
Lender Group (as any such fee letter agreement may be amended, restated,
supplemented or otherwise modified from time to time, a “Fee Letter”).

Section 8.5        Monthly Report. The Collateral Agent shall prepare (based on
information provided to it by the Servicer, the Facility Agent, the Agents and
the Lenders as set forth herein) a Monthly Report in the form of Exhibit D
determined as of the close of business on each Determination Date and make
available such Monthly Report to the Facility Agent, each Agent the Borrower and
the Servicer on each Reporting Date starting with the Reporting Date in October
2018. If any party receiving any Monthly Report disagrees with any items of such
report, it shall contact the Collateral Agent and notify it of such disputed
item and provide reasonably sufficient

 

-84-



--------------------------------------------------------------------------------

information to correct such item, with (if other than the Facility Agent) a copy
of such notice and information to the Facility Agent, each Agent and the
Servicer. If the Collateral Agent agrees with any such correction and unless the
Collateral Agent is otherwise timely directed by the Facility Agent, the
Collateral Agent shall distribute a revised Monthly Report on the Business Day
after it receives such information. If the Collateral Agent does not agree with
any such correction or it is directed by the Facility Agent that the Collateral
Agent should not make such correction, the Collateral Agent shall (within one
Business Day) contact the Facility Agent and request instructions on how to
proceed. The Facility Agent’s reasonable determination with regard to any
disputed item in the Monthly Report shall be final.

The Servicer shall reasonably cooperate with the Collateral Agent in connection
with the preparation of the Monthly Reports and any supplement thereto. Without
limiting the generality of the foregoing, the Servicer shall supply any
information maintained by it that the Collateral Agent may from time to time
reasonably request with respect to the Collateral and reasonably needs to
complete the reports, calculations and certificates required to be prepared by
the Collateral Agent hereunder or required to permit the Collateral Agent to
perform its obligations hereunder. Without limiting the generality of the
foregoing, in connection with the preparation of a Monthly Report, (i) the
Servicer shall be responsible for providing the Collateral Agent the information
required for parts (a) through (c) of Exhibit D for such Monthly Report and
(ii) the Facility Agent and the Agents shall be responsible for providing to the
Collateral Agent the information required by Section 3.4 for part (d) of Exhibit
D for such Monthly Report on which the Collateral Agent may conclusively rely.
The Servicer and the Facility Agent shall review and verify the contents of the
aforesaid reports (including the Monthly Report), instructions, statements and
certificates. Upon receipt of approval from the Servicer and the Facility Agent,
the Collateral Agent shall send such reports, instructions, statements and
certificates to the Borrower and the Servicer for execution.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Facility Agent, the Agents and the Lenders as to
itself, as of the Effective Date and each Funding Date, as follows:

Section 9.1        Organization and Good Standing. It has been duly incorporated
and is validly existing under the laws of the jurisdiction of its incorporation,
with power and authority to own its properties and to conduct its business as
such properties are currently owned and such business is currently conducted. It
had at all relevant times and now has, power, authority and legal right (x) to
acquire and own the Collateral Obligations and the Related Security, and to
grant to the Collateral Agent a security interest in the Collateral Obligations
and the Related Security and the other Collateral and (y) to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party.

Section 9.2        Due Qualification. It is duly qualified to do business and
has obtained all necessary licenses and approvals and made all necessary filings
and registrations in all

 

-85-



--------------------------------------------------------------------------------

jurisdictions, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

Section 9.3        Power and Authority. It has the power, authority and legal
right to execute and deliver this Agreement and the other Transaction Documents
to which it is a party and to perform its obligations hereunder and thereunder;
has full power, authority and legal right to grant to the Collateral Agent, for
the benefit of the Secured Parties, a valid and enforceable security interest in
the Collateral Obligations and the other Collateral and has duly authorized such
grant by all necessary action.

Section 9.4        Binding Obligations. This Agreement and the Transaction
Documents to which it is a party have been duly executed and delivered by the
Borrower and are enforceable against the Borrower in accordance with their
respective terms, except as such enforceability may be limited by
(A) bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing.

Section 9.5        Security Interest. This Agreement creates a valid and
continuing Lien on the Collateral in favor of the Collateral Agent, on behalf of
the Secured Parties, which security interest is validly perfected under Article
9 of the UCC, and is enforceable as such against creditors of and purchasers
from the Borrower; the Collateral is comprised of Instruments, Security
Entitlements, General Intangibles, Certificated Securities, Uncertificated
Securities, Securities Accounts, Investment Property and Proceeds and such other
categories of collateral under the applicable UCC as to which the Borrower has
complied with its obligations as set forth herein; with respect to Collateral
that constitute Security Entitlements (a) all of such Security Entitlements have
been credited to the Accounts and the Securities Intermediary has agreed to
treat all assets credited to the Accounts as Financial Assets, (b) the Borrower
has taken all steps necessary to enable the Collateral Agent to obtain Control
with respect to the Accounts and (c) the Accounts are not in the name of any
Person other than the Borrower, subject to the Lien of the Collateral Agent for
the benefit of the Secured Parties; the Borrower has not instructed the
Securities Intermediary to comply with the entitlement order of any Person other
than the Collateral Agent; provided that, until the Collateral Agent delivers a
Notice of Exclusive Control (as defined in the Account Control Agreement), the
Borrower may, or may cause the Servicer to, cause cash in the Accounts to be
invested or distributed in accordance with this Agreement; all Accounts
constitute Securities Accounts; the Borrower owns and has good and marketable
title to the Collateral free and clear of any Lien (other than Permitted Liens);
the Borrower has received all consents and approvals required by the terms of
any Collateral Obligation to the transfer and granting of a security interest in
the Collateral Obligations hereunder to the Collateral Agent, on behalf of the
Secured Parties; the Borrower has taken all necessary steps to file or authorize
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under Applicable Law in order to perfect the
security interest in that portion of the Collateral in which a security interest
may be perfected by filing pursuant to Article 9 of the UCC as in effect in the
District of Columbia; all original executed copies of each underlying promissory
note constituting or evidencing any Collateral Obligation have been or, subject
to the delivery requirements contained herein and/or Section 18.3, will be
delivered to the Collateral Custodian; the Borrower has received, or subject to
the delivery requirements contained herein will receive, a written

 

-86-



--------------------------------------------------------------------------------

acknowledgment from the Collateral Custodian that the Collateral Custodian or
its bailee is holding each underlying promissory note evidencing a Collateral
Obligation solely on behalf of the Collateral Agent for the benefit of the
Secured Parties; none of the underlying promissory notes that constitute or
evidence the Collateral Obligations has any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Collateral Agent on behalf of the Secured Parties; with respect to
Collateral that constitutes a Certificated Security, such certificated security
has been delivered to the Collateral Custodian and, if in registered form, has
been specially Indorsed (within the meaning of the UCC) to the Collateral
Custodian or in blank by an effective Indorsement or has been registered in the
name of the Collateral Custodian upon original issue or registration of transfer
by the Borrower of such Certificated Security, in each case to be held by the
Collateral Custodian on behalf of the Collateral Agent for the benefit of the
Secured Parties; and in the case of an Uncertificated Security, by (A) causing
the Collateral Custodian to become the registered owner of such uncertificated
security and (B) causing such registration to remain effective.

Section 9.6        No Violation. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party, the
consummation of the transactions contemplated hereby and thereby, and the
fulfillment of the terms of this Agreement and the other Transaction Documents
to which it is a party, shall not conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time) a default under, its organizational documents, or any indenture,
agreement, mortgage, deed of trust or other instrument to which the Borrower is
a party or by which it is bound or any of its properties are subject, or result
in the creation or imposition of any Lien (other than Permitted Liens) upon any
of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument, or violate in any material respect
any Applicable Law or in any way materially adversely affect the Borrower’s
ability to perform its obligations under this Agreement or the other Transaction
Documents to which it is a party.

Section 9.7        No Proceedings. There are no proceedings or investigations
pending or, to the Borrower’s knowledge, threatened against the Borrower, before
any Official Body having jurisdiction over it or its properties (A) asserting
the invalidity of this Agreement or any of the other Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the other Transaction Documents, (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Borrower of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents or
(D) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on any of the Collateral or on the assignments
and security interests granted by the Borrower in this Agreement.

Section 9.8        No Consents. It is not required to obtain the consent of any
other Person or any approval, authorization, consent, license, approval or
authorization, or registration or declaration with, any Official Body having
jurisdiction over it or its properties in connection with the execution,
delivery, performance, validity or enforceability of this Agreement or the other
Transaction Documents to which it is a party, in each case other than consents,
licenses, approvals, authorizations, orders, registrations, declarations or
filings which have been obtained or made and continuation statements and
renewals in respect thereof, other than any consents or approvals which the
failure to obtain would not reasonably be expected to result in a Material
Adverse Effect.

 

-87-



--------------------------------------------------------------------------------

Section 9.9        Solvency. It is solvent and will not become insolvent after
giving effect to the transactions contemplated by this Agreement and the
Transaction Documents. After giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, it will have an adequate
amount of capital to conduct its business in the foreseeable future.

Section 9.10        Compliance with Laws. It has complied and will comply in all
respects with all Applicable Laws, judgments, agreements with Official Bodies,
decrees and orders with respect to its business and properties and all
Collateral, other than non-compliance which would not reasonably be expected to
result in a Material Adverse Effect.

Section 9.11        Taxes. For U.S. federal income tax purposes, it is, and
always has been, either a disregarded entity or a partnership for U.S. federal
income tax purposes and has not engaged in or permitted any activity that has
caused it to be treated as a corporation for U.S. federal income tax purposes,
including, without, limitation, by election or by operation of Section 7704 of
the Code. Each Person that is treated as an equityholder of the Borrower for
U.S. federal income tax purposes is a U.S. Person. It has filed on a timely
basis all federal and other material Tax returns (including foreign, state,
local and otherwise) required to be filed, if any, and has paid all federal and
other material Taxes due and payable by it and any assessments made against it
or any of its property and all other Taxes imposed on it or any of its property
by any Official Body (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower). No Lien or similar Adverse Claim has been filed, and no claim is
being asserted, with respect to any Tax. Any material Taxes payable by the
Borrower in connection with the execution and delivery of this Agreement and the
other Transaction Documents and the transactions contemplated hereby or thereby
including the transfer of each Collateral Obligation and the Related Security to
the Borrower have been paid or shall have been paid if and when due at or prior
to the Effective Date or the Advance Date, as applicable.

Section 9.12        Monthly Report. Each Monthly Report is accurate in all
material respects as of the date thereof, or, in the case of information
contained therein received from any un-Affiliated third party (which shall
include any statements and calculations to the extent such statements or
calculations are inaccurate solely as a result of such information), is true and
correct in all material respects to the Borrower’s knowledge.

Section 9.13        No Liens, Etc. The Collateral and each part thereof is owned
by the Borrower free and clear of any Adverse Claim (other than Permitted Liens)
or restrictions on transferability and the Borrower has the full right, power
and lawful authority to assign, transfer and pledge the same and interests
therein, and upon the making of each Advance, the Collateral Agent, for the
benefit of the Secured Parties, will have acquired a perfected, first priority
and valid security interest (except, as to priority, for any Permitted Liens) in
such Collateral, free and clear of any Adverse Claim (other than Permitted
Liens) or restrictions on transferability, to the extent (as to perfection and
priority) that a security interest in said Collateral may be perfected under the
applicable UCC. The Borrower has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral and no effective
financing statement (other than with respect to Permitted Liens) or other
instrument similar in effect naming or purportedly naming the Borrower or any of
its Affiliates as debtor and covering all or any part of the Collateral is on
file in any recording office, except such as may have been filed in favor of the
Collateral Agent as

 

-88-



--------------------------------------------------------------------------------

“Secured Party” pursuant hereto or as necessary or advisable in connection with
the Sale Agreement. There are no judgments, claims being asserted or Liens for
Taxes that are not material Taxes against the Borrower if such Taxes are not at
the time be due and payable or if the Borrower is currently be contesting the
validity thereof in good faith by appropriate proceedings and has made (or has
caused to be made) reserves in accordance with GAAP on the applicable books and
records.

Section 9.14        Information True and Correct. All information (other than
projections, forward-looking information, general economic data, industry
information or information relating to third parties) heretofore furnished by or
on behalf of the Borrower in writing to any Lender, the Collateral Agent, any
Agent or the Facility Agent in connection with this Agreement or any transaction
contemplated hereby (including, without limitation, prior to the Closing Date
but after taking into account all updates, modifications and supplements to such
information) is (when taken as a whole) true and correct in all material
respects (or, in the case of general economic data, industry information or
information relating to third parties, or if not prepared by or under the
direction of the Borrower, is true and correct in all material respects to the
Borrower’s knowledge) and does not omit to state a material fact necessary to
make the statements contained therein (when taken as a whole) not misleading
(or, in the case of general economic data, industry information or information
relating to third parties, or if not prepared by or under the direction of the
Borrower, does not omit to state such a fact to the Borrower’s knowledge).
Without limiting the foregoing, all Collateral Obligations included as Eligible
Collateral Obligations in the calculation of the Borrowing Base in the most
recently delivered Monthly Report are Eligible Collateral Obligations as of the
date of such calculation.

Section 9.15        Bulk Sales. The grant of the security interest in the
Collateral by the Borrower to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.

Section 9.16        Collateral. Except as otherwise expressly permitted or
required by the terms of this Agreement, no item of Collateral has been sold,
transferred, assigned or pledged by the Borrower to any Person.

Section 9.17        Selection Procedures. In selecting the Collateral
Obligations hereunder and for Affiliates of the Borrower, no selection
procedures were employed which are intended to be adverse to the interests of
the Facility Agent, any Agent or any Lender.

Section 9.18        Indebtedness. The Borrower has no Indebtedness or other
indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.

Section 9.19        No Injunctions. No injunction, writ, restraining order or
other order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party.

 

-89-



--------------------------------------------------------------------------------

Section 9.20        No Subsidiaries. The Borrower has no Subsidiaries other than
any REO Asset Owners.

Section 9.21        ERISA Compliance. It has no benefit plans subject to ERISA.
It is not a Benefit Plan Investor.

Section 9.22        Investment Company Status. It is not an “investment company”
or a company controlled by an “investment company,” as such terms are defined in
the Investment Company Act of 1940, as amended.

Section 9.23        Set-Off, Etc. No Collateral Obligation has been compromised,
adjusted, extended, satisfied, subordinated, rescinded, set-off or modified by
the Borrower or the Obligor thereof, and no Collateral is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral or otherwise, by the Borrower or the Obligor with respect thereto,
except, in each case, pursuant to the Transaction Documents and for amendments,
extensions and modifications, if any, to such Collateral otherwise permitted
hereby and in accordance with the Servicing Standard; provided, that, any breach
of this Section 9.23 caused solely by a failure with respect to one or more
Collateral Obligations shall not constitute an Event of Default if the
Equityholder otherwise complies with Section 6.2 of the Sale Agreement with
respect to each such Collateral Obligation.

Section 9.24        Collections. The Borrower acknowledges that all Collections
received by it or its Affiliates with respect to the Collateral pledged
hereunder are held and shall be held in trust for the benefit of the Collateral
Agent, on behalf of the Secured Parties until deposited into the Collection
Account in accordance with Section 10.10.

Section 9.25        Value Given. The Borrower has given fair consideration and
reasonably equivalent value to the Equityholder in exchange for the purchase of
the Collateral Obligations (or any number of them). No such transfer has been
made for or on account of an antecedent debt and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.

Section 9.26        Use of Proceeds. The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying Margin Stock and
none of the proceeds of the Advances will be used, directly or indirectly, for a
purpose that violates Regulation T, Regulation U, Regulation X or any other
regulation promulgated by the FRS Board from time to time.

Section 9.27        Separate Existence. The Borrower is operated as an entity
with assets and liabilities distinct from those of any of its Affiliates or any
Affiliates of the Servicer, and the Borrower hereby acknowledges that the
Facility Agent, each of the Agents and each of the Lenders are entering into the
transactions contemplated by this Agreement in reliance upon the Borrower’s
identity as a separate legal entity (other than, if applicable, for U.S. federal
income tax purposes). Since its formation, the Borrower has been (and will be)
operated in such a manner as to comply with the covenants set forth in
Section 10.5.

 

-90-



--------------------------------------------------------------------------------

There is not now, nor will there be at any time in the future, any agreement or
understanding between the Borrower and the Servicer (other than as expressly set
forth herein and the other Transaction Documents) providing for the allocation
or sharing of obligations to make payments or otherwise in respect of any Taxes.

Section 9.28        Transaction Documents. The Transaction Documents delivered
to the Facility Agent represent all material agreements between the
Equityholder, on the one hand, and the Borrower, on the other. Upon the purchase
and/or contribution of each Collateral Obligation (or an interest in a
Collateral Obligation) pursuant to the this Agreement or the Sale Agreement, the
Borrower shall be the lawful owner of, and have good title to, such Collateral
Obligation and all assets relating thereto, free and clear of any Adverse Claim.
All such assets are transferred to the Borrower without recourse to the
Equityholder except as described in the Sale Agreement. The purchases of such
assets by the Borrower constitute valid and true sales for consideration (and
not merely a pledge of such assets for security purposes) and the contributions
of such assets received by the Borrower constitute valid and true transfers for
consideration, each enforceable against creditors of the Equityholder, and no
such assets shall constitute property of the Equityholder.

Section 9.29        Anti-Terrorism, Anti-Money Laundering. (a) Neither the
Borrower nor any Affiliate, officer, employee or director, acting on behalf of
the Borrower is (i) a country, territory, organization, person or entity named
on any sanctions list administered or imposed by the U.S. Government including,
without limitation, the Office of Foreign Asset Control (“OFAC”) list, or any
other list maintained for the purposes of sanctions enforcement by any of the
United Nations, the European Union, Her Majesty’s Treasury in the UK, Germany,
Canada, Australia, and any other country or multilateral organization
(collectively, “Sanctions”), including but not limited to Cuba, Sudan, Iran,
Syria, North Korea, and the Crimea region in Ukraine (the “Sanctioned
Countries”); (ii) a Person that resides, is organized or located in any of the
Sanctioned Countries or which is designated as a “Non-Cooperative Jurisdiction”
by the Financial Action Task Force on Money Laundering, or whose subscription
funds are transferred from or through such a jurisdiction or any Sanctioned
Countries or is owned 50% or more or otherwise controlled, directly or
indirectly by, or acting on behalf of, one or more Person who is the subject or
target of Sanctions ; (iii) a “Foreign Shell Bank” within the meaning of the USA
Patriot Act, i.e., a foreign bank that does not have a physical presence in any
country and that is not affiliated with a bank that has a physical presence and
an acceptable level of regulation and supervision; or (iv) a person or entity
that resides in or is organized under the laws of a jurisdiction designated by
the United States Secretary of the Treasury under Sections 311 or 312 of the USA
Patriot Act as warranting special measures due to money laundering concerns. The
Borrower is and each Affiliate, officer, employee or director, acting on behalf
of the Borrower is (and is taking no action which would result in any such
Person not being) in compliance with (a) all OFAC rules and regulations, (b) all
United States of America, United Kingdom, United Nations, European Union,
German, Canadian, Australian and all other sanctions, embargos and trade
restrictions that the Borrower or any of its Affiliates is subject and (c) the
Anti-Money Laundering Laws. In addition, the described purpose (“trade related
business activities”) does not include any kind of activities or business of or
with any Person or in any country or territory that is subject to or the target
of any sanctions administered by the U.S. Government, OFAC, the United Kingdom,
the European Union, Germany, Canada, Australia or the United Nations Security
Council (including the Sanctioned Countries) and does not involve commodities or
services of a Sanctioned Country origin or shipped

 

-91-



--------------------------------------------------------------------------------

to, through or from a Sanctioned County, or on vessels or aircrafts owned or
registered by a Sanctioned Country, or financed or subsidized any of the
foregoing.

(b)        The Borrower has complied, in all material respects, with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act (collectively, the “Anti-Money Laundering Laws”).
No actions, suits, proceedings or investigations by any court, governmental, or
regulatory agency are ongoing or pending against the Borrower, its directors,
officers or employees or anyone acting on its behalf in relation to a breach of
the Anti-Money Laundering Laws, or, to the knowledge of the Borrower,
threatened.

Section 9.30    Anti-Bribery and Corruption.

(a)        Neither the Borrower nor, to the best of the Borrower’s knowledge,
any director, officer, employee, or anyone acting on behalf of the Borrower has
engaged in any activity, or will take any action, directly or indirectly, which
would breach applicable anti-bribery and corruption laws and regulations,
including but not limited to the US Foreign and Corrupt Practices Act 1977, as
amended, and the Bribery Act 2010 of the United Kingdom (the “Anti-Bribery and
Corruption Laws”).

(b)        The Borrower and their Affiliates have each conducted their
businesses in compliance with Anti-Bribery and Corruption Laws and have
instituted and maintain policies and procedures reasonably designed to promote
and ensure continued compliance with all Anti-Bribery and Corruption Laws and
with the representation and warranty contained herein.

(c)        No actions, suits, proceedings or investigations by any court,
governmental, or regulatory agency are ongoing or pending against the Borrower,
its directors, officers or employees or anyone acting on its behalf in relation
to a breach of the Anti-Bribery and Corruption Laws, or, to the knowledge of the
Borrower, threatened.

(d)        The Borrower will not directly or indirectly use, lend or contribute
the proceeds of the Advances for any purpose that would breach the Anti-Bribery
and Corruption Laws.

ARTICLE X

COVENANTS

From the date hereof until the first day following the Facility Termination Date
on which all Obligations shall have been finally and fully paid and performed
(other than as expressly survive the termination of this Agreement), the
Borrower hereby covenants and agrees with the Lenders, the Agents and the
Facility Agent that:

Section 10.1    Protection of Security Interest of the Secured Parties. (a) At
or prior to the Effective Date, the Borrower shall have filed or caused to be
filed a UCC-1 financing statement, naming the Borrower as debtor and the
Collateral Agent (for the benefit of the Secured Parties) as secured party and
describing the Collateral, with the office of the Recorder of Deeds of the
District of Columbia. From time to time thereafter, the Borrower shall file such
financing statements and

 

-92-



--------------------------------------------------------------------------------

cause to be filed such continuation statements, all in such manner and in such
places as may be required by Applicable Law fully to preserve, maintain and
protect the interest of the Collateral Agent in favor of the Secured Parties
under this Agreement in the Collateral and in the proceeds thereof. The Borrower
shall deliver (or cause to be delivered) to the Collateral Agent file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing. In the event that the Borrower fails to
perform its obligations under this subsection, the Collateral Agent or the
Facility Agent may (but shall have no obligation to) do so, in each case at the
expense of the Borrower, however neither the Collateral Agent nor the Facility
Agent shall have any liability in connection therewith.

(b)        The Borrower shall not change its name, identity or corporate
structure in any manner that would make any financing statement or continuation
statement filed by the Borrower (or by the Collateral Agent on behalf of the
Borrower) in accordance with subsection (a) above seriously misleading or change
its jurisdiction of incorporation, unless the Borrower shall have given the
Facility Agent, each Agent and the Collateral Agent at least 30 days prior
written notice thereof, and shall promptly file appropriate amendments to all
previously filed financing statements and continuation statements (and shall
provide a copy of such amendments to the Collateral Agent, each Agent and
Facility Agent together with an Officer’s Certificate to the effect that all
appropriate amendments or other documents in respect of previously filed
statements have been filed).

(c)        The Borrower shall maintain its computer systems, if any, so that,
from and after the time of the first Advance under this Agreement, the
Borrower’s master computer records (including archives) that shall refer to the
Collateral indicate clearly that such Collateral is subject to the first
priority security interest in favor of the Collateral Agent, for the benefit of
the Secured Parties. Indication of the Collateral Agent’s (for the benefit of
the Secured Parties) security interest shall be deleted from or modified on the
Borrower’s computer systems when, and only when, the Collateral in question
shall have been paid in full, the security interest under this Agreement has
been released in accordance with its terms, upon such Collateral Obligation
becoming a Repurchased Collateral Obligation or Substituted Collateral
Obligation, or otherwise as expressly permitted by this Agreement.

(d)        Without limiting any of the other provisions hereof, if at any time
the Borrower shall propose to sell, grant a security interest in, or otherwise
transfer any interest in loan receivables to any prospective lender or other
transferee, the Borrower shall give to such prospective lender or other
transferee computer tapes, records, or print-outs (including any restored from
archives) that, if they shall refer in any manner whatsoever to any Collateral
shall indicate clearly that such Collateral is subject to a first priority
security interest in favor of the Collateral Agent, for the benefit of the
Secured Parties.

Section 10.2    Other Liens or Interests. Except for the security interest
granted hereunder and as otherwise permitted pursuant to Sections 7.10, 7.11 and
10.16, the Borrower will not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on the
Collateral or any interest therein (other than Permitted Liens), and the
Borrower shall defend the right, title, and interest of the Collateral Agent
(for the benefit of the Secured Parties) and the Lenders in and to the
Collateral against all claims of third parties claiming through or under the
Borrower (other than Permitted Liens).

 

-93-



--------------------------------------------------------------------------------

Section 10.3    Costs and Expenses. The Borrower shall pay (or cause to be paid)
all of its reasonable costs and disbursements in connection with the performance
of its obligations hereunder and under the Transaction Documents.

Section 10.4    Reporting Requirements. The Borrower shall furnish, or cause to
be furnished, to the Facility Agent, each Agent the Collateral Agent and each
Lender:

(a)        as soon as possible and in any event within three (3) Business Days
after a Responsible Officer of the Borrower shall have knowledge of the
occurrence of an Event of Default, Unmatured Event of Default, Servicer Default
or Unmatured Servicer Default, the statement of an Executive Officer of the
Borrower setting forth complete details of such event and the action which the
Borrower has taken, is taking and proposes to take with respect thereto;

(b)        promptly, from time to time, such other information, documents,
records or reports respecting the Collateral Obligations or the Related
Security, the other Collateral or the condition or operations, financial or
otherwise, of the Borrower as such Person may, from time to time, reasonably
request so long as such information is within the possession of the Borrower or
may be obtained with neither undue burden nor expense; and

(c)        promptly, upon a Responsible Officer of the Borrower having actual
knowledge thereof, in reasonable detail, notice (i) of any Adverse Claim that is
made or asserted against any of the Collateral, (ii) any Revaluation Event and
(iii) any Material Modification.

Section 10.5    Separate Existence. (a) The Borrower shall conduct its business
solely in its own name through its duly authorized officers or agents so as not
to mislead others as to the identity of the entity with which such persons are
concerned, and shall use its best efforts to avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that the assets of the
Borrower are available to pay the creditors of any of its equityholders or any
Affiliate thereof.

(b)        It shall maintain records and books of account separate from those of
any other Person.

(c)        It shall pay its own operating expenses and liabilities from its own
funds.

(d)        It shall not hold itself out as being liable for the debts of any
other Person. It shall not pledge its assets to secure the obligations of any
other Person. It shall not guarantee any obligation of any Person, including any
Affiliate or become obligated for the debts of any other Person or hold out its
credit or assets as being available to pay the obligations of any other Person.

(e)        It shall keep its assets and liabilities separate from those of all
other entities. Except as expressly contemplated herein with respect to Excluded
Amounts, it shall not commingle its assets with assets of any other Person.

(f)        It shall maintain bank accounts or other depository accounts separate
from any other person or entity, including any Affiliate.

 

-94-



--------------------------------------------------------------------------------

(g)        To the extent required under GAAP, it shall ensure that any
consolidated financial statements including the Borrower, if any, have notes to
the effect that the Borrower is a separate entity whose creditors have a claim
on its assets prior to those assets becoming available to its equity holders.

(h)        It shall not amend, supplement or otherwise modify its organizational
documents (as defined therein), except in accordance therewith and with the
prior written consent of the Facility Agent (which consent shall not be
unreasonably withheld, delayed or conditioned).

(i)        It shall at all times hold itself out to the public and all other
Persons as a legal entity separate from its member and from any other Person
(other than, if applicable, for U.S. federal income tax purposes).

(j)        It shall file its own tax returns separate from those of any other
Person, if and to the extent required to file tax returns under Applicable Law,
except to the extent that it is treated as a “disregarded entity” for tax
purposes and is not required to file tax returns under Applicable Law.

(k)        It shall conduct its business only in its own name and comply with
all organizational formalities necessary to maintain its separate existence.

(l)        It shall maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person and not have
its assets listed on any financial statement of any other Person; provided, that
its assets may be included in a consolidated financial statement of its
Affiliate so long as (i) appropriate notation shall be made on such consolidated
financial statements (if any) to indicate its separateness from such Affiliate
and to indicate that its assets and credit are not available to satisfy the
debts and other obligations of such Affiliate or any other Person and (ii) such
assets shall also be listed on its own separate balance sheet.

(m)        It shall not, except for capital contributions or capital
distributions permitted under the terms and conditions of its organizational
documents and properly reflected on its books and records, enter into any
transaction with an Affiliate except on commercially reasonable terms similar to
those available to unaffiliated parties in an arm’s-length transaction.

(n)        It shall maintain a sufficient number of employees (which number may
be zero) in light of its contemplated business purpose and pay the salaries of
its own employees, if any, only from its own funds.

(o)        It shall use separate invoices bearing its own name.

(p)        It shall correct any known misunderstanding regarding its separate
identity and not identify itself as a department or division of any other
Person.

(q)        It shall maintain adequate capital in light of its contemplated
business purpose, transactions and liabilities; provided, however, that the
foregoing shall not require its equityholders to make additional capital
contributions.

 

-95-



--------------------------------------------------------------------------------

(r)        It shall not acquire any obligation or securities of its members or
of any Affiliate other than the Collateral in compliance with the Transaction
Documents.

(s)        It shall not make or permit to remain outstanding any loan or advance
to, or own or acquire any stock or securities of, any Person, except that it may
invest in those investments permitted under the Transaction Documents and may
hold the equity of REO Asset Owners.

(t)        It shall not, to the fullest extent permitted by law, engage in any
dissolution, liquidation, consolidation, merger, sale or transfer of all or
substantially all of its assets and such activities as are expressly permitted
pursuant to the Transaction Documents.

(u)        It shall not buy or hold evidence of indebtedness issued by any other
Person (other than cash or investment-grade securities), except as expressly
contemplated by the Transaction Documents.

(v)        Except as expressly permitted by the Transaction Documents (which
permits, for the avoidance of doubt, the formation of REO Asset Owners), it
shall not form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity.

(w)        It shall not own any asset or property other than Collateral and such
other financial assets as permitted by the Transaction Documents.

(x)        It shall not engage, directly or indirectly, in any business other
than as required or permitted to be performed by the Transaction Documents.

(y)        It shall allocate fairly and reasonably any overhead expenses that
are shared with any of its Affiliates, including for shared office space and for
services performed by an employee of any Affiliate.

Section 10.6    Hedging Agreements. (a) With respect to any Fixed Rate
Collateral Obligation (other than Fixed Rate Collateral Obligations not counted
as “excess” pursuant to clause (d) of the definition of “Excess Concentration
Amount”), the Borrower hereby covenants and agrees that, upon the direction of
the Facility Agent in its sole discretion as notified to the Borrower and the
Servicer on or prior to the related Funding Date for such Collateral Obligation,
the Borrower shall obtain and deliver to the Collateral Agent (with a copy to
the Facility Agent and each Agent) one or more Hedging Agreements from qualified
Hedge Counterparties having, singly or in the aggregate, an Aggregate Notional
Amount not less than the amount determined by the Facility Agent in its
reasonable discretion, which (1) shall each have a notional principal amount
equal to or greater than the lesser of (I) the Principal Balance of such Fixed
Rate Collateral Obligation and (II) $1,000,000, (2) may provide for reductions
of the Aggregate Notional Amount on each Distribution Date on an amortization
schedule for such Aggregate Notional Amount assuming a 0.0 ABS prepayment speed
(or such other ABS prepayment speed as may be approved in writing by the
Facility Agent) and zero losses, and (3) shall have other terms and conditions
and be represented by Hedging Agreements otherwise acceptable to the Facility
Agent in its sole discretion.

 

-96-



--------------------------------------------------------------------------------

(b)        In the event that any Hedge Counterparty defaults in its obligation
to make a payment to the Borrower under one or more Hedging Agreements on any
date on which payments are due pursuant to a Hedging Agreement, the Borrower
shall make a demand no later than the Business Day following such default on
such Hedge Counterparty, or any guarantor, if applicable, demanding payment
under the applicable Hedging Agreement in accordance with the terms of such
Hedging Agreement. The Borrower shall give notice to the Lenders upon the
continuing failure by any Hedge Counterparty to perform its obligations during
the two Business Days following a demand made by the Borrower on such Hedge
Counterparty, and shall take such action with respect to such continuing failure
as may be directed by the Facility Agent.

(c)        In the event that any Hedge Counterparty no longer maintains the
ratings specified in the definition of “Hedge Counterparty,” then within 30 days
after receiving notice of such decline in the creditworthiness of such Hedge
Counterparty as determined by any Rating Agency, the Borrower shall provide the
Hedge Counterparty notice of the potential termination event resulting from such
downgrade and, if the Hedge Counterparty fails to cure such potential
termination event within the time frame specified in the related Hedging
Agreement, the Borrower shall, at the written direction of the Facility Agent,
(i) provided that a Replacement Hedging Agreement or Qualified Substitute
Arrangement meeting the requirements of Section 10.6(d) has been obtained,
(A) provide written notice to such Hedge Counterparty (with a copy to the
Collateral Agent, each Agent and the Facility Agent) of its intention to
terminate the applicable Hedging Agreement within the 30-day period following
the expiration of the cure period set forth in the applicable Hedging Agreement
and (B) terminate the applicable Hedging Agreement within such 30-day period,
request the payment to it of all amounts due to the Borrower under the
applicable Hedging Agreement through the termination date and deposit any such
amounts so received, on the day of receipt, to the Collection Account, or
(ii) establish any other arrangement (including an arrangement or arrangements
in addition to or in substitution for any prior arrangement made in accordance
with the provisions of this Section 10.6(c)) with the written consent (in its
sole discretion) of the Facility Agent (a “Qualified Substitute Arrangement”);
provided, that in the event at any time any alternative arrangement established
pursuant to the above shall cease to be satisfactory to the Facility Agent, then
the provisions of this Section 10.6(c), shall again be applied and in connection
therewith the 30-day period referred to above shall commence on the date the
Borrower receives notice of such cessation or termination, as the case may be.

(d)        Unless an alternative arrangement pursuant to Section 10.6(c) is
being established, the Borrower shall use its best efforts to obtain a
Replacement Hedging Agreement or Qualified Substitute Arrangement meeting the
requirements of this Section 10.6 during the 30-day period following the
expiration of the cure period set forth in the applicable Hedging Agreement. The
Borrower shall not terminate the Hedging Agreement unless, prior to the
expiration of such 30-day period, the Borrower delivers to the Collateral Agent
(with a copy to the Facility Agent and each Agent) (i) a Replacement Hedging
Agreement or Qualified Substitute Arrangement, (ii) to the extent applicable, an
Opinion of Counsel reasonably satisfactory to the Facility Agent as to the due
authorization, execution and delivery and validity and enforceability of such
Replacement Hedging Agreement or Qualified Substitute Arrangement, as the case
may be, and (iii) evidence that the Facility Agent has consented in writing to
the termination of the applicable Hedging Agreement and its replacement with
such Replacement Hedging Agreement or Qualified Substitute Arrangement.

 

-97-



--------------------------------------------------------------------------------

(e)        The Servicer or the Borrower shall notify the Facility Agent, each
Agent and the Collateral Agent within five Business Days after a Responsible
Officer of such Person shall obtain knowledge that the senior unsecured debt
rating of a Hedge Counterparty has been withdrawn or reduced by any Rating
Agency.

(f)        The Borrower may at any time obtain a Replacement Hedging Agreement
with the consent (in its sole discretion) of the Facility Agent.

(g)        The Borrower shall not agree to any amendment to any Hedging
Agreement without the consent (in its sole discretion) of the Facility Agent.

(h)        The Borrower shall notify the Facility Agent, each Agent and the
Collateral Agent after a Responsible Officer of the Borrower shall obtain actual
knowledge of the transfer by the related Hedge Counterparty of any Hedging
Agreement, or any interest or obligation thereunder.

(i)        The Borrower, with the consent of the Facility Agent in its sole
discretion, may sell all or a portion of the Hedging Agreements. The Borrower
shall have the duty of obtaining a fair market value price for the sale of any
Hedging Agreement, notifying the Facility Agent, each Agent and the Collateral
Agent of prospective purchasers and bids, and selecting the purchaser of such
Hedging Agreement. The Borrower and, at the Borrower’s request, the Collateral
Agent, upon receipt of the purchase price in the Collection Account shall, with
the prior written consent of the Facility Agent, execute all documentation
necessary to release the Lien of the Collateral Agent on such Hedging Agreement
and proceeds thereof.

Notwithstanding anything to the contrary in this Section 10.6, the parties
hereto agree that should the Borrower fail to observe or perform any of its
obligations under this Section 10.6 with respect to any Hedging Agreement, the
sole result will be that the Collateral Obligation or Collateral Obligations
that are the subject of such Hedging Agreement shall immediately cease to be
Eligible Collateral Obligations for all purposes under this Agreement.

Section 10.7    Tangible Net Worth. The Borrower shall maintain at all times a
positive Tangible Net Worth.

Section 10.8    Taxes. The Borrower will be either a disregarded entity or a
partnership for U.S. federal income tax purposes and will not engage in or
permit any activity that causes it to be treated as a corporation for U.S.
federal income tax purposes, including, without, limitation, by election or by
operation of Section 7704 of the Code. Each Person that is treated as an
equityholder of the Borrower for U.S. federal income tax purposes shall at all
times be a U.S. Person. The Borrower will file on a timely basis all federal and
other material Tax returns (including foreign, state, local and otherwise)
required to be filed, if any, and will pay all federal and other material Taxes
due and payable by it and any assessments made against it or any of its property
(other than any amount the validity of which is contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP are provided on the books of the Borrower).

Section 10.9    Merger, Consolidation, Etc. The Borrower shall not merge or
consolidate with any other Person or permit any other Person to become the
successor to all or substantially

 

-98-



--------------------------------------------------------------------------------

all of its business or assets without the prior written consent of the Facility
Agent in its sole discretion, other than in connection with the Merger.

Section 10.10    Deposit of Collections. The Borrower shall transfer, or cause
to be transferred, all Collections to the Collection Account by the close of
business on the Business Day following the date such Collections are received by
the Borrower, the Equityholder, the Servicer or any of their respective
Affiliates.

Section 10.11    Indebtedness; Guarantees. The Borrower shall not create, incur,
assume or suffer to exist any Indebtedness other than Indebtedness permitted
under the Transaction Documents. The Borrower shall incur no Indebtedness
secured by the Collateral other than the Obligations. The Borrower shall not
assume, guarantee, endorse or otherwise be or become directly or contingently
liable for the obligations of any Person by, among other things, agreeing to
purchase any obligation of another Person, agreeing to advance funds to such
Person or causing or assisting such Person to maintain any amount of capital,
other than as expressly permitted under the Transaction Documents.

Section 10.12    Limitation on Purchases from Affiliates. Other than pursuant to
the Sale and Contribution Agreement, the Borrower shall not purchase any asset
from the Equityholder or the Servicer or any Affiliate of the Borrower, the
Equityholder or the Servicer.

Section 10.13    Documents. Except as otherwise expressly permitted herein, it
shall not cancel or terminate any of the Transaction Documents to which it is
party (in any capacity), or consent to or accept any cancellation or termination
of any of such agreements, or amend or otherwise modify any term or condition of
any of the Transaction Documents to which it is party (in any capacity) or give
any consent, waiver or approval under any such agreement, or waive any default
under or breach of any of the Transaction Documents to which it is party (in any
capacity) or take any other action under any such agreement not required by the
terms thereof, unless (in each case) the Facility Agent shall have consented
thereto in its sole discretion.

Section 10.14    Preservation of Existence. The Borrower shall do or cause to be
done all things necessary to (i) preserve and keep in full force and effect its
existence as an exempted company and take all reasonable action to maintain its
rights and franchises in the jurisdiction of its formation and (ii) qualify and
remain qualified as an exempted company in good standing in each jurisdiction
where the failure to qualify and remain qualified would reasonably be expected
to have a Material Adverse Effect.

Section 10.15    Limitation on Investments. The Borrower shall not form, or
cause to be formed, any Subsidiaries other than REO Asset Owners; or make or
suffer to exist any loans or advances to, or extend any credit to, or make any
investments (by way of transfer of property, contributions to capital, purchase
of stock or securities or evidences of indebtedness, acquisition of the business
or assets, or otherwise) in, any Affiliate or any other Person except
investments as otherwise permitted herein and pursuant to the other Transaction
Documents.

Section 10.16    Distributions. (a) The Borrower shall not declare or make
(i) payment of any distribution on or in respect of any equity interests, or
(ii) any payment on account of the purchase, redemption, retirement or
acquisition of any option, warrant or other right to acquire

 

-99-



--------------------------------------------------------------------------------

such equity interests; provided that so long as no Event of Default or Unmatured
Event of Default shall have occurred and be continuing, the Borrower may make a
distribution of amounts paid to it pursuant to Section 8.3(a) on the applicable
Distribution Date.

(b)        Prior to foreclosure by the Facility Agent upon any Collateral
pursuant to Section 13.3(c), nothing in this Section 10.16 or otherwise in this
Agreement shall restrict the Borrower from exercising any Warrant Assets issued
to it by Obligors from time to time to the extent funds are available to the
Borrower under Section 8.3(a) or made available to the Borrower.

Section 10.17    Performance of Borrower Assigned Agreements. The Borrower shall
(i) perform and observe in all material respects all the terms and provisions of
the Transaction Documents (including each of the Borrower Assigned Agreements)
to which it is a party to be performed or observed by it, maintain such
Transaction Documents in full force and effect, and enforce such Transaction
Documents in accordance with their terms, and (ii) upon reasonable request of
the Facility Agent, make to any other party to such Transaction Documents such
demands and requests for information and reports or for action as the Borrower
is entitled to make thereunder.

Section 10.18    Reserved.

Section 10.19    Further Assurances; Financing Statements. (a) The Borrower
agrees that at any time and from time to time, at its expense and upon
reasonable request of the Facility Agent or the Collateral Agent, it shall
promptly execute and deliver all further instruments and documents, and take all
reasonable further action, that is necessary or desirable to perfect and protect
the assignments and security interests granted or purported to be granted by
this Agreement or to enable the Collateral Agent or any of the Secured Parties
to exercise and enforce its rights and remedies under this Agreement with
respect to any Collateral. Without limiting the generality of the foregoing, the
Borrower authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Collateral Agent (acting solely at the Facility Agent’s
request) may reasonably request to protect and preserve the assignments and
security interests granted by this Agreement. Such financing statements filed
against the Borrower may describe the Collateral in the same manner specified in
Section 12.1 or in any other manner as the Facility Agent may reasonably
determine is necessary to ensure the perfection of such security interest
(without disclosing the names of, or any information relating to, the Obligors
thereunder), including describing such property as all assets or all personal
property of the Borrower whether now owned or hereafter acquired.

(b)        The Borrower and each Secured Party hereby severally authorize the
Collateral Agent, upon receipt of written direction from the Facility Agent, to
file one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the Collateral.

(c)        It shall furnish to the Collateral Agent and the Facility Agent from
time to time such statements and schedules further identifying and describing
the Related Security and such other reports in connection with the Collateral as
the Collateral Agent (acting solely at the Facility Agent’s request) or the
Facility Agent may reasonably request, all in reasonable detail.

 

-100-



--------------------------------------------------------------------------------

Section 10.20    Obligor Payment Instructions. The Borrower acknowledges that
the power of attorney granted in Section 13.10 to the Collateral Agent permits
the Collateral Agent to send (at the Facility Agent’s written direction after
the occurrence of an Event of Default) Obligor notification forms to give notice
to the Obligors of the Collateral Agent’s interest in the Collateral and the
obligation to make payments as directed by the Collateral Agent (at the written
direction of the Facility Agent). The Borrower further agrees that it shall (or
it shall cause the Servicer to) provide prompt notice to the Facility Agent of
any misdirected or errant payments made by any Obligor with respect to any
Collateral Obligation and direct such Obligor to make payments as required
hereunder.

Section 10.21    Delivery of Collateral Obligation Files. The Borrower (or the
Servicer on behalf of the Borrower) shall deliver to the Collateral Custodian
(with a copy to the Facility Agent at the following e-mail addresses (for
electronic copies): amit.patel@db.com, james.kwak@db.com,
andrew.goldsmith@db.com and josh.buckman@db.com and each Agent) the Collateral
Obligation Files identified on the related Document Checklist promptly upon
receipt but in no event later than three (3) Business Days of the related
Funding Date; provided that any file-stamped document included in any Collateral
Obligation File shall be delivered as soon as they are reasonably available (but
in no event later than thirty (30) calendar days after the related Funding
Date).

Section 10.22    Collateral Obligation Schedule. As of the end of each March,
June, September and December of each year, the Borrower shall deliver an update
of the Collateral Obligation Schedule to the Facility Agent (with a copy to the
Collateral Agent and each Agent), certified true and correct by each of the
Borrower and the Servicer. The Borrower hereby authorizes a UCC-3 amendment to
be filed quarterly attaching each such updated Collateral Obligation Schedule
and shall file such UCC-3 amendment at the request of the Facility Agent. Upon
filing, a copy of such UCC-3 shall be provided to the Collateral Agent and
Facility Agent.

Section 10.23    Notice to Specified Obligors. With respect to any Collateral
Obligation where the related Obligor is also an obligor in respect of a Variable
Funding Asset on which the Equityholder or any Affiliate thereof is a lender,
the Borrower shall, or shall cause the Servicer to, deliver notice to each such
Obligor within ten Business Days of the related Cut-Off Date that the related
Collateral Obligation has been assigned to the Borrower.

Section 10.24    Risk Retention.

(a)        For so long as any Obligations are outstanding, the Equityholder
represents and undertakes to the Facility Agent and the Lenders that: (A) it
holds and will retain unencumbered 100% of the Preference Shares of the Borrower
(representing no less than 6.0% of the aggregate nominal value of all the
Collateral Obligations measured at the time of origination (being the occasion
of each origination or acquisition of a Collateral Obligation by the Borrower));
(B) the Borrower shall have no other issued equity interests other than to
Walkers Fiduciary Limited, and the aggregate Preference Shares held by the
Equityholder with respect to its equity interests in the Borrower shall
represent at least 5.0% of the aggregate nominal value of all the Collateral
Obligations measured at the time of origination as described in (A) above; (C)
the Equityholder shall not sell or enter into any credit risk mitigation, short
positions or any other hedges or otherwise seek to mitigate its credit risk with
respect to its

 

-101-



--------------------------------------------------------------------------------

equity interests in the Borrower (except as permitted by the Capital
Requirements Regulation) and (D) not less than 5% of the aggregate outstanding
principal balance of the Collateral Obligations has been originated and
underwritten by the Equityholder (as Servicer for the Borrower) or the Borrower
as the named lender in the Underlying Instruments at origination thereof;

(b)        The Equityholder represents that for purposes of the Retention
Requirements that it established the securitisation transaction contemplated by
the Agreement by incorporating the Borrower, determining the Borrower’s policies
and eligibility criteria for the acquisition and origination of Collateral
Obligations, determining the transaction structure and negotiating the
Transaction Documents with the various transaction parties; and

(c)        Each Monthly Report shall contain or be accompanied by a
certification from the Equityholder containing a representation that all of the
conditions set forth in clause (a) above are true and have been true up to and
on each date of the related Collection Period. The Equityholder shall provide to
the Facility Agent and/or any Lender that is subject to the Retention
Requirements: (A) prompt written notice of any breach of its obligations set
forth in Section 10.24(a); (B) confirmation that all of the conditions set forth
in Section 10.24(a) above continue to be complied with (x) in the event of
material change in the performance of the Collateral Obligations and risk
characteristics of the Advances and (y) upon the occurrence of any Event of
Default or becoming aware of any breach of its obligations contained in any
Transaction Document and (C) all information that any such entity requests in
connection with its obligations under the Retention Requirements.

Section 10.25    Moody’s RiskCalc. With respect to any Collateral Obligation, at
any time that the Agency Rating hereunder is determined by the use of Moody’s
RiskCalc: (1) the Borrower (or the Servicer on behalf of the Borrower) shall
request a credit estimate, shadow rating or similar rating within 10 Business
Days of the applicable Cut-Off Date and (2) the Borrower (or the Servicer on
behalf of the Borrower) shall refresh such Moody’s RiskCalc promptly upon the
occurrence of a Revaluation Event with respect to such Collateral Obligation.

Section 10.26    Repurchase of Preference Shares. The Borrower shall not
repurchase or agree to repurchase any Preference Share or redeem or agree to
redeem any Preference Share except in accordance with the Preference Share
Purchase Agreement.

ARTICLE XI

THE COLLATERAL AGENT

Section 11.1    Appointment of Collateral Agent. Wells Fargo Bank, National
Association is hereby appointed as Collateral Agent pursuant to the terms
hereof. The Secured Parties hereby appoint the Collateral Agent to act
exclusively as the agent for purposes of perfection of a security interest in
the Collateral and Collateral Agent of the Secured Parties to act as specified
herein and in the other Transaction Documents to which the Collateral Agent is a
party. The Collateral Agent hereby accepts such agency appointment to act as
Collateral Agent pursuant to the terms of this Agreement, until its resignation
or removal as Collateral Agent or Collateral Custodian pursuant to the terms
hereof.

 

-102-



--------------------------------------------------------------------------------

Section 11.2    Monthly Reports. The Collateral Agent shall prepare the Monthly
Report in accordance with Section 8.5 and distribute funds in accordance with
such Monthly Report in accordance with Section 8.3.

Section 11.3    Collateral Administration. The Collateral Agent shall maintain a
database of certain characteristics of the Collateral on an ongoing basis, and
provide to the Borrower, the Servicer, each Agent and the Facility Agent certain
reports, schedules and calculations, all as more particularly described in this
Section 11.3, based upon information and data received from the Servicer
pursuant to Section 7.7 or from the Agents and/or the Facility Agent.

(a)        In connection therewith, the Collateral Agent shall:

(i)    within 15 days after the Effective Date, create a database with respect
to the Collateral that has been pledged to the Collateral Agent for the benefit
of the Secured Parties from time to time, comprised of the Collateral
Obligations credited to the Accounts from time to time and Permitted Investments
in which amounts held in the Accounts may be invested from time to time, as
provided in this Agreement (the “Collateral Database”);

(ii)        update the Collateral Database on a periodic basis for changes and
to reflect the sale or other disposition of assets included in the Collateral
and any additional Collateral granted to the Collateral Agent from time to time,
in each case based upon, and to the extent of, information furnished to the
Collateral Agent by the Borrower or the Servicer as may be reasonably required
by the Collateral Agent from time to time or based upon notices received by the
Collateral Agent from the issuer, or trustee or agent bank under an underlying
instrument, or similar source;

(iii)        track the receipt and allocation to the Collection Account of
Principal Collections and Interest Collections and any withdrawals therefrom
and, on each Business Day, provide to the Servicer and Facility Agent daily
reports reflecting such actions to the accounts as of the close of business on
the preceding Business Day and the Collateral Agent shall provide any such
report to the Facility Agent and any Agent upon its request therefor;

(iv)        distribute funds in accordance with such Monthly Report in
accordance with Section 8.3;

(v)        prepare and deliver to the Facility Agent, each Agent, the Borrower
and the Servicer on each Reporting Date, the Monthly Report and any update
pursuant to Section 8.5 when requested by the Servicer, the Borrower, any Agent
or the Facility Agent, on the basis of the information contained in the
Collateral Database as of the applicable Determination Date, the information
provided by each Agent and the Facility Agent pursuant to Section 3.4 and such
other information as may be provided to the Collateral Agent by the Borrower,
the Servicer, the Facility Agent or any Agent;

(vi)        provide other such information with respect to the Collateral as may
be routinely maintained by the Collateral Agent in performing its ordinary
Collateral Agent function pursuant hereunder, as the Borrower, the Servicer, the
Facility Agent or any Agent may reasonably request from time to time;

 

-103-



--------------------------------------------------------------------------------

(vii)        upon the written request of the Servicer on any Business Day and no
later than the Business Day following the Collateral Agent’s receipt of such
request (provided such request is received by 12:00 Noon (New York time) on such
date (otherwise such request will be deemed made on the next succeeding Business
Day) and the Collateral Agent maintains or has received any information
reasonably requested by it, the Collateral Agent shall perform the following
functions: as of the date the Servicer commits on behalf of the Borrower to
purchase Collateral Obligations to be included in the Collateral, perform a pro
forma calculation of the tests and other requirements set forth in Sections
6.2(e) and (f), in each case, based upon information contained in the Collateral
Database and report the results thereof to the Servicer in a mutually agreed
format; and

(viii)        upon the Collateral Agent’s receipt on any Business Day of written
notification from the Servicer of its intent to sell (in accordance with
Section 7.10) Collateral Obligations, the Collateral Agent shall perform, no
later than the Business Day following the Collateral Agent’s receipt of such
request (provided such request is received by no later than 12:00 Noon (New York
time) on such date (otherwise such request will be deemed made on the next
succeeding Business Day) a pro forma calculation of the tests and other
requirements set forth in Sections 7.10(i)(A), (B) and (C) and (iii) based upon
information contained in the Collateral Database and information furnished by
the Servicer, compare the results thereof and report the results to the Servicer
in a mutually agreed format.

(ix)        track the Principal Balance of each Collateral Obligation and report
such balances to the Facility Agent and the Servicer no later than 12:00 Noon
(New York City time) on each Business Day as of the close of business on the
preceding Business Day.

(b)        The Collateral Agent shall provide to the Servicer a copy of all
written notices and communications identified as being sent to it in connection
with the Collateral Obligations and the other Collateral held hereunder which it
receives from the related Obligor, participating bank and/or agent bank. In no
instance shall the Collateral Agent be under any duty or obligation to take any
action on behalf of the Servicer in respect of the exercise of any voting or
consent rights, or similar actions, unless it receives specific written
instructions from the Servicer, at any time when an Event of Default or a
Servicer Default is not continuing or the Facility Agent, during the continuance
of an Event of Default or a Servicer Default, in which event the Collateral
Agent shall vote, consent or take such other action in accordance with such
instructions.

(c)        In addition to the above:

(i)        The Facility Agent and each Secured Party further authorizes the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are expressly
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Collateral Agent (acting at the direction of the Facility Agent) as its agent to
execute and deliver all further instruments and documents, and take all further
action (at the written direction of the Facility Agent) that the Facility Agent
deems necessary or desirable in order to perfect, protect or more fully evidence
the security interests granted by the Borrower hereunder,

 

-104-



--------------------------------------------------------------------------------

or to enable any of them to exercise or enforce any of their respective rights
hereunder, including, without limitation, the execution or filing by the
Collateral Agent as secured party/assignee of such financing or continuation
statements, or amendments thereto or assignments thereof, relative to all or any
of the Collateral Obligations now existing or hereafter arising, and such other
instruments or notices, as may be necessary or appropriate for the purposes
stated hereinabove. Nothing in this Section 11.3(c)(i) shall be deemed to
relieve the Borrower or the Servicer of their respective obligations to protect
the interest of the Collateral Agent (for the benefit of the Secured Parties) in
the Collateral, including to file financing and continuation statements in
respect of the Collateral in accordance with Section 10.1. It is understood and
agreed that any and all actions performed by the Collateral Agent in connection
with this Section 11.3(c)(i) shall be at the written direction of the Facility
Agent, and the Collateral Agent shall have no responsibility or liability in
connection with determining any actions necessary or desirable to perfect,
protect or more fully secure the security interest granted by the Borrower
hereunder or to enable any Person to exercise or enforce any of their respective
rights hereunder.

(ii)        The Facility Agent may direct the Collateral Agent in writing to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the written direction of the Facility Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the
Facility Agent, any Secured Parties or otherwise if the taking of such action,
in the determination of the Collateral Agent, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder or otherwise (unless it has
received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Agent requests the consent of the Facility
Agent and the Collateral Agent does not receive a consent (either positive or
negative) from the Facility Agent within 10 Business Days of its receipt of such
request, then the Facility Agent shall be deemed to have declined to consent to
the relevant action.

(iii)        Except as expressly provided herein, the Collateral Agent shall not
be under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it (x) unless and until
(and to the extent) expressly so directed by the Facility Agent or (y) prior to
the Facility Termination Date (and upon such occurrence, the Collateral Agent
shall act in accordance with the written instructions of the Facility Agent
pursuant to clause (x)). The Collateral Agent shall not be liable for any action
taken, suffered or omitted by it in accordance with the request or direction of
any Secured Party, to the extent that this Agreement provides such Secured Party
the right to so direct the Collateral Agent, or the Facility Agent, in the
absence of its own bad faith, fraud, gross negligence, willful misconduct or
reckless disregard. The Collateral Agent shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless a
Responsible Officer of the Collateral Agent has actual knowledge of such matter
or written notice thereof is received by the Collateral Agent.

(d)        If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request

 

-105-



--------------------------------------------------------------------------------

written instructions from the Facility Agent as to the course of action desired
by it. If the Collateral Agent does not receive such instructions within two
Business Days after it has requested them, the Collateral Agent may, but shall
be under no duty to, take or refrain from taking any such courses of action. The
Collateral Agent shall act in accordance with instructions received after such
two Business Day period except to the extent it has already, in good faith,
taken or committed itself to take, action inconsistent with such instructions.
The Collateral Agent shall be entitled to rely on the advice of legal counsel
and independent accountants selected with due care in performing its duties
hereunder and shall be deemed to have acted in good faith if it acts in
accordance with such advice.

(e)        Concurrently herewith, the Facility Agent directs the Collateral
Agent and the Collateral Agent is authorized to enter into (i) the Account
Control Agreement, (ii) the consent in connection with the Merger and (iii) any
other related agreements in the form delivered to the Collateral Agent. For the
avoidance of doubt, all of the Collateral Agent’s rights, protections and
immunities provided herein shall apply to the Collateral Agent for any actions
taken or omitted to be taken under the Account Control Agreement and any other
related agreements in such capacity.

Section 11.4    Removal or Resignation of Collateral Agent. The Collateral Agent
may at any time resign and terminate its obligations under this Agreement upon
at least 60 days’ prior written notice to the Servicer, the Borrower, each Agent
and the Facility Agent; provided, that no resignation or removal of the
Collateral Agent will be permitted unless a successor Collateral Agent has been
appointed which successor Collateral Agent, so long as no Unmatured Servicer
Default, Servicer Default, Unmatured Event of Default or Event of Default has
occurred and is continuing, is reasonably acceptable to the Servicer. Promptly
after receipt of notice of the Collateral Agent’s resignation, the Facility
Agent shall promptly appoint a successor Collateral Agent by written instrument,
in duplicate, copies of which instrument shall be delivered to the Borrower, the
Servicer, each Agent, the resigning Collateral Agent and to the successor
Collateral Agent. In the event no successor Collateral Agent shall have been
appointed within 60 days after the giving of notice of such resignation, the
Collateral Agent may petition any court of competent jurisdiction to appoint a
successor Collateral Agent. The Facility Agent or the Borrower upon at least 60
days’ prior written notice to the Collateral Agent, may with or without cause
remove and discharge the Collateral Agent or any successor Collateral Agent
thereafter appointed from the performance of its duties under this Agreement.
Promptly after giving notice of removal of the Collateral Agent, the Facility
Agent shall, with the prior written consent of the Servicer, appoint, or
petition a court of competent jurisdiction to appoint, a successor Collateral
Agent. Any such appointment shall be accomplished by written instrument and one
original counterpart of such instrument of appointment shall be delivered to the
Collateral Agent and the successor Collateral Agent, with a copy delivered to
the Borrower, each Agent and the Servicer.

If the Collateral Agent resigns or is removed then the entity acting in such
role shall also resign or be removed as Collateral Custodian on the same day and
in the same manner as they resign or are removed as Collateral Agent.

For the avoidance of doubt, no amendment of this Section 11.4 shall be required
in connection with the appointment of a successor Collateral Agent.

 

-106-



--------------------------------------------------------------------------------

Section 11.5   Representations and Warranties. The Collateral Agent represents
and warrants to the Borrower, the Facility Agent, the Lenders and Servicer that:

(a)        the Collateral Agent has the corporate power and authority and the
legal rights to execute and deliver, and to perform its obligations under, this
Agreement, and has taken all necessary corporate action to authorize its
execution, delivery and performance of this Agreement;

(b)        no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Official Body and no consent of any other Person
(including any stockholder or creditor of the Collateral Agent) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement; and

(c)        this Agreement has been duly executed and delivered on behalf of the
Collateral Agent and constitutes a legal, valid and binding obligation of the
Collateral Agent enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
proceedings in equity or at law).

Section 11.6   No Adverse Interest of Collateral Agent. By execution of this
Agreement, the Collateral Agent represents and warrants that it currently holds
and during the existence of this Agreement shall hold, no adverse interest, by
way of security or otherwise, in any Collateral Obligation or any document in
the Collateral Obligation Files. Neither the Collateral Obligations nor any
documents in the Collateral Obligation Files shall be subject to any security
interest, lien or right of set-off by the Collateral Agent or any third party
claiming through the Collateral Agent, and the Collateral Agent shall not
pledge, encumber, hypothecate, transfer, dispose of, or otherwise grant any
third party interest in, the Collateral Obligations or documents in the
Collateral Obligation Files, except that the preceding clause shall not apply to
the Collateral Agent or the Collateral Custodian with respect to (i) the
Collateral Agent Fees and Expenses or the Collateral Custodian Fees and
Expenses, and (ii) in the case of any accounts, with respect to (x) returned or
charged-back items, (y) reversals or cancellations of payment orders and other
electronic fund transfers, or (z) overdrafts in the Collection Account.

Section 11.7   Reliance of Collateral Agent. In the absence of bad faith on the
part of the Collateral Agent, the Collateral Agent may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any request, instruction, certificate, opinion or other document
furnished to the Collateral Agent, reasonably believed by the Collateral Agent
to be genuine and to have been signed or presented by the proper party or
parties and conforming to the requirements of this Agreement; but in the case of
a request, instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Collateral Agent, the Collateral
Agent shall be under a duty to examine the same in accordance with the
requirements of this Agreement to determine that they conform to the form
required by such provision. For avoidance of doubt, Collateral Agent may rely
conclusively on Borrowing Base Certificates and Officer’s Certificates delivered
by the Servicer. The Collateral Agent shall not be liable for any action taken
by it in good faith and reasonably believed by it to be within the discretion or
powers conferred upon it, or taken by it pursuant to any direction or
instruction by

 

-107-



--------------------------------------------------------------------------------

which it is governed hereunder, or omitted to be taken by it by reason of the
lack of direction or instruction required hereby for such action in the absence
of its own bad faith, fraud, gross negligence, willful misconduct or reckless
disregard.

Section 11.8   Limitation of Liability and Collateral Agent Rights. (a) The
Collateral Agent may conclusively rely on and shall be fully protected in acting
upon any certificate, instrument, opinion, notice, letter, telegram or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties. The Collateral
Agent may rely conclusively on and shall be fully protected in acting upon
(i) the written instructions of any designated officer of the Facility Agent or
(ii) the verbal instructions of the Facility Agent.

(b)        The Collateral Agent may consult counsel satisfactory to it with a
national reputation in the applicable matter and the advice or opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
accordance with the advice or opinion of such counsel.

(c)        The Collateral Agent shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct, bad faith,
reckless disregard or grossly negligent performance or omission of its duties.

(d)        The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any action hereunder that might
in its judgment involve any expense or liability unless it has been furnished
with an indemnity reasonably satisfactory to it.

(e)        The Collateral Agent shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and the other Transaction Documents to which it is a party and no covenants or
obligations shall be implied in this Agreement against the Collateral Agent.

(f)        The Collateral Agent shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

(g)        It is expressly agreed and acknowledged that the Collateral Agent is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Collateral.

(h)        In case any reasonable question arises as to its duties hereunder,
the Collateral Agent may, prior to the occurrence of an Event of Default,
request instructions from the Servicer and may, after the occurrence of an Event
of Default, request instructions from the Facility Agent, and shall be entitled
at all times to refrain from taking any action unless it has

 

-108-



--------------------------------------------------------------------------------

received written instructions from the Servicer or the Facility Agent, as
applicable. The Collateral Agent shall in all events have no liability, risk or
cost for any action taken pursuant to and in compliance with the instruction of
the Facility Agent. In no event shall the Collateral Agent be liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Collateral
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.

(i)        In the event that the Collateral Custodian is not the same entity as
the Collateral Agent, the Collateral Agent shall not be liable for the acts or
omissions of the Collateral Custodian under this Agreement and shall not be
required to monitor the performance of the Collateral Custodian.

(j)        Without limiting the generality of any terms of this section, the
Collateral Agent shall have no liability for any failure, inability or
unwillingness on the part of the Servicer, any Agent, the Facility Agent or the
Borrower to provide accurate and complete information on a timely basis to the
Collateral Agent, or otherwise on the part of any such party to comply with the
terms of this Agreement, and shall have no liability for any inaccuracy or error
in the performance or observance on the Collateral Agent’s part of any of its
duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

(k)        The Collateral Agent shall not be bound to make any investigation
into the facts or matters stated in any certificate, report or other document;
provided, however, that, if the form thereof is prescribed by this Agreement,
the Collateral Agent shall examine the same to determine whether it conforms on
its face to the requirements hereof. The Collateral Agent shall not be deemed to
have knowledge or notice of any matter unless actually known to a Responsible
Officer of the Collateral Agent. It is expressly acknowledged by the Borrower,
the Servicer, the Facility Agent and each Agent that application and performance
by the Collateral Agent of its various duties hereunder (including, without
limitation, recalculations to be performed in respect of the matters
contemplated hereby) shall be based upon, and in reliance upon, data,
information and notice provided to it by the Servicer, the Facility Agent, any
Agent, the Borrower and/or any related bank agent, obligor or similar party with
respect to the Collateral Obligation, and the Collateral Agent shall have no
responsibility for the accuracy of any such information or data provided to it
by such persons and shall be entitled to update its records (as it may deem
necessary or appropriate). Nothing herein shall impose or imply any duty or
obligation on the part of the Collateral Agent to verify, investigate or audit
any such information or data, or to determine or monitor on an independent basis
whether any issuer of the Collateral is in default or in compliance with the
underlying documents governing or securing such securities, from time to time.

(l)        The Collateral Agent may exercise any of its rights or powers
hereunder or perform any of its duties hereunder either directly or, by or
through agents or attorneys, and the Collateral Agent shall not be responsible
for any misconduct or gross negligence on the part of any non-affiliated agent
or attorney appointed hereunder with due care by it. Neither the Collateral
Agent nor any of its affiliates, directors, officers, shareholders, agents or
employees will be liable to the Servicer, Borrower or any other Person, except
by reason of acts or

 

-109-



--------------------------------------------------------------------------------

omissions by the Collateral Agent constituting bad faith, willful misfeasance,
gross negligence or reckless disregard of the Collateral Agent’s duties
hereunder. The Collateral Agent shall in no event have any liability for the
actions or omissions of the Borrower, the Servicer, the Facility Agent or any
other Person, and shall have no liability for any inaccuracy or error in any
duty performed by it that results from or is caused by inaccurate, untimely or
incomplete information or data received by it from the Borrower, the Servicer,
the Facility Agent or another Person except to the extent that such inaccuracies
or errors are caused by the Collateral Agent’s own bad faith, willful
misfeasance, gross negligence or reckless disregard of its duties hereunder. The
Collateral Agent shall not be liable for failing to perform or delay in
performing its specified duties hereunder which results from or is caused by a
failure or delay on the part of the Borrower or the Servicer, the Facility Agent
or another Person in furnishing necessary, timely and accurate information to
the Collateral Agent. For purposes of monitoring changes in ratings, the
Collateral Agent shall be entitled to use and rely (in good faith) exclusively
upon a single reputable electronic financial information reporting services
(which for ratings by Standard & Poor’s shall be www.standardandpoors.com or
www.ratingsdirect.com) and shall have no liability for any inaccuracies in the
information reported by, or other errors or omissions of, any such service. It
is hereby expressly agreed that Bloomberg Financial Markets is one such
reputable service.

(m)        The Collateral Agent shall be under no obligation to exercise or
honor any of the rights or powers vested in it by this Agreement at the request
or direction of the Facility Agent (or any other Person authorized or permitted
to direct the Collateral Agent hereunder) pursuant to this Agreement, unless the
Facility Agent (or such other Person) shall have offered the Collateral Agent
security or indemnity reasonably acceptable to the Collateral Agent against
costs, expenses and liabilities (including any legal fees) that might reasonably
be incurred by it in compliance with such request or direction.

(n)        In no event shall the Collateral Agent be liable for any failure or
delay in the performance of its obligations hereunder because of circumstances
beyond its control, including, but not limited to, flood, war (whether declared
or undeclared), terrorism, fire, riot, embargo, government action (including any
laws, ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Agent as contemplated by this Agreement.

Section 11.9   Tax Reports. The Collateral Agent shall not be responsible for
the preparation or filing of any reports or returns relating to federal, state
or local income taxes with respect to this Agreement, other than in respect of
the Collateral Agent’s compensation or for reimbursement of expenses.

Section 11.10 Merger or Consolidation. Any Person (i) into which the Collateral
Agent may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Collateral Agent shall be a party, or (iii) that may
succeed to the properties and assets of the Collateral Agent substantially as a
whole, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Collateral Agent hereunder, shall
be the successor to the Collateral Agent under this Agreement without further
act of any of the parties to this Agreement.

 

-110-



--------------------------------------------------------------------------------

Section 11.11 Collateral Agent Compensation. As compensation for its activities
hereunder, the Collateral Agent (in each of its capacities hereunder and as
Securities Intermediary under the Account Control Agreement) shall be entitled
to its fees and expenses from the Borrower as set forth in the Collateral Agent
and Collateral Custodian Fee Letter and any other accrued and unpaid expenses
(including reasonable attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower or the Servicer, or both but without duplication, to the
Collateral Agent and Securities Intermediary under the Transaction Documents
(including, without limitation, Indemnified Amounts payable under Article XVI)
(collectively, the “Collateral Agent Fees and Expenses”). The Borrower agrees to
reimburse the Collateral Agent in accordance with the provisions of Section 8.3
and Section 17.4 for all reasonable, out-of-pocket, documented expenses,
disbursements and advances incurred or made by the Collateral Agent in
accordance with any provision of this Agreement or the other Transaction
Documents or in the enforcement of any provision hereof or in the other
Transaction Documents. The Collateral Agent’s entitlement to receive fees (other
than any previously accrued and unpaid fees) shall cease on the earlier to occur
of (i) its removal as Collateral Agent and appointment and acceptance by the
successor Collateral Agent pursuant to Section 11.4 or (ii) the termination of
this Agreement.

Section 11.12 Anti-Terrorism Laws. In order to comply with the laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering, the Collateral Agent and the Collateral
Custodian are required to obtain, verify and record certain information relating
to individuals and entities which maintain a business relationship with the
Collateral Agent and the Collateral Custodian. Accordingly, each of the parties
agrees to provide to the Collateral Agent and the Collateral Custodian, upon
their request from time to time such identifying information and documentation
as may be available for such party in order to enable the Collateral Agent and
the Collateral Custodian to comply with Applicable Laws as set forth above.

ARTICLE XII

GRANT OF SECURITY INTEREST

Section 12.1   Borrower’s Grant of Security Interest. As security for the prompt
payment or performance in full when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations (including Advances, Yield, all
Fees and other amounts at any time owing hereunder), the Borrower hereby assigns
and pledges to the Collateral Agent for the benefit of the Secured Parties, and
grants to the Collateral Agent for the benefit of the Secured Parties, a
security interest in and lien upon, all of the Borrower’s personal property,
including the Borrower’s right, title and interest in and to the following
(other than Retained Interests), in each case whether now or hereafter existing
or in which Borrower now has or hereafter acquires an interest and wherever the
same may be located, other than Excepted Property (collectively, the
“Collateral”):

(a)        all Collateral Obligations;

(b)        all Related Security;

(c)        this Agreement, the Sale Agreement and all other documents now or
hereafter in effect to which the Borrower is a party (collectively, the
“Borrower Assigned

 

-111-



--------------------------------------------------------------------------------

Agreements”), including (i) all rights of the Borrower to receive moneys due and
to become due under or pursuant to the Borrower Assigned Agreements, (ii) all
rights of the Borrower to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Borrower Assigned Agreements, (iii) claims of
the Borrower for damages arising out of or for breach of or default under the
Borrower Assigned Agreements, and (iv) the right of the Borrower to amend, waive
or terminate the Borrower Assigned Agreements, to perform under the Borrower
Assigned Agreements and to compel performance and otherwise exercise all
remedies and rights under the Borrower Assigned Agreements;

(d)        all of the following (the “Account Collateral”):

(i)        each Account, all funds held in any Account (other than Excluded
Amounts), and all certificates and instruments, if any, from time to time
representing or evidencing any Account or such funds,

(ii)        all investments from time to time of amounts in the Accounts and all
certificates and instruments, if any, from time to time representing or
evidencing such investments,

(iii)        all notes, certificates of deposit and other instruments from time
to time delivered to or otherwise possessed by the Collateral Agent or any
Secured Party or any assignee or agent on behalf of the Collateral Agent or any
Secured Party in substitution for or in addition to any of the then existing
Account Collateral, and

(iv)        all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any and all of the then existing Account Collateral;

(e)        all additional property that may from time to time hereafter be
granted and pledged by the Borrower or by anyone on its behalf under this
Agreement;

(f)        all Accounts, all Certificated Securities, all Chattel Paper, all
Documents, all Equipment, all Financial Assets, all General Intangibles, all
Instruments, all Investment Property, all Inventory, all Securities Accounts,
all Security Certificates, all Security Entitlements and all Uncertificated
Securities of the Borrower;

(g)        each Hedging Agreement, including all rights of the Borrower to
receive moneys due and to become due thereunder; and

(h)        all Proceeds, accessions, substitutions, rents and profits of any and
all of the foregoing Collateral (including proceeds that constitute property of
the types described in subsections (a) through (g) above) and, to the extent not
otherwise included, all payments under insurance (whether or not the Collateral
Agent or a Secured Party or any assignee or agent on behalf of the Collateral
Agent or a Secured Party is the loss payee thereof) or any indemnity, warranty
or guaranty payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral.

 

-112-



--------------------------------------------------------------------------------

Section 12.2   Borrower Remains Liable. Notwithstanding anything in this
Agreement, (a) except to the extent of the Servicer’s duties under the
Transaction Documents, the Borrower shall remain liable under the Collateral
Obligations, Borrower Assigned Agreements and other agreements included in the
Collateral to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by a Secured
Party or the Collateral Agent of any of its rights under this Agreement shall
not release the Borrower or the Servicer from any of their respective duties or
obligations under the Collateral Obligations, Borrower Assigned Agreements or
other agreements included in the Collateral, (c) the Secured Parties and the
Collateral Agent shall not have any obligation or liability under the Collateral
Obligations, Borrower Assigned Agreements or other agreements included in the
Collateral by reason of this Agreement, and (d) neither the Collateral Agent nor
any of the Secured Parties shall be obligated to perform any of the obligations
or duties of the Borrower or the Servicer under the Collateral Obligations,
Borrower Assigned Agreements or other agreements included in the Collateral or
to take any action to collect or enforce any claim for payment assigned under
this Agreement.

Section 12.3   Release of Collateral. Until the Obligations have been paid in
full (other than contingent unmatured reimbursement and indemnification
obligations for which no claim has been made), the Collateral Agent may not
release any Lien covering any Collateral except for (i) Collateral Obligations
sold pursuant to Section 7.10, (ii) any Related Security identified by the
Borrower (or the Servicer on behalf of the Borrower) to the Collateral Agent so
long as the Facility Termination Date has not occurred, (iii) Repurchased
Collateral Obligations or Substituted Collateral Obligations pursuant to
Section 7.11 or (iv) amounts paid to the Borrower pursuant to Section 8.3.

In connection with the release of a Lien on any Collateral permitted pursuant to
this Section 12.3 and conducted in the ordinary course of business consistent
with industry standards and practices (including the use of escrows), the
Collateral Agent, on behalf of the Secured Parties, will, at the sole expense of
the Servicer, execute and deliver to the Servicer any assignments, bills of
sale, termination statements and any other releases and instruments as the
Servicer may reasonably request in order to effect the release and transfer of
such Collateral; provided, that the Collateral Agent, on behalf of the Secured
Parties, will make no representation or warranty, express or implied, with
respect to any such Collateral in connection with such sale or transfer and
assignment.

ARTICLE XIII

EVENTS OF DEFAULT

Section 13.1   Events of Default. Each of the following shall constitute an
Event of Default under this Agreement:

(a)        any default in the payment when due of (i) any principal of any
Advance or (ii) any other amount payable by the Borrower or the Servicer
hereunder, including any Yield on any Advance, any Undrawn Fee or any other Fee,
in each case, which default shall continue for two Business Days;

 

-113-



--------------------------------------------------------------------------------

(b)        the Borrower or the Servicer shall fail to perform or observe in any
material respect any other term, covenant or agreement contained in this
Agreement, or any other Transaction Document on its part to be performed or
observed and, except in the case of the covenants and agreements contained in
Section 10.7, Section 10.9, Section 10.11 and Section 10.16 as to each of which
no grace period shall apply, any such failure shall remain unremedied for thirty
(30) days after the earlier to occur of (i) the date on which a Responsible
Officer of the Borrower or the Servicer acquires actual knowledge thereof and
(ii) the date on which written notice of such failure requiring the same to be
remedied shall have been given by the Facility Agent to the Borrower or the
Servicer;

(c)        any representation or warranty of the Borrower or the Servicer made
or deemed to have been made hereunder or in any other Transaction Document or
any other writing or certificate furnished by or on behalf of the Borrower or
the Servicer to the Facility Agent, any Agent or any Lender for purposes of or
in connection with this Agreement or any other Transaction Document (including
any Monthly Report) shall prove to have been false or incorrect in any material
respect when made or deemed to have been made and the same continues unremedied
for a period of thirty (30) days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower or the
Servicer, and (ii) the date on which a Responsible Officer of the Borrower or
the Servicer acquires knowledge thereof; provided, that no breach shall be
deemed to occur hereunder in respect of any representation or warranty relating
to the “eligibility” of any Collateral Obligation if the Borrower complies with
its obligations in Section 7.11 with respect to such Collateral Obligation;

(d)        an Insolvency Event shall have occurred and be continuing with
respect to either the Borrower, the Servicer or the Equityholder;

(e)        other than as a result of a Specified Borrowing Base Breach, the
aggregate principal amount of all Advances outstanding hereunder exceeds the
Borrowing Base, calculated in accordance with Section 1.2(h), and such condition
continues unremedied for three (3) consecutive Business Days;

(f)        the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any of the assets of the Borrower, or
the Pension Benefit Guaranty Corporation shall file notice of a Lien pursuant to
Section 4068 of ERISA with regard to any of the assets of the Borrower;

(g)        (i) any Transaction Document or any Lien granted thereunder shall
(except in accordance with its terms), in whole or in material part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of the Borrower; or (ii) the Borrower or the Servicer or any other
Person shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document; or
(iii) any security interest securing any Obligation shall, in whole or in part,
cease to be a perfected first priority security interest (except, as to
priority, for Permitted Liens), except as permitted in accordance with
Section 12.3;

 

-114-



--------------------------------------------------------------------------------

(h)        a Servicer Default shall have occurred and be continuing past any
applicable notice or cure period provided in the definition thereof;

(i)        failure of the Borrower to make any payment when due (after giving
effect to any related grace period) under one or more agreements for borrowed
money to which it is a party in an aggregate amount in excess of $250,000,
individually or in the aggregate; or the occurrence of any event or condition
that gives rise to a right of acceleration with respect to such recourse debt in
excess of $250,000;

(j)        a Change of Control shall have occurred without the consent of the
Facility Agent;

(k)        the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act;

(l)        failure on the part of the Borrower, the Equityholder or the Servicer
to (i) make any payment or deposit (including, without limitation, with respect
to bifurcation and remittance of Principal Collections and Interest Collections
or any other payment or deposit required to be made by the terms of the
Transaction Documents) required by the terms of any Transaction Document in
accordance with Section 7.3(b) and Section 10.10 or (ii) otherwise observe or
perform any covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral;

(m)        [reserved];

(n)        the Borrower makes any assignment or attempted assignment of its
respective rights or obligations under this Agreement or any other Transaction
Document without first obtaining the specific written consent of the Required
Lenders, which consent may be withheld in the exercise of their respective sole
and absolute discretion;

(o)        any court shall render a final, non-appealable judgment against the
Borrower in an amount in excess of $100,000 (excluding, if such aggregate amount
is less than $2,500,000, the portion of any such payments made from insurance
proceeds) which shall not be satisfactorily stayed, discharged, vacated, set
aside or satisfied within 30 days of the making thereof;

(p)        [reserved];

(q)        failure to pay, on the Facility Termination Date, all outstanding
Obligations;

(r)        during the Revolving Period, the Minimum Equity Test is not satisfied
and such condition continues unremedied for three (3) consecutive Business Days;
or

(s)        a Specified Borrowing Base Breach shall have occurred and continue
unremedied for ninety (90) consecutive days.

 

-115-



--------------------------------------------------------------------------------

Section 13.2   Effect of Event of Default.

(a)        Optional Termination. Upon notice by the Collateral Agent or the
Facility Agent (acting on its own or at the direction of the Required Lenders)
that an Event of Default (other than an Event of Default described in
Section 13.1(d)) has occurred, the Revolving Period will automatically terminate
and no Advances will thereafter be made, and the Collateral Agent (at the
direction of the Facility Agent) or the Required Lenders may declare all or any
portion of the outstanding principal amount of the Advances and other
Obligations to be due and payable, whereupon the full unpaid amount of such
Advances and other Obligations which shall be so declared due and payable shall
be and become immediately due and payable, without further notice, demand or
presentment (all of which are hereby expressly waived by the Borrower) and the
Facility Termination Date shall be deemed to have occurred.

(b)        Automatic Termination. Upon the occurrence of an Event of Default
described in Section 13.1(d), the Facility Termination Date shall be deemed to
have occurred automatically, and all outstanding Advances under this Agreement
and all other Obligations under this Agreement shall become immediately and
automatically due and payable, all without presentment, demand, protest or
notice of any kind (all of which are hereby expressly waived by the Borrower).

(c)        Specified Borrowing Base Breach. Upon the occurrence of any Specified
Borrowing Base Breach, such event shall be deemed to be continuing until such
time as the Advances outstanding no longer exceed the Borrowing Base (or as
otherwise waived by the Facility Agent in its sole discretion).

Section 13.3   Rights upon Event of Default. If an Event of Default shall have
occurred and be continuing, the Facility Agent may, in its sole discretion, or
shall, at the direction of the Required Lenders, direct the Collateral Agent to
exercise any of the remedies specified herein in respect of the Collateral and
the Collateral Agent may (with the consent of the Facility Agent) but shall have
no obligation, or the Collateral Agent shall promptly, at the written direction
of the Facility Agent, also do one or more of the following (subject to
Section 13.9):

(a)        institute proceedings in its own name and on behalf of the Secured
Parties as Collateral Agent for the collection of all Obligations, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Borrower and any other obligor with respect thereto moneys adjudged due, for the
specific enforcement of any covenant or agreement in any Transaction Document or
in the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Collateral Agent by Applicable
Law or any Transaction Document;

(b)        exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the right and remedies of the
Collateral Agent and the Secured Parties which rights and remedies shall be
cumulative; and

(c)        require the Borrower and the Servicer, at the Servicer’s expense, to
(1) assemble all or any part of the Collateral as directed by the Collateral
Agent (at the direction of the Facility Agent) and make the same available to
the Collateral Agent at a place to be

 

-116-



--------------------------------------------------------------------------------

designated by the Collateral Agent (at the direction of the Facility Agent) that
is reasonably convenient to such parties and (2) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at a public or private sale, at any of the Collateral Agent’s or the Facility
Agent’s offices or elsewhere in accordance with Applicable Law. The Borrower
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to the Borrower of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
(at the direction of the Facility Agent) may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. All cash proceeds received by the Collateral Agent in respect of
any sale of, collection from, or other realization upon, all or any part of the
Collateral (after payment of any amounts incurred in connection with such sale)
shall be deposited into the Collection Account and to be applied against all or
any part of the outstanding Advances pursuant to Section 4.1 or otherwise in
such order as the Collateral Agent shall be directed by the Facility Agent (in
its sole discretion).

Section 13.4    Collateral Agent May Enforce Claims Without Possession of
Notes. All rights of action and of asserting claims under the Transaction
Documents, may be enforced by the Collateral Agent (at the direction of the
Facility Agent) without the possession of the Notes or the production thereof in
any trial or other proceedings relative thereto, and any such action or
proceedings instituted by the Collateral Agent shall be brought in its own name
as Collateral Agent and any recovery of judgment, subject to the payment of the
reasonable, out-of-pocket and documented expenses, disbursements and
compensation of the Collateral Agent, each predecessor Collateral Agent and
their respective agents and attorneys, shall be for the ratable benefit of the
holders of the Notes and other Secured Parties.

Section 13.5    Collective Proceedings. In any proceedings brought by the
Collateral Agent to enforce the Liens under the Transaction Documents (and also
any proceedings involving the interpretation of any provision of any Transaction
Document), the Collateral Agent shall be held to represent all of the Secured
Parties, and it shall not be necessary to make any Secured Party a party to any
such proceedings.

Section 13.6    Insolvency Proceedings. In case there shall be pending, relative
to the Borrower or any other obligor upon the Notes or any Person having or
claiming an ownership interest in the Collateral, proceedings under the
Bankruptcy Code or any other applicable federal or state bankruptcy, insolvency
or other similar law, or in case a receiver, assignee or trustee in bankruptcy
or reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Borrower, its property or such other
obligor or Person, or in case of any other comparable judicial proceedings
relative to the Borrower or other obligor upon the Notes, or to the creditors of
property of the Borrower or such other obligor, the Collateral Agent
irrespective of whether the principal of the Notes shall then be due and payable
as therein expressed or by declaration or otherwise and irrespective of whether
the Collateral Agent shall have made any demand pursuant to the provisions of
this Section, shall be entitled and empowered but without any obligation,
subject to Section 13.9(a), by intervention in such proceedings or otherwise:

 

-117-



--------------------------------------------------------------------------------

(a)        to file and prove a claim or claims for the whole amount of principal
and Yield owing and unpaid in respect of the Notes, all other amounts owing to
the Lenders and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Collateral Agent (including any
claim for reimbursement of all expenses (including the fees and expenses of
counsel) and liabilities incurred, and all advances, if any, made, by the
Collateral Agent and each predecessor Collateral Agent except as determined to
have been caused by its own gross negligence or willful misconduct) and of each
of the other Secured Parties allowed in such proceedings;

(b)        unless prohibited by Applicable Law and regulations, to vote (with
the consent of the Facility Agent) on behalf of the holders of the Notes in any
election of a trustee, a standby trustee or person performing similar functions
in any such proceedings;

(c)        to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Secured Parties on their behalf; and

(d)        to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Collateral Agent or
the Secured Parties allowed in any judicial proceedings relative to the
Borrower, its creditors and its property;

and any trustee, receiver, liquidator, collateral agent or trustee or other
similar official in any such proceeding is hereby authorized by each of such
Secured Parties to make payments to the Collateral Agent and, in the event that
the Collateral Agent (at the direction of the Facility Agent) shall consent to
the making of payments directly to such Secured Parties, to pay to the
Collateral Agent such amounts as shall be sufficient to cover all reasonable
expenses and liabilities incurred, and all advances made, by the Collateral
Agent and each predecessor Collateral Agent except as determined to have been
caused by its own gross negligence or willful misconduct.

Section 13.7    Delay or Omission Not Waiver. No delay or omission of the
Collateral Agent or of any other Secured Party to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Section 13.7 or by law to the Collateral
Agent or to the other Secured Parties may be exercised from time to time, and as
often as may be deemed expedient, by the Collateral Agent or by the other
Secured Parties, as the case may be.

Section 13.8    Waiver of Stay or Extension Laws. The Borrower waives and
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force (including filing a voluntary petition under Chapter
11 of the Bankruptcy Code and by the voluntary commencement of a proceeding or
the filing of a petition seeking winding up, liquidation, reorganization or
other relief under any bankruptcy, insolvency, receivership or similar law now
or hereafter in effect), which may affect the covenants, the performance of or
any remedies under this Agreement; and the Borrower (to the extent that it may
lawfully do so) hereby expressly waives all benefits or advantages of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the

 

-118-



--------------------------------------------------------------------------------

Collateral Agent, but will suffer and permit the execution of every such power
as though no such law had been enacted.

Section 13.9    Limitation on Duty of Collateral Agent in Respect of Collateral.
(a) Beyond the safekeeping of the Collateral Obligation Files in accordance with
Article XVIII, neither the Collateral Agent nor the Collateral Custodian shall
have any duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and neither the Collateral Agent nor the Collateral Custodian shall be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral. Neither the Collateral Agent nor the Collateral Custodian shall be
liable or responsible for any misconduct, negligence or loss or diminution in
the value of any of the Collateral, by reason of the act or omission of any
carrier, forwarding agency or other agent, attorney or bailee selected by the
Collateral Agent or the Collateral Custodian in good faith and with due care
hereunder.

(b)        Neither the Collateral Agent nor the Collateral Custodian shall be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, or for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.

(c)        Neither the Collateral Agent nor the Collateral Custodian shall have
any duty to act outside of the United States in respect of any Collateral
located in any jurisdiction other than the United States.

Section 13.10    Power of Attorney. (a) Each of the Borrower and the Servicer
hereby irrevocably appoints the Collateral Agent as its true and lawful
attorney-in-fact (with full power of substitution) in its name, place and stead
and at its expense, in connection with the enforcement of the rights and
remedies provided for (and subject to the terms and conditions set forth) in
this Agreement including without limitation the following powers: (i) to give
any necessary receipts or acquittance for amounts collected or received
hereunder, (ii) to make all necessary transfers of the Collateral in connection
with any such sale or other disposition made pursuant hereto, (iii) to execute
and deliver for value all necessary or appropriate bills of sale, assignments
and other instruments in connection with any such sale or other disposition, the
Borrower and the Servicer hereby ratifying and confirming all that such attorney
(or any substitute) shall lawfully do hereunder and pursuant hereto, and (iv) to
sign any agreements, orders or other documents in connection with or pursuant to
any Transaction Document. Nevertheless, if so requested by the Collateral Agent,
the Borrower shall ratify and confirm any such sale or other disposition by
executing and delivering to the Collateral Agent all proper bills of sale,
assignments, releases and other instruments as may be designated in any such
request.

(b)        No person to whom this power of attorney is presented as authority
for the Collateral Agent to take any action or actions contemplated by clause
(a) shall inquire into or seek confirmation from the Borrower or the Servicer as
to the authority of the Collateral Agent to take any action described below, or
as to the existence of or fulfillment of any condition

 

-119-



--------------------------------------------------------------------------------

to the power of attorney described in clause (a), which is intended to grant to
the Collateral Agent unconditionally the authority to take and perform the
actions contemplated herein, and each of the Borrower and the Servicer
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this power of attorney. The power of attorney granted in
clause (a) is coupled with an interest and may not be revoked or canceled by the
Borrower or the Servicer until all obligations of each of the Borrower and the
Servicer under the Transaction Documents have been paid in full and the
Collateral Agent has provided its written consent thereto.

(c)        Notwithstanding anything to the contrary herein, the power of
attorney granted pursuant to this Section 13.10 shall only be effective after
the occurrence of an Event of Default.

ARTICLE XIV

THE FACILITY AGENT

Section 14.1    Appointment. Each Lender and each Agent hereby irrevocably
designates and appoints DBNY as Facility Agent hereunder and under the other
Transaction Documents, and authorizes the Facility Agent to take such action on
its behalf under the provisions of this Agreement and the other Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Facility Agent by the terms of this Agreement and the other
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each Lender in each Lender Group hereby irrevocably
designates and appoints the Agent for such Lender Group as the agent of such
Lender under this Agreement, and each such Lender irrevocably authorizes such
Agent, as the agent for such Lender, to take such action on its behalf under the
provisions of this Agreement and the other Transaction Documents and to exercise
such powers and perform such duties thereunder as are expressly delegated to
such Agent by the terms of this Agreement and the other Transaction Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
neither the Facility Agent nor any Agent (the Facility Agent and each Agent
being referred to in this Article as a “Note Agent”) shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against any Note Agent.

Section 14.2    Delegation of Duties. Each Note Agent may execute any of its
duties under this Agreement and the other Transaction Documents by or through
its subsidiaries, affiliates, agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. No Note
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 14.3    Exculpatory Provisions. No Note Agent (acting in such capacity)
nor any of its directors, officers, agents or employees shall be (a) liable for
any action lawfully taken or omitted to be taken by it or them or any Person
described in Section 14.2 under or in connection with this Agreement or the
other Transaction Documents (except, solely with respect to liability to the
Borrower, for its, their or such Person’s own gross negligence or willful
misconduct), or

 

-120-



--------------------------------------------------------------------------------

(b) responsible in any manner to any Person for any recitals, statements,
representations or warranties of any Person (other than itself) contained in the
Transaction Documents or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, the
Transaction Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Transaction Documents or any other document
furnished in connection therewith or herewith, or for any failure of any Person
(other than itself or its directors, officers, agents or employees) to perform
its obligations under any Transaction Document or for the satisfaction of any
condition specified in a Transaction Document. Except as otherwise expressly
provided in this Agreement, no Note Agent shall be under any obligation to any
Person to ascertain or to inquire as to the observance or performance of any of
the agreements or covenants contained in, or conditions of, the Transaction
Documents, or to inspect the properties, books or records of the Borrower or the
Servicer.

Section 14.4    Reliance by Note Agents. Each Note Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to each of the Lenders),
Independent Accountants and other experts selected by such Note Agent. Each Note
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement, any other Transaction Document or any other
document furnished in connection herewith or therewith unless it shall first
receive such advice or concurrence of the Lenders, as it deems appropriate, or
it shall first be indemnified to its satisfaction (i) in the case of the
Facility Agent, by the Lenders or (ii) in the case of an Agent, by the Lenders
in its Lender Group, against any and all liability, cost and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Facility Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement, the other Transaction Documents or any other
document furnished in connection herewith or therewith in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders. Each
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement, the other Transaction Documents or any other
document furnished in connection herewith or therewith in accordance with a
request of the Lenders in its Lender Group holding greater than 50% of the
outstanding Advances held by such Lender Group, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
in such Lender Group.

Section 14.5    Notices. No Note Agent shall be deemed to have knowledge or
notice of the occurrence of any breach of this Agreement or the occurrence of
any Event of Default unless it has received notice from the Servicer, the
Borrower or any Lender, referring to this Agreement and describing such event.
In the event that any Agent receives such a notice, it shall promptly give
notice thereof to the Lenders in its Lender Group. The Facility Agent shall take
such action with respect to such event as shall be reasonably directed in
writing by the Required Lenders, and each Agent shall take such action with
respect to such event as shall be reasonably directed by Lenders in its Lender
Group holding greater than 50% of the outstanding Advances held by such Lender
Group; provided, that unless and until such Note Agent shall have received such
directions, such Note Agent may (but shall not be obligated to) take such
action, or refrain from taking such

 

-121-



--------------------------------------------------------------------------------

action, with respect to such event as it shall deem advisable in the best
interests of the Lenders or of the Lenders in its Lender Group, as applicable.

Section 14.6    Non-Reliance on Note Agents. The Lenders expressly acknowledge
that no Note Agent, nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by any Note Agent hereafter taken, including any review of the
affairs of the Borrower or the Servicer, shall be deemed to constitute any
representation or warranty by such Note Agent to any Lender. Each Lender
represents to each Note Agent that it has, independently and without reliance
upon any Note Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower, the Servicer, and the Collateral
Obligations and made its own decision to purchase its interest in the Notes
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Note Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis, appraisals and decisions in
taking or not taking action under any of the Transaction Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, the Servicer, and the Collateral Obligations. Except as expressly
provided herein, no Note Agent shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the Collateral or the
business, operations, property, prospects, financial and other condition or
creditworthiness of the Borrower, the Servicer or the Lenders which may come
into the possession of such Note Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

In no event shall any Note Agent be liable for any indirect, special, punitive
or consequential loss or damage of any kind whatsoever, including, but not
limited to, lost profits, even if such Note Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action. In no
event shall any Note Agent be liable for any failure or delay in the performance
of its obligations hereunder because of circumstances beyond its control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action, including any
laws, ordinances, regulations, governmental action or the like which delay,
restrict or prohibit the providing of the services contemplated by this
Agreement.

Section 14.7    Indemnification. The Lenders agree to indemnify the Facility
Agent and its officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Borrower or the Servicer under the Transaction
Documents, and without limiting the obligation of such Persons to do so in
accordance with the terms of the Transaction Documents), ratably according to
the outstanding amounts of their Advances (or their Commitments, if no Advances
are outstanding) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for the Facility Agent or the affected Person in
connection with any investigative, or judicial proceeding commenced or
threatened, whether or not the Facility Agent or such affected Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Facility Agent or such affected Person as a result of, or
arising out of, or in any way related to or by reason of, any of the

 

-122-



--------------------------------------------------------------------------------

transactions contemplated hereunder or under the Transaction Documents or any
other document furnished in connection herewith or therewith.

Section 14.8    Successor Note Agent. If the Facility Agent shall resign as
Facility Agent under this Agreement, then the Required Lenders shall appoint a
successor agent, whereupon such successor agent shall succeed to the rights,
powers and duties of the Facility Agent, and the term “Facility Agent” shall
mean such successor agent, effective upon its acceptance of such appointment,
and the former Facility Agent’s rights, powers and duties as Facility Agent
shall be terminated, without any other or further act or deed on the part of
such former Facility Agent or any of the parties to this Agreement. In addition,
prior to any assignment or participation by DBNY of any interest in its
Commitment which, in either case, after giving effect to such assignment or
participation would result in DBNY holding (unparticipated) less than 25% of the
Facility Amount, the Required Lenders shall be permitted to appoint a new
Facility Agent with the consent of the Servicer. Any Agent may resign as Agent
upon ten days’ notice to the Lenders in its Lender Group and the Facility Agent
(with a copy to the Borrower) with such resignation becoming effective upon a
successor agent succeeding to the rights, powers and duties of the Agent
pursuant to this Section 14.8. If an Agent shall resign as Agent under this
Agreement, then Lenders in its Lender Group holding greater than 50% of the
outstanding Advances held by such Lender Group shall appoint a successor agent
for such Lender Group. After any Note Agent’s resignation hereunder, the
provisions of this Article XIV shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was a Note Agent under this
Agreement. No resignation of any Note Agent shall become effective until a
successor Note Agent shall have assumed the responsibilities and obligations of
such Note Agent hereunder; provided, that in the event a successor Note Agent is
not appointed within 60 days after such notice of its resignation is given as
permitted by this Section 14.8, the applicable Note Agent may petition a court
for its removal.

Section 14.9    Note Agents in their Individual Capacity. Each Note Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrower or the Servicer as though such Note Agent
were not an agent hereunder. Any Person which is a Note Agent may act as a Note
Agent without regard to and without additional duties or liabilities arising
from its role as such administrator or agent or arising from its acting in any
such other capacity.

ARTICLE XV

ASSIGNMENTS

Section 15.1    Restrictions on Assignments by the Borrower and the Servicer.
Except as specifically provided herein, neither the Borrower nor the Servicer
may assign any of their respective rights or obligations hereunder or any
interest herein without the prior written consent of the Facility Agent and the
Required Lenders in their respective sole discretion and any attempted
assignment in violation of this Section 15.1 shall be null and void.

Section 15.2    Documentation. In connection with any permitted assignment, each
Lender shall deliver to each assignee an assignment, in such form as such Lender
and the related assignee may agree, duly executed by such Lender assigning any
such rights, obligations, Advance or Note to the assignee; and such Lender shall
promptly execute and deliver all further instruments and

 

-123-



--------------------------------------------------------------------------------

documents, and take all further action, that the assignee may reasonably
request, in order to perfect, protect or more fully evidence the assignee’s
right, title and interest in and to the items assigned, and to enable the
assignee to exercise or enforce any rights hereunder or under the Notes
evidencing such Advance.

Section 15.3    Rights of Assignee. Upon the foreclosure of any assignment of
any Advances made for security purposes, or upon any other assignment of any
Advance from any Lender pursuant to this Article XV, the respective assignee
receiving such assignment shall have all of the rights of such Lender hereunder
with respect to such Advances and all references to the Lender or Lenders in
Sections 4.3, 5.1 or 15.5 shall be deemed to apply to such assignee.

Section 15.4    Assignment by Lenders. So long as no Unmatured Event of Default
or Event of Default has occurred and is continuing, no Lender may make any
assignment, other than any proposed assignment (i) to an Affiliate of such
Lender, (ii) to another Lender hereunder or (iii) to any Person if (x) such
Lender makes a determination that its ownership of any of its rights or
obligations hereunder is prohibited by Applicable Law (including, without
limitation, the Volcker Rule) and (y) to the extent such Lender assigns its
interest herein to any Person other than a Competitor, without the prior written
consent of the Borrower (such consent not to be unreasonably withheld, delayed
or conditioned). Each Lender shall endorse the Notes to reflect any assignments
made pursuant to this Article XV or otherwise.

Section 15.5    Registration; Registration of Transfer and Exchange. (a) The
Facility Agent, acting solely for this purpose as agent for the Borrower (and,
in such capacity, the “Loan Registrar”), shall maintain a register for the
recordation of the name and address of each Lender (including any assignees),
and the principal amounts (and stated interest) owing to such Lender pursuant to
the terms hereof from time to time (the “Loan Register”). The entries in the
Loan Register shall be conclusive absent manifest error, and the Borrower, the
Collateral Agent, the Facility Agent, each Agent and each Lender shall treat
each Person whose name is recorded in the Loan Register pursuant to the terms
hereof as a Lender hereunder. The Loan Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.

(b)        Each Person who has or who acquired an interest in a Note shall be
deemed by such acquisition to have agreed to be bound by the provisions of this
Section 15.5. A Note may be exchanged (in accordance with Section 15.5(c)) and
transferred to the holders (or their agents or nominees) of the Advances and to
any assignee (in accordance with Section 15.4) (or its agent or nominee) of all
or a portion of the Advances. The Loan Registrar shall not register (or cause to
be registered) the transfer of such Note, unless the proposed transferee shall
have delivered to the Loan Registrar either (i) an Opinion of Counsel that the
transfer of such Note is exempt from registration or qualification under the
Securities Act of 1933, as amended, and all applicable state securities laws and
that the transfer does not constitute a non-exempt “prohibited transaction”
under ERISA or (ii) an express agreement by the proposed transferee to be bound
by and to abide by the provisions of this Section 15.5 and the restrictions
noted on the face of such Note.

(c)        At the option of the holder thereof, a Note may be exchanged for one
or more new Notes of any authorized denominations and of a like class and
aggregate principal

 

-124-



--------------------------------------------------------------------------------

amount at an office or agency of the Borrower. Whenever any Note is so
surrendered for exchange, the Borrower shall execute and deliver (through the
Loan Registrar) the new Note which the holder making the exchange is entitled to
receive at the Loan Registrar’s office, located at DB Services Americas Inc.,
5022 Gate Parkway, Suite 200, Jacksonville, Florida, 32256, Attention: Transfer
Unit.

(d)        Upon surrender for registration of transfer of any Note at an office
or agency of the Borrower, the Borrower shall execute and deliver (through the
Loan Registrar), in the name of the designated transferee or transferees, one or
more new Notes of any authorized denominations and of a like class and aggregate
principal amount.

(e)        All Notes issued upon any registration of transfer or exchange of any
Note in accordance with the provisions of this Agreement shall be the valid
obligations of the Borrower, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Note(s) surrendered upon such registration
of transfer or exchange.

(f)        Every Note presented or surrendered for registration of transfer or
for exchange shall (if so required by the Borrower or the Loan Registrar) be
fully endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Loan Registrar, duly executed by the holder thereof or his
attorney duly authorized in writing.

(g)        No service charge shall be made for any registration of transfer or
exchange of a Note, but the Borrower may require payment from the transferee
holder of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any registration of transfer of exchange of a
Note.

(h)        The holders of the Notes shall be bound by the terms and conditions
of this Agreement.

Section 15.6    Mutilated, Destroyed, Lost and Stolen Notes. (a) If any
mutilated Note is surrendered to the Loan Registrar, the Borrower shall execute
and deliver (through the Loan Registrar) in exchange therefor a new Note of like
class and tenor and principal amount and bearing a number not contemporaneously
outstanding.

(b)        If there shall be delivered to the Borrower and the Loan Registrar
prior to the payment of the Notes (i) evidence to their satisfaction of the
destruction, loss or theft of any Note and (ii) such security or indemnity as
may be required by them to save each of them and any agent of either of them
harmless, then, in the absence of notice to the Borrower or the Loan Registrar
that such Note has been acquired by a bona fide Lender, the Borrower shall
execute and deliver (through the Loan Registrar), in lieu of any such destroyed,
lost or stolen Note, a new Note of like class, tenor and principal amount and
bearing a number not contemporaneously outstanding.

(c)        Upon the issuance of any new Note under this Section 15.6, the
Borrower may require the payment from the transferor holder of a sum sufficient
to cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses connected therewith.

 

-125-



--------------------------------------------------------------------------------

(d)        Every new Note issued pursuant to this Section 15.6 and in accordance
with the provisions of this Agreement, in lieu of any destroyed, lost or stolen
Note shall constitute an original additional contractual obligation of the
Borrower, whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Notes duly issued
hereunder.

(e)        The provisions of this Section 15.6 are exclusive and shall preclude
(to the extent lawful) all other rights and remedies with respect to the
replacement or payment of a mutilated, destroyed, lost or stolen Note.

Section 15.7    Persons Deemed Owners. The Borrower, the Servicer, the Facility
Agent, the Collateral Agent and any agent for any of the foregoing may treat the
holder of any Note as reflected in the Register as the owner of such Note for
all purposes whatsoever, whether or not such Note may be overdue, and none of
Borrower, the Servicer, the Facility Agent, the Collateral Agent and any such
agent shall be affected by notice to the contrary.

Section 15.8    Cancellation. All Notes surrendered for payment or registration
of transfer or exchange shall be promptly canceled. The Borrower shall promptly
cancel and deliver to the Loan Registrar any Notes previously authenticated and
delivered hereunder which the Borrower may have acquired in any manner
whatsoever, and all Notes so delivered shall be promptly canceled by the
Borrower. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 15.8, except as expressly permitted
by this Agreement.

Section 15.9    Participations; Pledge. (a) At any time and from time to time,
each Lender may, in accordance with Applicable Law, grant participations in all
or a portion of its Note and/or its interest in the Advances and other payments
due to it under this Agreement to any Person (each, a “Participant”). Each
Lender hereby acknowledges and agrees that (A) any such participation will not
alter or affect such Lender’s direct obligations hereunder, and (B) none of the
Borrower, the Servicer, the Facility Agent, any Agent, any Lender, the
Collateral Agent nor the Servicer shall have any obligation to have any
communication or relationship with any Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Section 4.3 and
Section 5.1 (subject to the requirements and limitations therein, including the
requirements under Section 4.3(f) (it being understood that the documentation
required under Section 4.3(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to this Article XV; provided that such Participant
(A) agrees to be subject to the provisions of Section 17.16 as if it were an
assignee under this Article XV; and (B) shall not be entitled to receive any
greater payment under Section 4.3 or Section 5.1, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent that such entitlement to receive a greater payment
results from a change in any Applicable Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 17.16(b)
with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 17.1 as though it
were a Lender.

 

-126-



--------------------------------------------------------------------------------

(b)        Notwithstanding anything in Section 15.9(a) to the contrary, each
Lender may pledge its interest in the Advances and the Notes to any Federal
Reserve Bank as collateral in accordance with Applicable Law without the prior
written consent of any Person.

(c)        Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under the
Transaction Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any obligations under any
Transaction Document) except to the extent that such disclosure is necessary to
establish that such obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Facility Agent (in its capacity
as Facility Agent) shall have no responsibility for maintaining a Participant
Register.

ARTICLE XVI

INDEMNIFICATION

Section 16.1    Borrower Indemnity. Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, the Borrower agrees to
indemnify the Facility Agent, the Agents, the Lenders, the Servicer, the Loan
Registrar, the Collateral Custodian and the Collateral Agent and each of their
Affiliates, and each of their respective successors, transferees, participants
and assigns and all officers, directors, shareholders, controlling persons,
employees and agents of any of the foregoing (each of the foregoing Persons
being individually called an “Indemnified Party”), forthwith on demand, from and
against any and all damages (including punitive damages but excluding
consequential, special, exemplary and indirect damages and lost profits),
losses, claims, liabilities and related reasonable and documented out-of-pocket
costs and expenses, including reasonable and documented attorneys’ and
accountants’ fees and disbursements (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or relating to any Transaction Document or the transactions contemplated
hereby or thereby (including the structuring and arranging of such transactions)
or the use of proceeds therefrom by the Borrower, including in respect of the
funding of any Advance or any breach of any representation, warranty or covenant
of the Borrower in any Transaction Document or in any certificate or other
written material delivered by any of them pursuant to any Transaction Document,
excluding, however, Indemnified Amounts payable to an Indemnified Party (a) to
the extent determined by a court of competent jurisdiction to have resulted from
gross negligence, bad faith, fraud, criminal conduct, reckless disregard or
willful misconduct on the part of any Indemnified Party and (b) resulting from
the performance of the Collateral Obligations.

Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, the Servicer agrees that the all amounts owing to it under
this Section 16.1 shall be subordinate

 

-127-



--------------------------------------------------------------------------------

and junior to the amounts owing to the Lenders, the Agents, the Collateral
Agent, the Collateral Custodian and the Facility Agent under this Section 16.1
in all respects. In the event the Borrower is subject to an Insolvency Event,
any claim that the Servicer has against the Borrower shall, notwithstanding
anything to the contrary herein and notwithstanding any objection to, or
rescission of, such filing, be fully subordinate in right of payment to any
claim of the Facility Agent, the Agents, the Collateral Agent, the Collateral
Custodian and any Lender. The foregoing sentence shall constitute a
“subordination agreement” within the meaning of Section 510(a) of the Bankruptcy
Code.

Indemnification under this Section 16.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable and documented fees and out-of-pocket expenses of counsel and
reasonable and documented out-of-pocket expenses of litigation. This
Section 16.1 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

Section 16.2    Servicer Indemnity. Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, the Servicer agrees to
indemnify the Indemnified Parties forthwith on demand, from and against any and
all Indemnified Amounts incurred by such Indemnified Party by reason of any acts
or omissions of the Servicer in its capacity as Servicer and related to any
Transaction Document, the transactions contemplated thereby or any certificate
or other written material delivered by the Servicer pursuant hereto or thereto,
excluding, however, Indemnified Amounts payable to an Indemnified Party (a) to
the extent determined by a court of competent jurisdiction to have resulted from
gross negligence, fraud, bad faith, criminal conduct, reckless disregard or
willful misconduct on the part of any Indemnified Party and (b) resulting from
the performance of the Collateral Obligations.

If the Servicer has made any indemnity payments to any Indemnified Party
pursuant to this Section 16.2 and such Indemnified Party thereafter collects any
of such amounts from others, such Indemnified Party will as promptly as possible
repay such amounts collected to the Servicer.

Indemnification under this Section 16.2 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable and documented fees and out-of-pocket expenses of counsel and
reasonable and documented out-of-pocket expenses of litigation.

Section 16.3    Contribution. (a) If for any reason (other than the exclusions
set forth in the first paragraph of Section 16.1) the indemnification provided
above in Section 16.1 is unavailable to an Indemnified Party or is insufficient
to hold an Indemnified Party harmless, then the Borrower agrees to contribute to
the amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Party, on the one hand,
and the Borrower and its Affiliates, on the other hand, but also the relative
fault of such Indemnified Party, on the one hand, and the Borrower and its
Affiliates, on the other hand, as well as any other relevant equitable
considerations.

(b)        If for any reason (other than the exclusions set forth in the first
paragraph of Section 16.2) the indemnification provided above in Section 16.2 is
unavailable to an

 

-128-



--------------------------------------------------------------------------------

Indemnified Party or is insufficient to hold an Indemnified Party harmless, then
the Servicer agrees to contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party, on the one hand, and the Servicer and its Affiliates,
on the other hand, but also the relative fault of such Indemnified Party, on the
one hand, and the Servicer and its Affiliates, on the other hand, as well as any
other relevant equitable considerations.

ARTICLE XVII

MISCELLANEOUS

Section 17.1    No Waiver; Remedies. No failure on the part of any Lender, the
Facility Agent, the Collateral Agent, the Collateral Custodian, any Agent, any
Indemnified Party or any Affected Person to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by any of them of any right,
power or remedy hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or remedy. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each Lender is hereby authorized by the Borrower during the
existence of an Event of Default, to the fullest extent permitted by law, to set
off and apply any and all deposits relating to the Borrower or the transactions
contemplated hereby (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by it to or for the
credit or the account of the Borrower to the amounts owed by the Borrower under
this Agreement, to the Facility Agent, the Collateral Agent, the Collateral
Custodian, any Agent, any Affected Person, any Indemnified Party or any Lender
or their respective successors and assigns. Without limiting the foregoing, each
Lender is hereby authorized by the Servicer during the existence of an Event of
Default, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by it to or for the credit or
the account of the Servicer to the amounts owed by the Servicer under this
Agreement, to the Facility Agent, the Collateral Agent, the Collateral
Custodian, any Affected Person, any Indemnified Party, any Agent or any Lender
or their respective successors and assigns.

Section 17.2    Amendments, Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 17.2.

The Borrower, the Servicer and the Facility Agent may, from time to time enter
into written amendments, supplements, waivers or modifications hereto for the
purpose of adding any provisions to this Agreement or changing in any manner the
rights of any party hereto or waiving, on such terms and conditions as may be
specified in such instrument, any of the requirements of this Agreement;
provided, that no such amendment, supplement, waiver or modification shall
(i) reduce the amount of or extend the maturity of any payment with respect to
an Advance or reduce the rate or extend the time of payment of Yield thereon, or
reduce or alter the timing of any other amount payable to any Lender hereunder,
in each case without the consent of each Lender affected thereby, (ii) amend,
modify or waive any provision of this Section 17.2 or Section 17.11, or reduce
the percentage specified in the definition of Required Lenders, in each case
without the

 

-129-



--------------------------------------------------------------------------------

written consent of all Lenders, (iii) amend, modify or waive any provision
adversely affecting the obligations or duties of the Collateral Agent, in each
case without the prior written consent of the Collateral Agent and (iv) amend,
modify or waive any provision adversely affecting the obligations or duties of
the Collateral Custodian, in each case without the prior written consent of the
Collateral Custodian. Upon execution of any amendments by the Borrower, the
Servicer and the Facility Agent as provided herein, the Servicer shall deliver a
copy of such amendment to the Collateral Agent, the Collateral Custodian and
each Agent. Any waiver of any provision of this Agreement shall be limited to
the provisions specifically set forth therein for the period of time set forth
therein and shall not be construed to be a waiver of any other provision of this
Agreement.

Notwithstanding the foregoing, upon the determination by any Lender that its
ownership of any of its rights or obligations hereunder is prohibited by
Applicable Law (including, without limitation, the Volcker Rule), each of the
Borrower, the Servicer, each Lender, each Agent, the Collateral Agent, the
Collateral Custodian and the Facility Agent hereby agree to work in good faith
to amend or amend and restate the commercial terms of this Agreement (including,
if necessary, to re-document under a note purchase agreement or indenture) to
ensure future compliance with such Applicable Law.

Section 17.3    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, electronic mail, postage prepaid, or by facsimile, to the intended party
at the address or facsimile number of such party set forth under its name on
Annex A or at such other address or facsimile number as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered, when received,
(b) if sent by certified mail, three (3) Business Days after having been
deposited in the mail, postage prepaid, (c) if sent by overnight courier, one
Business Day after having been given to such courier, and (d) if transmitted by
facsimile, when sent, receipt confirmed by telephone or electronic means, except
that notices and communications pursuant to Section 2.2, shall not be effective
until received.

Section 17.4    Costs and Expenses. In addition to the rights of indemnification
granted under Section 16.1, the Borrower agrees to pay on demand all reasonable
and documented out-of-pocket costs and expenses of the Facility Agent, the
Collateral Agent, the Collateral Custodian, the Agents and the Lenders in
connection with the preparation, execution, delivery, syndication and
administration of this Agreement, any liquidity support facility and the other
documents and agreements to be delivered hereunder or with respect hereto, and,
subject to any cap on such costs and expenses agreed upon in a separate letter
agreement among the Borrower, the Servicer and the Facility Agent or the
Collateral Agent and Collateral Custodian Fee Letter, as applicable, and the
Borrower further agrees to pay all reasonable and documented out-of-pocket costs
and expenses of the Facility Agent, the Collateral Agent, the Collateral
Custodian and the Lenders in connection with any amendments, waivers or consents
executed in connection with this Agreement, including the reasonable fees and
reasonable and documented out-of-pocket expenses of counsel to the Facility
Agent, each Agent and any related Lender, the Collateral Agent and the
Collateral Custodian with respect thereto and with respect to advising the
Facility Agent and the Lenders as to its rights and remedies under this
Agreement, and to pay all reasonable, documented and out-of-pocket costs and
expenses, if any (including reasonable outside counsel fees and expenses), of
the Facility Agent, the Collateral Agent, the Collateral Custodian, the Agents
and the Lenders, in

 

-130-



--------------------------------------------------------------------------------

connection with the enforcement against the Servicer or the Borrower of this
Agreement or any of the other Transaction Documents and the other documents and
agreements to be delivered hereunder or with respect hereto; provided that in
the case of reimbursement of counsel for the Lenders other than the Facility
Agent, such reimbursement shall be limited to one outside counsel to the
Facility Agent, each Agent and any related Lender.

Section 17.5    Binding Effect; Survival. This Agreement shall be binding upon
and inure to the benefit of Borrower, the Lenders, the Agents, the Facility
Agent, the Servicer, the Collateral Agent, the Collateral Custodian and their
respective successors and assigns, and the provisions of Section 4.3, Article V,
and Article XVI shall inure to the benefit of the Affected Persons and the
Indemnified Parties, respectively, and their respective successors and assigns;
provided, nothing in the foregoing shall be deemed to authorize any assignment
not permitted by Article XV. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until (subject to the immediately
following sentence) such time when all Obligations have been finally and fully
paid in cash and performed. The rights and remedies with respect to any breach
of any representation and warranty made by the Borrower pursuant to Article IX
and the indemnification and payment provisions of Article V, Article XVI and the
provisions of Section 17.10, Section 17.11 and Section 17.12 shall be continuing
and shall survive any termination of this Agreement and any termination of any
Person’s rights to act as Servicer hereunder or under any other Transaction
Document.

Section 17.6    Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section of or Schedule or Exhibit to
this Agreement, as the case may be, and references in any Section, subsection,
or clause to any subsection, clause or subclause are to such subsection, clause
or subclause of such Section, subsection or clause.

Section 17.7    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 17.8    GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK.

Section 17.9    Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
but all of which shall constitute together but one and the same agreement.
Delivery of this Agreement by facsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Agreement.

Section 17.10  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED

 

-131-



--------------------------------------------------------------------------------

HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE EQUITYHOLDER, THE
BORROWER, THE SERVICER, THE FACILITY AGENT, THE AGENTS, THE INVESTORS OR ANY
OTHER AFFECTED PERSON. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS AGREEMENT AND
EACH SUCH OTHER TRANSACTION DOCUMENT.

Section 17.11    No Proceedings.

(a)        Notwithstanding any other provision of this Agreement, each of the
Servicer, the Collateral Agent, the Collateral Custodian, each Agent, each
Lender and the Facility Agent hereby agrees that it will not institute against
the Borrower, or join any other Person in instituting against the Borrower, any
insolvency proceeding (namely, any proceeding of the type referred to in the
definition of Insolvency Event) so long as any Advances or other amounts due
from the Borrower hereunder shall be outstanding or there shall not have elapsed
one year plus one day since the last day on which any such Advances or other
amounts shall be outstanding. The foregoing shall not limit such Person’s right
to file any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted by any Person other than such Person.

(b)        Each of the parties hereto hereby agrees that it will not institute
against, or join any other Person in instituting against any Conduit Lender, any
insolvency proceeding (namely, any proceeding of the type referred to in the
definition of Insolvency Event) so long as any commercial paper note issued by
such applicable Conduit Lender shall be outstanding or there shall not have
elapsed one year plus one day since the last day on which any such commercial
paper notes shall be outstanding.

(c)        The provisions of this paragraph shall survive the termination of
this Agreement. The provisions of this Section 17.11 are a material inducement
for the Secured Parties to enter into this Agreement and the transactions
contemplated hereby and are an essential term hereof. The parties hereby agree
that monetary damages are not adequate for a breach of the provisions of
Section 17.11 and the Facility Agent may seek and obtain specific performance of
such provisions (including injunctive relief), including, without limitation, in
any bankruptcy, reorganization, arrangement, winding up, insolvency, moratorium,
winding up or liquidation proceedings, or other proceedings under United States
federal or state bankruptcy laws, or any similar laws.

Section 17.12  Limited Recourse.    (a) No recourse under any obligation,
covenant or agreement of a Lender contained in this Agreement shall be had
against any incorporator, stockholder, officer, director, member, manager,
employee or agent of any Lender or any of their respective Affiliates (solely by
virtue of such capacity) by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly

 

-132-



--------------------------------------------------------------------------------

agreed and understood that this Agreement is solely a corporate obligation of
each Lender, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, officer, director, member, manager,
employee or agent of any Lender or any of their respective Affiliates (solely by
virtue of such capacity) or any of them under or by reason of any of the
obligations, covenants or agreements of a Lender contained in this Agreement, or
implied therefrom, and that any and all personal liability for breaches by a
Lender of any of such obligations, covenants or agreements, either at common law
or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

(b)        Notwithstanding any other provision of this Agreement, (i) no
recourse under any obligation, covenant or agreement of the Borrower or the
Servicer contained in this Agreement shall be had against any incorporator,
stockholder, partner, officer, director, member, manager, employee or agent of
the Borrower, the Servicer or any of their respective Affiliates (solely by
virtue of such capacity) by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Agreement is solely a corporate obligation of
the Borrower and the Servicer, and that no personal liability whatever shall
attach to or be incurred by any incorporator, stockholder, officer, director,
member, manager, employee or agent of the Borrower, the Servicer or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Borrower
or the Servicer contained in this Agreement, or implied therefrom, and that any
and all personal liability for breaches by the Borrower or the Servicer of any
of such obligations, covenants or agreements, either at common law or at equity,
or by statute, rule or regulation, of every such incorporator, stockholder,
officer, director, member, manager, employee or agent is hereby expressly waived
as a condition of and in consideration for the execution of this Agreement and
(ii) the parties hereto acknowledge that the obligations of the Borrower arising
hereunder are from time to time and at any time limited recourse obligations
payable solely from the Collateral available at such time (the “Borrower
Available Funds”) and, following the application of such Borrower Available
Funds or the proceeds thereof, any claims of the parties hereto (and the
obligations of the Borrower) shall be extinguished and shall not thereafter
revive. This Section 17.12(b) shall survive the expiration or termination of
this Agreement.

(c)        Notwithstanding anything to the contrary in this Agreement or in any
of the Transaction Documents, the parties hereto acknowledge that the
obligations of any Conduit Lender arising hereunder are limited recourse
obligations payable solely from the unsecured assets of such Conduit Lender (the
“Available Funds”) and, following the application of such Available Funds or the
proceeds thereof, any claims of the parties hereto (and the obligations of such
Conduit Lender) shall be extinguished. No recourse shall be had for the payment
of any amount owing under this Agreement against any officer, member, director,
employee, security holder or incorporator of any Conduit Lender or its
successors or assigns and no action may be brought against any officer, member,
director, employee, security holder or incorporator of any Conduit Lender
personally. The parties hereto agree that they will not petition a court, or
take any action or commence any proceedings, for the liquidation or the
winding-up of, or the appointment of an examiner to, any Conduit Lender or any
other bankruptcy or insolvency proceedings with respect to such Conduit Lender;
provided that nothing in this sentence shall

 

-133-



--------------------------------------------------------------------------------

limit the right of any party hereto to file any claim or otherwise take any
action with respect to any proceeding of the type described in this sentence
that was instituted against any Conduit Lender by any Person other than such
party. The provisions of this paragraph shall survive the termination of this
Agreement. The provisions of this Section 17.12(c) are a material inducement for
the Secured Parties to enter into this Agreement and the transactions
contemplated hereby and are an essential term hereof. The parties hereby agree
that monetary damages are not adequate for a breach of the provisions of
Section 17.12(c) and the Facility Agent may seek and obtain specific performance
of such provisions (including injunctive relief), including, without limitation,
in any bankruptcy, reorganization, arrangement, winding up, insolvency,
moratorium, winding up or liquidation proceedings, or other proceedings under
United States federal or state bankruptcy laws, or any similar laws.

Each Conduit Lender shall only be required to pay (a) any fees or liabilities
that it may incur under this Agreement only to the extent such Conduit Lender
has Excess Funds on the date of such determination and (b) any expenses,
indemnities or other liabilities that it may incur under this Agreement or any
fees, expenses, indemnities or other liabilities under any other Transaction
Document only to the extent such Conduit Lender receives funds designated for
such purposes or to the extent it has Excess Funds not required, after giving
effect to all amounts on deposit in its commercial paper account, to pay or
provide for the payment of all of its outstanding commercial paper notes as of
the date of such determination. In addition, no amount owing by any Conduit
Lender hereunder in excess of the liabilities that such Conduit Lender is
required to pay in accordance with the preceding sentence shall constitute a
“claim” (as defined in Section 101(5) of the Bankruptcy Code) against such
Conduit Lender.

Section 17.13  ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 17.14  Confidentiality. (a) The Borrower, the Servicer, the Collateral
Custodian and the Collateral Agent shall hold in confidence, and not disclose to
any Person, the identity of any Lender or the terms of any fees payable in
connection with this Agreement except they may disclose such information (i) to
their officers, directors, employees, agents, counsel, accountants, auditors,
advisors, prospective lenders, equity investors or representatives, (ii) with
the consent of such Lender, (iii) to the extent such information has become
available to the public other than as a result of a disclosure by or through
such Person, (iv) to the extent the Borrower, the Servicer, the Collateral
Custodian or the Collateral Agent or any Affiliate of any of them should be
required by any law or regulation applicable to it (including securities laws)
or requested by any Official Body to disclose such information or (v) disclose
the Agreement and such information in any suit, action, proceeding or
investigation (whether in law or in equity or pursuant to arbitration) involving
any of the Transaction Documents for the purpose of defending itself, reducing
its liability, or protecting or exercising any of its claims, rights, remedies,
or interests under or in connection with any of the Transaction Documents.

 

-134-



--------------------------------------------------------------------------------

(b)        The Facility Agent, the Collateral Agent, the Collateral Custodian,
each Agent and each Lender, severally and with respect to itself only, covenants
and agrees that any information about the Borrower or its Affiliates or the
Obligors, the Collateral Obligations, the Related Security or otherwise obtained
by the Facility Agent, the Collateral Agent, such Agent or such Lender pursuant
to this Agreement shall be held in confidence (it being understood that
documents provided to the Facility Agent hereunder may in all cases be
distributed by the Facility Agent to the Lenders and Agents) except that the
Facility Agent, the Collateral Agent, the Collateral Custodian, such Agent or
such Lender may disclose such information (i) to its affiliates, officers,
directors, employees, agents, counsel, accountants, auditors, advisors or
representatives, (ii) to the extent such information has become available to the
public other than as a result of a disclosure by or through the Facility Agent,
the Collateral Agent, the Collateral Custodian, such Agent or such Lender,
(iii) to the extent such information was available to the Facility Agent, such
Agent or such Lender on a non-confidential basis prior to its disclosure to the
Facility Agent, such Agent or such Lender hereunder, (iv) with the consent of
the Servicer, (v) to the extent permitted by Article XV, or (vi) to the extent
the Facility Agent, such Agent or such Lender should be (A) required in
connection with any legal or regulatory proceeding or (B) requested by any
Official Body to disclose such information; provided, that in the case of
clause (vi) above, the Facility Agent, such Agent or such Lender, as applicable,
will use reasonable efforts to maintain confidentiality and will (unless
otherwise prohibited by law) notify the Servicer of its intention to make any
such disclosure prior to making any such disclosure.

Section 17.15  Non-Confidentiality of Tax Treatment. All parties hereto agree
that each of them and each of their employees, representatives, and other agents
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including, without limitation, opinions or other tax analyses) that are
provided to any of them relating to such tax treatment and tax structure. “Tax
treatment” and “tax structure” shall have the same meaning as such terms have
for purposes of Treasury Regulation Section 1.6011-4; provided that with respect
to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, the provisions of this Section 17.15 shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the transactions contemplated hereby.

Section 17.16  Replacement of Lenders.

(a)        If any Lender requests compensation under Section 5.1, or requires
the Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
Official Body for the account of any Lender pursuant to Section 4.3, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking the Obligations or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.3
or Section 5.1, as the case may be, in the future, and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

-135-



--------------------------------------------------------------------------------

(b)        At any time there is more than one Lender, the Borrower shall be
permitted, at its sole expense and effort, to replace any Lender, except (i) the
Facility Agent (unless the Facility Agent is the subject of a Bail-In Action) or
(ii) any Lender which is administered by the Facility Agent or an Affiliate of
the Facility Agent (unless such Lender is the subject of a Bail-In Action), that
(a) requests reimbursement, payment or compensation for any amounts owing
pursuant to Section 4.3 or Section 5.1 or (b) has received a written notice from
the Borrower of an impending change in law that would entitle such Lender to
payment of additional amounts pursuant to Section 4.3 or Section 5.1, unless
such Lender designates a different lending office before such change in law
becomes effective pursuant to Section 17.16(a) and such alternate lending office
obviates the need for the Borrower to make payments of additional amounts
pursuant to Section 4.3 or Section 5.1 or (c) has not consented to any proposed
amendment, supplement, modification, consent or waiver, each pursuant to
Section 17.2, (d) defaults in its obligation to make Advances hereunder or
(e) is the subject of a Bail-In Action; provided, that (i) nothing herein shall
relieve a Lender from any liability it might have to the Borrower or to the
other Lenders for its failure to make any Advance, (ii) the replacement
financial institution shall purchase, at par, all Advances and other amounts
owing to such replaced Lender on or prior to the date of replacement,
(iii) during the Revolving Period, the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Facility Agent so long
as the Facility Agent is not the subject of a Bail-In Action, (iv) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 15.5, (v) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) for
Increased Costs or Taxes, as the case may be, otherwise required to be paid
hereunder, (vi) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Facility Agent or any other Lender shall have
against the replaced Lender, (vii) if such replacement is being effected as a
result of a Lender requesting compensation pursuant to Section 4.3 or
Section 5.1, such replacement, if effected, will result in a reduction in such
compensation or payment thereafter and (viii) such replacement is not the
subject of a Bail-In Action. Notwithstanding anything contained to the contrary
in this Agreement, no Lender removed or replaced under the provisions hereof
shall have any right to receive any amounts set forth in Section 2.5(b) in
connection with such removal or replacement. A Lender shall not be required to
make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

Section 17.17  Consent to Jurisdiction. Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to the Transaction Documents, and each party hereto hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

Section 17.18  Option to Acquire Rating. Each party hereto hereby acknowledges
and agrees that the Facility Agent (on behalf and at the expense of the Lenders)
may, at any time and

 

-136-



--------------------------------------------------------------------------------

in its sole discretion, obtain a public rating for this loan facility. The
Borrower and the Servicer hereby agree (at the sole expense of the Lenders) to
use commercially reasonable efforts, at the request of the Facility Agent, to
cooperate with the acquisition and maintenance of any such rating.

Section 17.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XVIII

COLLATERAL CUSTODIAN

Section 18.1    Designation of Collateral Custodian. The role of Collateral
Custodian with respect to the Collateral Obligation Files shall be conducted by
the Person designated as Collateral Custodian hereunder from time to time in
accordance with this Section 18.1. Wells Fargo Bank, National Association is
hereby appointed as, and hereby accepts such appointment and agrees to perform
the duties and obligations of, Collateral Custodian pursuant to the terms
hereof.

Section 18.2    Duties of the Collateral Custodian.

(a)        Duties. The Collateral Custodian shall perform, on behalf of the
Secured Parties, the following duties and obligations:

(i)        The Collateral Custodian, as the duly appointed agent of the Secured
Parties, shall take and retain custody of the Collateral Obligation Files
delivered to it by, or on behalf of, the Borrower for each Collateral Obligation
listed on the Schedule of Collateral

 

-137-



--------------------------------------------------------------------------------

Obligations attached to the related Asset Approval Request. The Collateral
Custodian acknowledges that in connection with any Asset Approval Request,
additional Collateral Obligation Files (specified on an accompanying Schedule of
Collateral Obligations supplement) may be delivered to the Collateral Custodian
from time to time. Promptly upon the receipt of any such delivery of Collateral
Obligation Files and without any review, the Collateral Custodian shall send
notice of such receipt to the Servicer, the Borrower, each Agent and the
Facility Agent.

(ii)        With respect to each Collateral Obligation File which has been or
will be delivered to the Collateral Custodian, the Collateral Custodian shall
act exclusively as the custodian of the Secured Parties, and has no instructions
to hold any Collateral Obligation File for the benefit of any Person other than
the Secured Parties and undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement. In so taking and retaining
custody of the Collateral Obligation Files, the Collateral Custodian shall be
deemed to be acting for the purpose of perfecting the Collateral Agent’s
security interest therein under the UCC. Except as permitted by Section 18.5, no
Collateral Obligation File or other document constituting a part of a Collateral
Obligation File shall be released from the possession of the Collateral
Custodian.

(iii)        The Collateral Custodian shall maintain continuous custody of all
Collateral Obligation Files in its possession in secure facilities in accordance
with customary standards for such custody and shall reflect in its records the
interest of the Secured Parties therein. Each Collateral Obligation File which
comes into the possession of the Collateral Agent (other than documents
delivered electronically) shall be maintained in fire-resistant vaults or
cabinets at the office of the Collateral Custodian specified in Annex A or at
such other offices as shall be specified to the Facility Agent and the Servicer
in a written notice at least thirty (30) days prior to such change. Each
Collateral Obligation File shall be marked with an appropriate identifying label
and maintained in such manner so as to permit retrieval and access by the
Collateral Custodian and the Facility Agent. The Collateral Custodian shall keep
the Collateral Obligation Files clearly segregated from any other documents or
instruments in its files.

(iv)        With respect to the documents comprising each Collateral Obligation
File, the Collateral Custodian shall (i) act exclusively as Collateral Custodian
for the Secured Parties, (ii) hold all documents constituting such Collateral
Obligation File received by it for the exclusive use and benefit of the Secured
Parties and (iii) make disposition thereof only in accordance with the terms of
this Agreement or with written instructions furnished by the Facility Agent;
provided, that in the event of a conflict between the terms of this Agreement
and the written instructions of the Facility Agent, the Facility Agent’s written
instructions shall control.

(v)        The Collateral Custodian shall accept only written instructions of an
Executive Officer, in the case of the Borrower or the Servicer, or a Responsible
Officer, in the case of the Facility Agent, concerning the use, handling and
disposition of the Collateral Obligation Files.

(vi)        In the event that (i) the Borrower, the Facility Agent, the
Servicer, the Collateral Custodian, any Agent or the Collateral Agent shall be
served by a third party with any type of levy, attachment, writ or court order
with respect to any Collateral Obligation File or a document included within a
Collateral Obligation File or (ii) a third party shall institute any court
proceeding by which any Collateral Obligation File or a document included within
a Collateral

 

-138-



--------------------------------------------------------------------------------

Obligation File shall be required to be delivered other than in accordance with
the provisions of this Agreement, the party receiving such service shall
promptly deliver or cause to be delivered to the other parties to this Agreement
(to the extent not prohibited by Applicable Law) copies of all court papers,
orders, documents and other materials concerning such proceedings. The
Collateral Custodian shall, to the extent permitted by law, continue to hold and
maintain all the Collateral Obligation Files that are the subject of such
proceedings pending a final, nonappealable order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, the Collateral Custodian shall dispose of such
Collateral Obligation File or a document included within such Collateral
Obligation File as directed by the Facility Agent, which shall give a direction
consistent with such determination. Expenses of the Collateral Custodian
incurred as a result of such proceedings shall be borne by the Borrower.

(vii)        The Facility Agent may direct the Collateral Custodian to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Facility Agent; provided that the Collateral Custodian
shall not be required to take any action hereunder at the request of the
Facility Agent, any Secured Parties or otherwise if the taking of such action,
in the reasonable determination of the Collateral Custodian, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Custodian to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Custodian requests the
consent of the Facility Agent and the Collateral Custodian does not receive a
consent (either positive or negative) from the Facility Agent within ten
(10) Business Days of its receipt of such request, then the Facility Agent shall
be deemed to have declined to consent to the relevant action.

(viii)        The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Facility Agent in the
absence of its own bad faith, fraud, gross negligence, willful misconduct or
reckless disregard. The Collateral Custodian shall not be deemed to have notice
or knowledge of any matter hereunder, including an Event of Default, unless a
Responsible Officer of the Collateral Custodian has actual knowledge of such
matter or written notice thereof is received by the Collateral Custodian.

Section 18.3    Delivery of Collateral Obligation Files. (a) The Servicer (on
behalf of the Borrower) shall deliver, on or prior to the applicable Funding
Date (but no more than five (5) Business Days after such Funding Date, except as
set forth in Section 10.22) the Collateral Obligation Files for each Collateral
Obligation listed on the Schedule of Collateral Obligations attached to the
related Asset Approval Request. In connection with each delivery of a Collateral
Obligation File to the Collateral Custodian, the Servicer shall represent and
warrant that the Collateral Obligation Files delivered to the Collateral
Custodian include all of the documents listed in the related Document Checklist
and all of such documents and the information contained in the Schedule of
Collateral Obligations are complete in all material respects pursuant to a
certification in the form of Exhibit H executed by an Executive Officer of the
Servicer.

 

-139-



--------------------------------------------------------------------------------

(b)        From time to time, the Servicer, promptly following receipt, shall
forward to the Collateral Custodian (as identified on an accompanying Schedule
of Collateral Obligations supplement) additional documents evidencing any
assumption, modification, consolidation or extension of a Collateral Obligation,
and upon receipt of any such other documents, the Collateral Custodian shall
hold such other documents as the Servicer shall deliver in writing from time to
time.

(c)        With respect to any documents comprising the Collateral Obligation
File that have been delivered or are being delivered to recording offices for
recording and have not been returned to the Borrower or the Servicer in time to
permit their delivery hereunder at the time required, in lieu of delivering such
original documents, the Borrower or the Servicer shall indicate such on a
Schedule of Collateral Obligations supplement and deliver to the Collateral
Custodian a true copy thereof. The Borrower or the Servicer shall deliver such
original documents to the Collateral Custodian promptly when they are received.

Section 18.4    Collateral Obligation File Certification. (a) On or prior to
each Funding Date, the Servicer shall provide a Schedule of Collateral
Obligations and related Document Checklist dated as of such Funding Date to the
Collateral Custodian, the Collateral Agent, each Agent and the Facility Agent
(such information contained in the Schedule of Collateral Obligations shall also
be delivered in Microsoft Excel format or another format reasonably acceptable
to the Collateral Custodian) with respect to the Collateral Obligations to be
delivered to the Collateral Agent on such Funding Date.

(b)        In connection with (and as part of) each Monthly Report, with respect
to the Collateral Obligation Files delivered at least three (3) Business Days’
prior to the related Reporting Date, the Collateral Custodian shall prepare a
report (to be included as a part of each Monthly Report) in respect of each of
the Collateral Obligations, to the effect that, as to each Collateral Obligation
listed on the Schedule of Collateral Obligations attached to the related Advance
Request or Reinvestment Request, based on the Collateral Custodian’s examination
of the Collateral Obligation File for each Collateral Obligation and the related
Document Checklist, except for variances from the documents identified in the
Document Checklist with respect to the related Collateral Obligation Files,
(i) all documents required to be delivered in respect of such Collateral
Obligations pursuant to the Document Checklist have been delivered and are in
the possession of the Collateral Custodian as part of the Collateral Obligation
File for such Collateral Obligation (other than those released pursuant to
Section 18.5), and (ii) all such documents have been reviewed by the Collateral
Custodian and appear on their face to be regular and to relate to such
Collateral Obligation. The Collateral Custodian shall also maintain records of
the total number of Collateral Obligation Files that do not have the documents
provided on the Document Checklist and will include such total in each Monthly
Report.

(c)        Notwithstanding any language to the contrary herein, the Collateral
Custodian shall make no representations as to, and shall not be responsible to
verify, (i) the validity, legality, ownership, title, perfection, priority,
enforceability, due authorization, recordability, sufficiency for any purpose,
or genuineness of any of the documents contained in each Collateral Obligation
File or (ii) the collectibility, insurability, effectiveness or suitability of
any such Collateral Obligation.

 

-140-



--------------------------------------------------------------------------------

Section 18.5    Release of Collateral Obligation Files. (a) Upon satisfaction of
any of the conditions set forth in Section 12.3, the Servicer will provide an
Officer’s Certificate to such effect to the Collateral Custodian (with a copy to
the Collateral Agent) and shall request in writing delivery to it of the
Collateral Obligation File and a copy thereof shall be sent concurrently by the
Servicer to each Agent and the Facility Agent. Upon receipt of such
certification and request, unless it receives notice to the contrary from the
Facility Agent, any Agent, the Collateral Custodian shall within three days
release the related Collateral Obligation File to the Servicer and the Servicer
will not be required to return the related Collateral Obligation File to the
Collateral Custodian.

(b)        From time to time and as appropriate for the servicing or foreclosure
of any of the Collateral Obligations, including, for this purpose, collection
under any insurance policy relating to the Collateral Obligations, the
Collateral Custodian shall, upon receipt of a Request for Release and Receipt
substantially in the form of Exhibit F-2 from an authorized representative of
the Servicer (as listed on Exhibit F-1, as such exhibit may be amended from time
to time by the Servicer with notice to the Collateral Custodian, the Facility
Agent and each Agent), release the related Collateral Obligation File or the
documents set forth in such Request for Release and Receipt to the Servicer. In
the event an Unmatured Event of Default, an Event of Default, an Unmatured
Servicer Default or a Servicer Default has occurred and is continuing, the
Servicer shall not make any such request with respect to any original documents
unless the Facility Agent shall have consented in writing thereto (which consent
may be evidenced by an executed counterpart to such request). The Servicer shall
return each and every original document previously requested from the Collateral
Obligation File to the Collateral Custodian when (x) the need therefor by the
Servicer no longer exists or (y) the Collateral Obligation File or such document
has been delivered to an attorney, or to a public trustee or other public
official as required by law, for purposes of initiating or pursuing legal action
or other proceedings for the foreclosure of the Related Security either
judicially or non-judicially, the Servicer shall deliver to the Collateral
Custodian a certificate executed by an Executive Officer certifying as to the
name and address of the Person to which such Collateral Obligation File or such
document was delivered and the purpose or purposes of such delivery. Upon
receipt of a certificate of the Servicer substantially in the form of Exhibit
F-3, with a copy to the Facility Agent and each Agent, stating that such
Collateral Obligation was either (x) liquidated and that all amounts received or
to be received in connection with such liquidation that are required to be
deposited have been so deposited, or (y) sold pursuant to an Optional Sale in
accordance with Section 7.10, the Collateral Custodian shall within three
(3) Business Days (provided that the Collateral Custodian has received such
request by 12:00 p.m., New York City time, and if received after 12:00 p.m., New
York City time, four (4) Business Days) of receipt of the Request for Release
and Receipt, release the requested Collateral Obligation File, and the Servicer
will not be required to return the related Collateral Obligation File to the
Collateral Custodian.

(c)        Notwithstanding anything to the contrary set forth herein, the
Servicer shall not, without the prior written consent of the Facility Agent,
request any documents (other than copies thereof) held by the Collateral
Custodian if the sum of the unpaid Principal Balances of all Collateral
Obligations for which the Servicer is then in possession of the related
Collateral Obligation File or any document comprising such Collateral Obligation
File (other than for Collateral Obligations then held by the Servicer which have
been sold, repurchased, paid off or liquidated in accordance with this
Agreement) (including the documents to be requested)

 

-141-



--------------------------------------------------------------------------------

exceeds 5% of the Adjusted Aggregate Eligible Collateral Obligation Balance. The
Servicer may hold, and hereby acknowledges that it shall hold, any documents and
all other property included in the Collateral that it may from time to time
receive hereunder as custodian for the Secured Parties solely at the will of the
Collateral Custodian and the Secured Parties for the sole purpose of
facilitating the servicing of the Collateral Obligations and such retention and
possession shall be in a custodial capacity only. To the extent the Servicer, as
agent of the Collateral Custodian and the Borrower, holds any Collateral, the
Servicer shall do so in accordance with the Servicing Standard as such standard
applies to servicers acting as custodial agent. The Servicer shall promptly
report to the Collateral Custodian and the Facility Agent the loss by it of all
or part of any Collateral Obligation File previously provided to it by the
Collateral Custodian and shall promptly take appropriate action to remedy any
such loss. The Servicer shall hold (in accordance with Section 9-313(C) of the
UCC) all documents comprising the Collateral Obligation Files in its possession
as agent of the Collateral Agent. In such custodial capacity, the Servicer shall
have and perform the following powers and duties:

(i)        hold the Collateral Obligation Files and any document comprising a
Collateral Obligation File that it may from time to time have in its possession
for the benefit of the Collateral Custodian, on behalf of the Secured Parties,
maintain accurate records pertaining to each Collateral Obligation to enable it
to comply with the terms and conditions of this Agreement, and maintain a
current inventory thereof;

(ii)        implement policies and procedures consistent with the Servicing
Standard and requirements of this Agreement so that the integrity and physical
possession of such Collateral Obligation Files will be maintained; and

(iii)        take all other actions, in accordance with the Servicing Standard,
in connection with maintaining custody of such Collateral Obligation Files on
behalf of the Collateral Agent.

Acting as custodian of the Collateral Obligation Files pursuant to this
Section 18.5, the Servicer agrees that it does not and will not have or assert
any beneficial ownership interest in the Collateral Obligations or the
Collateral Obligation Files.

Section 18.6    Examination of Collateral Obligation Files. Upon reasonable
prior notice to the Collateral Custodian, the Borrower, the Servicer and their
agents, accountants, attorneys and auditors will be permitted during normal
business hours to examine and make copies of the Collateral Obligation Files,
documents, records and other papers in the possession of or under the control of
the Collateral Custodian relating to any or all of the Collateral Obligations.
Prior to the occurrence of an Unmatured Event of Default, an Event of Default,
an Unmatured Servicer Default or a Servicer Default, upon the request of the
Facility Agent and at the cost and expense of the Servicer, the Collateral
Custodian shall promptly provide the Facility Agent with the Collateral
Obligation Files or copies, as designated by the Facility Agent, subject to the
cap on costs and expenses and other terms and conditions set forth in
Section 7.9(e); provided, the Collateral Custodian shall not be required to
provide such copies if it does not receive adequate assurance of payment.

 

-142-



--------------------------------------------------------------------------------

Section 18.7    Lost Note Affidavit. In the event that the Collateral Custodian
fails to produce any original promissory note delivered to it related to a
Collateral Obligation that was in its possession pursuant to Section 10.22
within five (5) Business Days after required or requested by the Facility Agent
and provided that (a) the Collateral Custodian previously certified in writing
to the Facility Agent that it had received such original promissory note and
(b) such original promissory note is not outstanding pursuant to a Request for
Release and Receipt, then the Collateral Custodian shall with respect to any
missing original promissory note, promptly deliver to the Facility Agent upon
request a lost note affidavit.

Section 18.8    Transmission of Collateral Obligation Files. Written
instructions as to the method of shipment and shipper(s) the Collateral
Custodian is directed to utilize in connection with the transmission of
Collateral Obligation Files in the performance of the Collateral Custodian’s
duties hereunder shall be delivered by the Facility Agent or the Servicer to the
Collateral Custodian prior to any shipment of any Collateral Obligation Files
hereunder. In the event the Collateral Custodian does not receive such written
instruction from the Facility Agent or the Servicer (as applicable), the
Collateral Custodian shall be authorized and indemnified as provided herein to
utilize a nationally recognized courier service. The Servicer shall arrange for
the provision of such services at its sole cost and expense (or, at the
Collateral Custodian’s option, reimburse the Collateral Custodian for all costs
and expenses incurred by the Collateral Custodian consistent with such
instructions) and shall maintain such insurance against loss or damage to the
Collateral Obligation Files as the Servicer deems appropriate.

Section 18.9    Merger or Consolidation. Any Person (i) into which the
Collateral Custodian may be merged or consolidated, (ii) that may result from
any merger or consolidation to which the Collateral Custodian shall be a party,
or (iii) that may succeed to the properties and assets of the Collateral
Custodian substantially as a whole, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the
Collateral Custodian hereunder, shall be the successor to the Collateral
Custodian under this Agreement without further act of any of the parties to this
Agreement.

Section 18.10    Collateral Custodian Compensation. As compensation for its
Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to its fees and expenses from the Borrower as set forth in the
Collateral Agent and Collateral Custodian Fee Letter and any other accrued and
unpaid fees, expenses (including reasonable attorneys’ fees, costs and expenses)
and indemnity amounts payable by the Borrower or the Servicer, or both but
without duplication, to the Collateral Custodian (including Indemnified Amounts
under Article XVI) under the Transaction Documents (collectively, the
“Collateral Custodian Fees and Expenses”). The Borrower agrees to reimburse the
Collateral Custodian in accordance with the provisions of Section 8.3 and
Section 17.4 for all reasonable expenses, disbursements and advances incurred or
made by the Collateral Custodian in accordance with any provision of this
Agreement or the other Transaction Documents or in the enforcement of any
provision hereof or in the other Transaction Documents. The Collateral
Custodian’s entitlement to receive fees (other than any previously accrued and
unpaid fees) shall cease on the earlier to occur of: (i) its removal as
Collateral Custodian and appointment and acceptance by the successor Collateral
Custodian pursuant to Section 18.11 and the Collateral Custodian has ceased to
hold any Collateral Files or (ii) the termination of this Agreement.

 

-143-



--------------------------------------------------------------------------------

Section 18.11    Removal or Resignation of Collateral Custodian. (a) The
Collateral Custodian may at any time resign and terminate its obligations under
this Agreement upon at least 60 days’ prior written notice to the Servicer, the
Borrower, each Agent and the Facility Agent; provided, that no resignation or
removal of the Collateral Custodian will be permitted unless a successor
Collateral Custodian has been appointed which successor Collateral Custodian is
(a) an Approved Custodian and (b) so long as no Unmatured Servicer Default,
Servicer Default, Unmatured Event of Default or Event of Default has occurred
and is continuing, is reasonably acceptable to the Servicer. Promptly after
receipt of notice of the Collateral Custodian’s resignation, the Facility Agent
shall promptly appoint a successor Collateral Custodian by written instrument,
in duplicate, copies of which instrument shall be delivered to the Borrower, the
Servicer, each Agent, the resigning Collateral Custodian and to the successor
Collateral Custodian. In the event no successor Collateral Custodian shall have
been appointed within 60 days after the giving of notice of such resignation,
the Collateral Custodian may petition any court of competent jurisdiction to
appoint a successor Collateral Custodian.

(b)        The Facility Agent or the Borrower, upon at least 60 days’ prior
written notice to the Collateral Custodian and each Agent, may remove and
discharge the Collateral Custodian or any successor Collateral Custodian
thereafter appointed from the performance of its duties under this Agreement for
cause. Promptly after giving notice of removal of the Collateral Custodian, the
Facility Agent shall, with the prior written consent of the Servicer, appoint,
or petition a court of competent jurisdiction to appoint, a successor Collateral
Custodian. Any such appointment shall be accomplished by written instrument and
one original counterpart of such instrument of appointment shall be delivered to
the Collateral Custodian and the successor Collateral Custodian, with a copy
delivered to the Borrower and the Servicer.

(c)        In the event of any such resignation or removal, the Collateral
Custodian shall, no later than five (5) Business Days after receipt of notice of
the successor Collateral Custodian, transfer to the successor Collateral
Custodian, as directed in writing by the Facility Agent, all the Collateral
Obligation Files being administered under this Agreement. The cost of the
shipment of Collateral Obligation Files arising out of the resignation of the
Collateral Custodian pursuant to Section 18.11(a), or the termination for cause
of the Collateral Custodian pursuant to Section 18.11(b), shall be at the
expense of the Collateral Custodian. Any cost of shipment arising out of the
removal or discharge of the Collateral Custodian without cause pursuant to
Section 18.11(b) shall be at the expense of the Borrower.

(d)        If the Collateral Custodian resigns or is removed then the entity
acting in such role shall also resign or be removed as Collateral Agent on the
same day and in the same manner as they resign or are removed as Collateral
Custodian.

(e)        For the avoidance of doubt, no amendment of this Section 18.11 shall
be required in connection with the appointment of a successor Collateral
Custodian.

Section 18.12    Limitations on Liability. (a) The Collateral Custodian may
conclusively rely on and shall be fully protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties. The Collateral Custodian
may

 

-144-



--------------------------------------------------------------------------------

rely conclusively on and shall be fully protected in acting upon (a) the written
instructions of any designated officer of the Facility Agent or (b) the verbal
instructions of the Facility Agent.

(b)        The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

(c)        The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties and in the case of the
grossly negligent performance of its duties in taking and retaining custody of
the Collateral Obligation Files.

(d)        The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any action hereunder that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

(e)        The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.

(f)        The Collateral Custodian shall not be required to expend or risk its
own funds in the performance of its duties hereunder. In no event shall the
Collateral Custodian be liable for any failure or delay in the performance of
its obligations hereunder because of circumstances beyond its control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action (including any
laws, ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Custodian as contemplated by this
Agreement.

(g)        It is expressly agreed and acknowledged that the Collateral Custodian
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral.

(h)        In case any reasonable question arises as to its duties hereunder,
the Collateral Custodian may, prior to the occurrence of an Event of Default or
the Facility Termination Date, request instructions from the Servicer and may,
after the occurrence of an Event of Default or the Facility Termination Date,
request instructions from the Facility Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Facility Agent, as applicable. The Collateral Custodian shall in
all events have no liability, risk or cost for any action taken pursuant to and
in

 

-145-



--------------------------------------------------------------------------------

compliance with the instruction of the Facility Agent. In no event shall the
Collateral Custodian be liable for special, indirect, punitive or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Collateral Custodian has been advised of the likelihood of
such loss or damage and regardless of the form of action.

(i)        Each of the protections, reliances, indemnities and immunities
offered to the Collateral Agent in Section 11.7 and Section 11.8 shall be
afforded to the Collateral Custodian.

Section 18.13    Collateral Custodian as Agent of Collateral Agent. The
Collateral Custodian agrees that, with respect to any Collateral Obligation File
at any time or times in its possession or held in its name, the Collateral
Custodian shall be the agent and custodian of the Collateral Agent, for the
benefit of the Secured Parties, for purposes of perfecting (to the extent not
otherwise perfected) the Collateral Agent’s security interest in the Collateral
and for the purpose of ensuring that such security interest is entitled to first
priority status under the UCC. For so long as the Collateral Custodian is the
same entity as the Collateral Agent, the Collateral Custodian shall be entitled
to the same rights and protections afforded to the Collateral Agent hereunder.

[signature pages begin on next page]

 

-146-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

OCSI SENIOR FUNDING LTD., as Borrower By:  

/s/ Dianne Farjallah

  Name: Dianne Farjallah   Title: Director



--------------------------------------------------------------------------------

OAKTREE STRATEGIC INCOME CORPORATION, as Servicer By:   Oaktree Capital
Management, L.P. Its:    Investment Adviser By:  

/s/ Mary Gallegly

  Name: Mary Gallegly   Title: Senior Vice President By:  

/s/ Jordan Mikes

  Name: Jordan Mikes   Title: Vice President



--------------------------------------------------------------------------------

OAKTREE STRATEGIC INCOME CORPORATION, as Equityholder By:   Oaktree Capital
Management, L.P. Its:    Investment Adviser By:  

/s/ Mary Gallegly

  Name: Mary Gallegly   Title: Senior Vice President By:  

/s/ Jordan Mikes

  Name: Jordan Mikes   Title: Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent and as Collateral Custodian

By:  

/s/ Jose M. Rodriguez

  Name: Jose M. Rodriguez   Title: Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent By:  

/s/ Amit Patel

  Name: Amit Patel   Title: Director By:  

/s/ Kevin Tanzer

  Name: Kevin Tanzer   Title: Managing Director



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as an Agent and as a Committed Lender

By:

 

 

/s/ Amit Patel

 

  Name: Amit Patel   Title: Director

By:

 

 

/s/ Kevin Tanzer

 

  Name: Kevin Tanzer   Title: Managing Director



--------------------------------------------------------------------------------

ANNEX A

OCSI SENIOR FUNDING LTD.,

as Borrower

1301 Avenue of the Americas, 34th Floor

New York, New York 10019

Attention:  Matt Stewart

Telephone:  212-284-7856

Email:  mstewart@oaktreecapital.com

With a copy to:

333 South Grand Avenue, 28th Floor

Los Angeles, California 90071

Attention:  Mary Gallegly

Telephone:  213-356-3521

Email:   mgallegly@oaktreecapital.com

OAKTREE STRATEGIC INCOME CORPORATION,

as Servicer

1301 Avenue of the Americas, 34th Floor

New York, New York 10019

Attention:  Matt Stewart

Telephone:  212-284-7856

Email:  mstewart@oaktreecapital.com

With a copy to:

333 South Grand Avenue, 28th Floor

Los Angeles, California 90071

Attention:  Mary Gallegly

Telephone:  213-356-3521

Email:   mgallegly@oaktreecapital.com

OAKTREE STRATEGIC INCOME CORPORATION,

as Equityholder

1301 Avenue of the Americas, 34th Floor

New York, New York 10019

Attention:  Matt Stewart

Telephone:  212-284-7856

Email:  mstewart@oaktreecapital.com

With a copy to:

 

A-1



--------------------------------------------------------------------------------

333 South Grand Avenue, 28th Floor

Los Angeles, California 90071

Attention:   Mary Gallegly

Telephone:   213-356-3521

Email:   mgallegly@oaktreecapital.com

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent and Collateral Custodian

Wells Fargo Bank, National Association

Corporate Trust Services Division

9062 Old Annapolis Road

Columbia, MD 21045

Attention:   CDO Trust Services

Telephone:   (410) 884-2000

Facsimile:   (410) 715-3748

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Facility Agent, an Agent and as a Committed Lender

60 Wall Street

New York, New York 10005

Attention: Asset Finance Department

Facsimile No.: 212-797-5160

 

A-2



--------------------------------------------------------------------------------

Annex B

 

Lender

   Commitment

Deutsche Bank AG, New York Branch

   (a) Prior to the Pricing Date, $250,000,000 and (b) on and after the Pricing
Date with the consent of the Facility Agent (in its sole discretion),
$300,000,000

 

B-1